EXHIBIT 10.01

 

EXECUTION

 

 

 

 

TERM LOAN AGREEMENT

 

Dated as of August 30, 2013

 


among

 

FLEXTRONICS INTERNATIONAL LTD.,

as Borrower,

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Administrative Agent,

 

and

 

The Other Lenders Party Hereto

 

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED,
as Syndication Agent,

 

and

 

BANK OF CHINA, NEW YORK BRANCH,

DBS BANK LTD., LOS ANGELES AGENCY,

STANDARD CHARTERED BANK

and

SUMITOMO MITSUI BANKING CORPORATION,
as Co-Documentation Agents

 

and

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as
Lead Arranger and Bookrunner

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.01

Defined Terms

1

 

 

 

1.02

Other Interpretive Provisions

25

 

 

 

1.03

Accounting Terms

26

 

 

 

1.04

Rounding

27

 

 

 

1.05

Times of Day

27

 

 

 

ARTICLE II.

THE COMMITMENTS AND BORROWINGS

27

 

 

 

2.01

The Term A Loans

27

 

 

 

2.02

Borrowings, Conversions and Continuations of Loans

27

 

 

 

2.03

Prepayments

29

 

 

 

2.04

Repayment of Loans

35

 

 

 

2.05

Interest

36

 

 

 

2.06

Fees

36

 

 

 

2.07

Computation of Interest and Fees

37

 

 

 

2.08

Evidence of Debt

37

 

 

 

2.09

Payments Generally; Administrative Agent’s Clawback

37

 

 

 

2.10

Sharing of Payments by Lenders

39

 

 

 

2.11

Increase in Term A Facility

40

 

 

 

2.12

New Term Facilities

41

 

 

 

2.13

Defaulting Lenders

43

 

 

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

44

 

 

 

3.01

Taxes

44

 

 

 

3.02

Illegality

48

 

 

 

3.03

Inability to Determine Rates

49

 

 

 

3.04

Increased Costs

50

 

 

 

3.05

Compensation for Losses

51

 

 

 

3.06

Mitigation Obligations; Replacement of Lenders; Certificates

51

 

 

 

3.07

Survival

52

 

 

 

ARTICLE IV.

CONDITIONS PRECEDENT TO BORROWINGS

52

 

 

 

4.01

Conditions of Initial Borrowing

52

 

 

 

4.02

Conditions to all Borrowings

55

 

 

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

55

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (continued)

 

Section

 

Page

5.01

Due Incorporation, Qualification, Etc.

55

 

 

 

5.02

Authority

56

 

 

 

5.03

Enforceability

56

 

 

 

5.04

Non-Contravention

56

 

 

 

5.05

Approvals

56

 

 

 

5.06

No Violation or Default

56

 

 

 

5.07

Litigation

57

 

 

 

5.08

Title; Possession Under Leases

57

 

 

 

5.09

Financial Statements

57

 

 

 

5.10

Employee Benefit Plans

57

 

 

 

5.11

Other Regulations

59

 

 

 

5.12

Patent and Other Rights

59

 

 

 

5.13

Governmental Charges

59

 

 

 

5.14

Margin Stock

59

 

 

 

5.15

Subsidiaries, Etc.

59

 

 

 

5.16

Solvency, Etc.

60

 

 

 

5.17

No Withholding, Etc.

60

 

 

 

5.18

No Material Adverse Effect

60

 

 

 

5.19

Accuracy of Information Furnished

60

 

 

 

5.20

Representations as to Foreign Obligors

60

 

 

 

5.21

Taxpayer Identification Number; Other Identifying Information

61

 

 

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

61

 

 

 

6.01

Information

61

 

 

 

6.02

Books and Records

64

 

 

 

6.03

Inspections

65

 

 

 

6.04

Insurance

65

 

 

 

6.05

Taxes, Governmental Charges and Other Indebtedness

65

 

 

 

6.06

Use of Proceeds

65

 

 

 

6.07

General Business Operations

65

 

 

 

6.08

Pari Passu Ranking

66

 

 

 

6.09

PATRIOT Act

66

 

 

 

6.10

Subsidiary Guarantors

66

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (continued)

 

Section

 

Page

6.11

Prepayment of Additional Existing Indebtedness

67

 

 

 

ARTICLE VII.

NEGATIVE COVENANTS

68

 

 

 

7.01

Indebtedness

68

 

 

 

7.02

Liens

69

 

 

 

7.03

Asset Dispositions

72

 

 

 

7.04

Mergers, Acquisitions, Etc.

74

 

 

 

7.05

Investments

75

 

 

 

7.06

Dividends, Redemptions, Etc.

76

 

 

 

7.07

Change in Business

77

 

 

 

7.08

Employee Benefit Plans

77

 

 

 

7.09

Transactions With Affiliates

77

 

 

 

7.10

Accounting Changes

77

 

 

 

7.11

Burdensome Contractual Obligations

78

 

 

 

7.12

Financial Covenants

79

 

 

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

79

 

 

 

8.01

Events of Default

79

 

 

 

8.02

Remedies Upon Event of Default

82

 

 

 

8.03

Application of Funds

82

 

 

 

8.04

Lender Rate Contract Remedies

83

 

 

 

ARTICLE IX.

ADMINISTRATIVE AGENT

83

 

 

 

9.01

Appointment and Authority

83

 

 

 

9.02

Rights as a Lender

83

 

 

 

9.03

Exculpatory Provisions

84

 

 

 

9.04

Reliance by Administrative Agent

85

 

 

 

9.05

Delegation of Duties

85

 

 

 

9.06

Resignation of Administrative Agent

85

 

 

 

9.07

Non-Reliance on Administrative Agent and Other Lenders

86

 

 

 

9.08

No Other Duties, Etc.

86

 

 

 

9.09

Administrative Agent May File Proofs of Claim

86

 

 

 

9.10

Guaranty Matters

87

 

 

 

ARTICLE X.

MISCELLANEOUS

87

 

 

 

10.01

Amendments, Etc.

87

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (continued)

 

Section

 

Page

10.02

Notices; Effectiveness; Electronic Communication

89

 

 

 

10.03

No Waiver; Cumulative Remedies

91

 

 

 

10.04

Expenses; Indemnity; Damage Waiver

91

 

 

 

10.05

Payments Set Aside

93

 

 

 

10.06

Successors and Assigns

94

 

 

 

10.07

Treatment of Certain Information; Confidentiality

98

 

 

 

10.08

Right of Setoff

99

 

 

 

10.09

Interest Rate Limitation

100

 

 

 

10.10

Counterparts; Integration; Effectiveness

100

 

 

 

10.11

Survival of Representations and Warranties

101

 

 

 

10.12

Severability

101

 

 

 

10.13

Replacement of Lenders

101

 

 

 

10.14

Governing Law; Jurisdiction; Etc.

102

 

 

 

10.15

Waiver of Jury Trial

103

 

 

 

10.16

California Judicial Reference

103

 

 

 

10.17

No Advisory or Fiduciary Responsibility

104

 

 

 

10.18

Electronic Execution of Assignments and Certain Other Documents

104

 

 

 

10.19

Judgment Currency

104

 

 

 

10.20

Bermuda Branch; Full Recourse Obligations

105

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

SCHEDULES

 

 

 

 

 

1.01(i)

Ineligible Material Subsidiaries

 

1.01(ii)

Initial Subsidiary Guarantors

 

2.01

Commitments and Applicable Percentages

 

5.15

Subsidiaries

 

5.21

Identification Number for the Borrower

 

7.01

Existing Secured Indebtedness

 

7.05

Investments

 

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

 

EXHIBITS

 

 

 

 

 

Form of

 

A

Loan Notice

 

B

Term Note

 

C

Compliance Certificate

 

D

Assignment and Assumption

 

E

Subsidiary Guaranty

 

F

Guarantor Release Certificate

 

G

Administrative Questionnaire

 

H

U.S. Tax Certificates

 

 

--------------------------------------------------------------------------------


 

TERM LOAN AGREEMENT

 

This TERM LOAN AGREEMENT (“Agreement”) is entered into as of August 30, 2013,
among FLEXTRONICS INTERNATIONAL LTD., a Singapore company (the “Borrower” or
“FIL”), acting, subject to Section 10.20 hereof, through its Bermuda branch,
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as
Administrative Agent.

 

The Borrower has requested that the Lenders provide a term loan facility, which
is intended to replace or refinance certain existing indebtedness of the
Borrower and its Subsidiaries and to be used for other general corporate
purposes, and the Lenders are willing to do so on the terms and conditions set
forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.                          DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Acceptable Discount” has the meaning specified in Section 2.03(a)(ii).

 

“Acceptable Prepayment Amount” has the meaning specified in Section 2.03(a)(ii).

 

“Acceptance Date” has the meaning specified in Section 2.03(a)(ii).

 

“Act” has the meaning specified in Section 6.09.

 

“Adjusted Revenues” means, in respect of any Subsidiary of FIL for any period,
total revenues for such Subsidiary for such period, less Intercompany Revenues
for such period.

 

“Administrative Agent” means BTMU in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on Schedule 10.02, or such other address as the Administrative Agent may
from time to time notify to the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent Parties” has the meaning specified in Section 10.02(c).

 

1

--------------------------------------------------------------------------------


 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Agreement Currency” has the meaning specified in Section 10.19.

 

“Applicable Discount” has the meaning specified in Section 2.03(a)(ii).

 

“Applicable Foreign Obligor Documents” has the meaning specified in
Section 5.20(a).

 

“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A Facility represented by the principal amount
of such Term A Lender’s Term A Loans at such time, which as of the Closing Date
shall be as set forth opposite the name of such Lender on Schedule 2.01 hereto,
and (b) in respect of any Incremental Term Facility, with respect to any Lender
under such Incremental Term Facility at any time, the percentage (carried out to
the ninth decimal place) of the Incremental Term Facility represented by the
principal amount of such Lender’s Incremental Term Loans under such Facility at
such time.  The initial Applicable Percentage of each Lender in respect of each
Facility is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Pricing
Level

 

Debt Ratings
S&P/Moody’s

 

Eurodollar
Rate Loans

 

Base Rate
Loans

 

1

 

BBB or better/Baa2 or better

 

1.00

%

0.00

%

2

 

BBB-/Baa3

 

1.25

%

0.25

%

3

 

BB+/Ba1

 

1.50

%

0.50

%

4

 

BB/Ba2

 

1.75

%

0.75

%

5

 

worse than BB/Ba2

 

2.00

%

1.00

%

 

“Debt Rating” means, as of any date of determination, either the long term
issuer credit rating of the Borrower as determined by S&P, or the issuer rating
(PDR) of the Borrower as determined by Moody’s (or, if no such issuer rating is
in effect, then the corporate family rating of the Borrower as determined by
Moody’s) (collectively, the “Debt Ratings”); provided that (a) if the respective
Debt Ratings issued by the foregoing rating agencies differ by one level, then
the Pricing Level for the higher of such Debt Ratings shall apply (with the Debt
Rating for Pricing Level 1 being the highest and the Debt Rating for Pricing
Level 5 being the lowest); (b) if the respective Debt Ratings issued by the
foregoing rating agencies differ by more than one level, then the Pricing Level
that is one level lower than the Pricing Level of the higher Debt Rating shall
apply; (c) if the Borrower has only one Debt Rating, the Pricing Level that is
one level lower than

 

2

--------------------------------------------------------------------------------


 

that of such Debt Rating shall apply; and (d) if the Borrower does not have any
Debt Rating, Pricing Level 5 shall apply.

 

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(ix). 
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective, during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

 

“Appropriate Lender” means, at any time, with respect to the Term A Facility or
any Incremental Term Facility, a Lender that has a Commitment with respect to
such Facility or holds a Term A Loan or an Incremental Term Loan, respectively,
at such time.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means, BTMU, in its capacity as lead arranger and bookrunner.

 

“Asian Term Loans” means, collectively, the term loans incurred under (a) the
$50,000,000 term loan agreement dated September 27, 2010, between FIL and DBS
Bank Ltd., Los Angeles Agency, (b) the $130,000,000 term loan agreement dated
September 28, 2010, among FIL, China Merchants Bank Co. Ltd. and Wing Lung Bank
Limited, as arrangers, the banks and other financial institutions party thereto,
and Wing Lung Bank Limited, as facility agent and (c) the $200,000,000 term loan
agreement dated February 17, 2011, among FIL, Flextronics Manufacturing (Zhuhai)
Co., Ltd., Bank of China Limited, Shenzhen Branch, as arranger and agent, and
the other lenders party thereto.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D or any other form approved by the Administrative Agent.

 

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Loan Prepayment pursuant to Section 2.03(a)(ii); provided that the
Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§ 101, et seq.).

 

3

--------------------------------------------------------------------------------


 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as published from time to time in The Wall Street Journal, as the
“US Prime Rate” and (c) the Eurodollar Rate for an Interest Period of one month
plus 1.00%.  If the “US Prime Rate” referenced above is no longer published by
The Wall Street Journal, the Administrative Agent, in its exercise of reasonable
judgment, shall substitute another reasonably comparable means of determining a
prime rate. The Administrative Agent will give the Borrower notice of such
substitution.  Any change in the published “US Prime Rate” will be effective on
the day the change is published in The Wall Street Journal.  Any substitution of
the “US Prime rate” will be effective on the day the Administrative Agent gives
the Borrower notice of such substitution.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.01.

 

“Borrowing” means a Term A Borrowing or an Incremental Term Borrowing, as the
context may require.

 

“BTMU” means The Bank of Tokyo-Mitsubishi UFJ, Ltd. and its successors.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and if
such day relates to any interest rate settings as to a Eurodollar Rate Loan, any
fundings, disbursements, settlements and payments in respect of any such
Eurodollar Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurodollar Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market.

 

“Capital Leases” means any and all lease obligations that, in accordance with
GAAP, are required to be capitalized on the books of a lessee.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

4

--------------------------------------------------------------------------------


 

“Change of Control” means, with respect to FIL, (a) the acquisition after the
date hereof by any person or group of persons (within the meaning of Section 13
or 14 of the Securities Exchange Act of 1934 (as amended, the “Exchange Act”))
of (A) beneficial ownership (within the meaning of Rule 13d-3 promulgated by the
SEC under the Exchange Act) of 50% or more of the outstanding Equity Securities
of FIL entitled to vote for members of the board of directors (or similar
governing body), or (B) all or substantially all of the assets of FIL; or
(b) during any period of 12 consecutive calendar months, individuals who are
directors of FIL on the first day of such period (“Initial Directors”) and any
directors of FIL who are specifically approved by two-thirds of the Initial
Directors and previously approved directors shall cease to constitute a majority
of the board of directors of FIL before the end of such period.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986 as amended.

 

“Commitment” means a Term A Commitment or an Incremental Term Loan Commitment,
as the context may require.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Tangible Assets” shall mean, with respect to FIL and its
Subsidiaries, the aggregate amount of assets (determined on a consolidated basis
and in accordance with GAAP) after deducting therefrom all goodwill, trade
names, trademarks, patents, licenses, unamortized debt discount and expense,
treasury stock and other like intangibles (in each case, determined on a
consolidated basis and in accordance with GAAP).

 

“Contingent Obligation” means, without duplication, with respect to any Person,
(a) any Guaranty Obligation of that Person and (b) any direct or indirect
obligation or liability, contingent or otherwise, of that Person (i) in respect
of any Surety Instrument issued for the account of that Person or as to which
that Person is otherwise liable for reimbursement of drawings or payments or
(ii) in respect of any Rate Contract that is not entered into in connection with
a bona fide hedging operation that provides offsetting benefits to such Person. 
The amount of any Contingent Obligation shall (subject, in the case of Guaranty
Obligations, to the last sentence of the definition of “Guaranty Obligation”) be
deemed equal to the maximum reasonably anticipated liability in respect thereof
(subject to reduction as the underlying liability so guaranteed is reduced from
time to time), and shall, with respect to item (b)(ii) of this definition, be
marked to market on a current basis.

 

“Contractual Obligation” of any Person means any indenture, note, lease, loan
agreement, security, deed of trust, mortgage, security agreement, guaranty,
instrument, contract, agreement or other form of contractual obligation or
undertaking to which such Person is a party or by which such Person or any of
its property is bound.

 

5

--------------------------------------------------------------------------------


 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“CFC” means a “controlled foreign corporation” described in Section 957(a) of
the Code.

 

“Debt/EBITDA Ratio” means, with respect to FIL and its Subsidiaries, as of any
date of determination, the ratio, determined on a consolidated basis in
accordance with GAAP, of:

 

(a)           The total Indebtedness of FIL and its Subsidiaries on such date;
provided, however, that in computing the foregoing sum, (i) there shall be
excluded therefrom any Indebtedness to the extent the proceeds thereof are
(A) legally segregated from FIL’s or such Subsidiaries’ other assets and
(B) either (1) only held in the form of cash or cash equivalents or (2) used by
FIL or its Subsidiaries for a purpose approved in advance from time to time by
the Required Lenders and (ii) there shall be included as a component of total
Indebtedness, without duplication and regardless of whether constituting
Indebtedness as defined herein, all Securitization Attributable Indebtedness

 

to

 

(b)           EBITDA for the four fiscal quarter period ending on such date.

 

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to the Base Rate plus (i) the
Applicable Rate, if any, applicable to Base Rate Loans plus (ii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.13(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Term Loans, within
three Business Days of the date required to be funded by it hereunder unless
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) has notified the Borrower or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
hereunder or has made a public statement to that effect (unless such writing

 

6

--------------------------------------------------------------------------------


 

or public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), or (c) has failed, within three Business Days
after written request by the Administrative Agent, to confirm in writing to the
Administrative Agent that it will comply with its funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent).

 

“Discounted Loan Prepayment” has the meaning specified in Section 2.03(a)(ii).

 

“Discounted Prepayment Determination Date” has the meaning specified in
Section 2.03(a)(ii).

 

“Discounted Prepayment Effective Date” means in the case of a Discount Range
Prepayment Offer or a Solicited Discounted Prepayment Offer, five (5) Business
Days following the Discount Range Prepayment Response Date or the Solicited
Discounted Prepayment Response Date, as applicable, in accordance with
Section 2.03(a)(ii), unless a shorter period is agreed to between the Borrower
and the Auction Agent.

 

“Discount Range” has the meaning specified in Section 2.03(a)(ii).

 

“Discount Range Prepayment Amount” has the meaning specified in
Section 2.03(a)(ii).

 

“Discount Range Prepayment Notice” means a written notice of Discount Range
Prepayment Offers made pursuant to Section 2.03(a)(ii) in form reasonably
satisfactory to the Auction Agent.

 

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender submitted in response to an invitation to submit offers following the
Auction Agent’s receipt of a Discount Range Prepayment Notice.

 

“Discount Range Prepayment Response Date” has the meaning specified in
Section 2.03(a)(ii).

 

“Dollar” and “$” means lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state or other political subdivision of the United States.

 

“EBITDA” means, with respect to FIL and its Subsidiaries for any period, the
sum, determined on a consolidated basis in accordance with GAAP, of the
following:

 

(a)           The net income or net loss of FIL and its Subsidiaries for such
period before provision for income taxes;

 

plus

 

7

--------------------------------------------------------------------------------


 

(b)           The sum (without duplication and to the extent deducted in
calculating net income or loss in clause (a) above) of (i) all Interest Expense
of FIL and its Subsidiaries accruing during such period, (ii) all depreciation
and amortization expenses of FIL and its Subsidiaries accruing during such
period and (iii) any other noncash charges of FIL and its Subsidiaries incurred
in such period, including noncash charges for stock options, performance shares
or other equity-based compensation (it being understood and agreed that the term
“noncash charges” does not include charges which consist of, or require an
accrual of or cash reserve for, anticipated cash charges in subsequent periods);

 

plus

 

(c)           An amount, not to exceed $100,000,000 in any consecutive
four-quarter period, equal to the sum (without duplication and to the extent
deducted in calculating net income or loss in clause (a) above) of all one-time
cash charges associated with (i) merger- or acquisition-related expenses
(including legal fees, investment banking fees and other similar fees and
expenses), in connection with any merger or acquisition entered into or
consummated by FIL or any of its Subsidiaries which is otherwise permitted under
this Agreement, (ii) restructuring costs incurred by FIL or any of its
Subsidiaries in connection with any restructuring entered into or consummated by
FIL or any of its Subsidiaries which is otherwise permitted under this
Agreement, and (iii) net losses from the early extinguishment of notes or other
Indebtedness; in each case paid in such period and calculated in accordance with
GAAP; provided, however, that no one-time cash charges in connection with
merger- or acquisition-related expenses shall be added to the calculation of
EBITDA if FIL and its Subsidiaries, in connection with any merger or acquisition
to which such expenses relate, shall have adjusted EBITDA on a pro forma basis
to give effect to such merger or acquisition as if such merger or acquisition
had occurred as of the first day of such period as described in the next
succeeding paragraph.

 

If FIL or any of its Subsidiaries acquires (whether by purchase, merger,
consolidation or otherwise) any Person as a new Subsidiary or all or
substantially all of the assets or property of any Person, during any period in
respect of which EBITDA is to be determined, such EBITDA may, in the sole
discretion of FIL, be determined on a pro forma basis as if such acquisition
occurred as of the first day of such period.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b) (subject to such consents, if any, as may be
required under Section 10.06(b)).

 

“Eligible Material Subsidiary” shall mean, at any time of determination, any
Material Subsidiary that is not then an Ineligible Material Subsidiary.

 

“Employee Benefit Plan” shall mean any employee benefit plan within the meaning
of section 3(3) of ERISA maintained or contributed to by the Borrower, any
Material Subsidiary or any ERISA Affiliate, other than a Multiemployer Plan.

 

“Enabling Period” has the meaning specified in Section 7.03(a).

 

8

--------------------------------------------------------------------------------


 

“Environmental Laws” means all the Governmental Rules and Contractual
Obligations relating to the protection of human health and the environment,
including those pertaining to the reporting, licensing, permitting,
investigation or remediation of emissions, discharges, releases, or threatened
releases of Hazardous Materials into the air, surface water, groundwater, or
land, or relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transportation, handling of, or exposure to, Hazardous
Materials.

 

“Equity Securities” of any Person means (a) all common stock, preferred stock,
participations, shares, partnership interests, membership interests, beneficial
interests in a trust or other equity interests in such Person (regardless of how
designated and whether or not voting or non-voting) and (b) all warrants,
options and other rights to acquire any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any Person which is treated as a single employer with
the Borrower or any Material Subsidiary under Section 414 of the Code.

 

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

 

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate =

Eurodollar Base Rate

1.00 – Eurodollar Reserve Percentage

 

Where,

 

“Eurodollar Base Rate” means for any Interest Period:

 

(a)           the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the British Bankers
Association LIBOR01 page (or the successor thereto if the British Bankers
Association is no longer making a LIBOR rate available) for deposits in dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period (or, for any
interest calculation with respect to a Base Rate Loan on any date, at
approximately 11:00 a.m., (London time) on such date, for deposits in dollars
(for delivery on such date) with a term of one month); or

 

(b)           if the rates referenced in the preceding clause (a) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in dollars (for delivery on the first day of such
Interest Period in Same Day Funds) in the approximate amount of the Eurodollar
Rate Loan as to which such determination is being made (or, if the Lenders are
making or converting a simultaneous Eurodollar Rate Loan in the approximate
amount of such Eurodollar Rate Loan being made, continued or converted by such
Lenders) and with a term equivalent to such Interest Period would be offered by
the Administrative Agent’s London branch to major

 

9

--------------------------------------------------------------------------------


 

banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period (or, for any interest calculation with respect to an
Base Rate Loan on any date, at approximately 11:00 a.m., London time on such
date, for deposits in dollars (for delivery on such date) with a term of one
month).

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurodollar funding (currently referred to
as “Eurodollar liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.  Eurodollar Rate Loans shall be denominated in Dollars.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Subsidiary” has the meaning specified in Section 6.07.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Sections 3.06(b) or 10.13) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.01, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office; (c) Taxes
attributable to such Recipient’s failure (other than as a result of a Change in
Law) to comply with Section 3.01(g); and (d) any U.S. federal withholding Taxes
imposed under FATCA.  Notwithstanding anything to the contrary contained in this
definition, “Excluded Taxes” shall not include any withholding tax imposed at
any time on payments made by or on behalf of a Foreign Obligor to any Lender
hereunder or under any other Loan Document, provided that such Lender shall have
complied with Section 3.01(g).

 

“Existing FIL Credit Agreement” means the Credit Agreement dated as of
October 19, 2011, as amended, among FIL, the “Designated Borrowers” party
thereto, Bank of America, as the administrative agent, and the “Lenders” party
thereto.

 

10

--------------------------------------------------------------------------------


 

“Existing Secured Indebtedness” means the secured Indebtedness existing on the
Closing Date specified on Schedule 7.01.

 

“Facility” means the Term A Facility or an Incremental Term Facility, as the
context may require.

 

“FASB” means the Financial Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Fee Letter” means the letter agreement, dated July 16, 2013 between the
Borrower and BTMU.

 

“FIL” has the meaning specified in the introductory paragraph hereto.

 

“Financial Statements” means, with respect to any accounting period for any
Person, statements of income, shareholders’ equity and cash flows of such Person
for such period, and a balance sheet of such Person as of the end of such
period, setting forth in each case in comparative form figures for the
corresponding period in the preceding fiscal year if such period is less than a
full fiscal year or, if such period is a full fiscal year, corresponding figures
from the preceding annual audit, all prepared in reasonable detail and in
accordance with GAAP.

 

“Flextronics (Hungary)” means Flextronics International KFT, a Hungarian
company.

 

“Flextronics (Netherlands)” means Flextronics International Europe B.V., a
Netherlands company.

 

“Flextronics (Netherlands) Guaranty” means the Subsidiary Guaranty, to the
extent applicable to Flextronics (Netherlands).

 

“Flextronics Sales (Mauritius)” means Flextronics Sales & Marketing (A-P) Ltd.,
a Mauritius company.

 

11

--------------------------------------------------------------------------------


 

“Foreign Lender” means a Lender that is resident or organized under the
Governmental Rules of a jurisdiction other than that in which the Borrower is
resident for tax purposes.

 

“Foreign Obligor” means the Borrower and any Loan Party that is a Foreign
Subsidiary.

 

“Foreign Plan” shall mean any employee benefit plan maintained by the Borrower
or any of its Subsidiaries which is mandated or governed by any Governmental
Rule of any Governmental Authority other than the United States.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a state thereof or the District of
Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of FASB or such other principles as may be approved by a
significant segment of the accounting profession in the United States, that are
applicable to the circumstances as of the date of determination, consistently
applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Governmental Charges” shall mean, with respect to any Person, all levies,
assessments, fees, claims or other charges imposed by any Governmental Authority
upon such Person or any of its property or otherwise payable by such Person.

 

“Governmental Rule” means any law, rule, regulation, ordinance, order, code
interpretation, judgment, decree, directive, guidelines, policy or similar form
of decision of any Governmental Authority.

 

“Granting Lender” has the meaning specified in Section 10.06(h).

 

“Guarantor Release Certificate” has the meaning specified in Section 6.10(b).

 

“Guaranty Obligation” means, with respect to any Person, subject to the last
sentence of this definition, any direct or indirect liability of that Person
with respect to any indebtedness, lease, dividend, letter of credit or other
obligation (other than endorsements of instruments for

 

12

--------------------------------------------------------------------------------


 

collection or deposits in the ordinary course of business) (the “primary
obligations”) of another Person (the “primary obligor”), including any
obligation of that Person, whether or not contingent, (a) to purchase,
repurchase or otherwise acquire such primary obligations or any property
constituting direct or indirect security therefor, (b) to advance or provide
funds (i) for the payment or discharge of any such primary obligation, or
(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency or any balance sheet item, level
of income or financial condition of the primary obligor, (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (d) otherwise to assure or hold harmless
the holder of any such primary obligation against loss in respect thereof.  The
amount of any Guaranty Obligation shall be deemed equal to the stated or
determinable amount of the primary obligation in respect of which such Guaranty
Obligation is made or, if not stated or if indeterminable, the maximum
reasonably anticipated liability in respect thereof (subject to reduction as the
underlying liability so guaranteed is reduced from time to time); provided,
however, that with respect to (1) any Guaranty Obligation by FIL or any of its
Subsidiaries in respect of a primary obligation of FIL or any of its
Subsidiaries and (2) any Guaranty Obligation of FIL or any of its Subsidiaries
in respect of the primary obligation of a lessor in connection with a
transaction relating to Synthetic Lease Obligations entered into by FIL or any
of its Subsidiaries, such Guaranty Obligation shall, in each case, be deemed to
be equal to the maximum reasonably anticipated liability in respect thereof
which shall be deemed to be limited to an amount that actually becomes past due
from time to time with respect to such primary obligation.

 

“Hazardous Materials” shall mean all pollutants, contaminants and other
materials, substances and wastes which are hazardous, toxic, caustic, harmful or
dangerous to human health or the environment, including petroleum and petroleum
products and byproducts, radioactive materials, asbestos and polychlorinated
biphenyls.

 

“Identified Participating Lenders” has the meaning specified in
Section 2.03(a)(ii).

 

“Identified Qualifying Lenders” has the meaning specified in
Section 2.03(a)(ii).

 

“Incremental Term Borrowing” means a borrowing consisting of simultaneous
Incremental Term Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the applicable Lenders
pursuant to Section 2.11 or 2.12.

 

“Incremental Term Commitment” as to each Incremental Term Lender, its obligation
to make Incremental Term Loans to the Borrower pursuant to an Incremental Term
Facility.

 

“Incremental Term Facility” means the term loans collectively comprising a term
loan tranche established pursuant to Section 2.11 or 2.12.

 

“Incremental Term Loan” means a term loan made by a Lender pursuant to
Section 2.11 or 2.12.

 

13

--------------------------------------------------------------------------------


 

“Indebtedness” of any Person shall mean, without duplication, the following:

 

(a)           All obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments and all other obligations of such Person
for borrowed money (including obligations to repurchase receivables and other
assets sold with recourse); provided that, “Indebtedness” shall not at any date
of determination include obligations of such Person for the deferred purchase
price of property evidenced by notes, bonds, debentures or similar instruments
to the extent (i) such obligations have a regularly-scheduled maturity date that
is less than one year after such date, and (ii) solely for purposes of
Section 8.01(e), the non-payment of such obligations as of such date is subject
to a good faith dispute, including by virtue of a bona fide right of setoff by
such Person;

 

(b)           All obligations of such Person for the deferred purchase price of
property or services (including obligations under letters of credit and other
credit facilities which secure or finance such purchase price), and the
capitalized amount reported for income tax purposes with respect to Synthetic
Lease Obligations; provided that, “Indebtedness” shall not at any date of
determination include obligations consisting of accounts payable for property or
services or the deferred purchase price of property to the extent (i) such
obligations have a regularly-scheduled maturity date or payment due date that is
less than one year after such date, and (ii) solely for purposes of
Section 8.01(e), the non-payment of such obligations as of such date is subject
to a good faith dispute, including by virtue of a bona fide right of setoff by
such Person;

 

(c)           All obligations of such Person under conditional sale or other
title retention agreements with respect to property (other than inventory)
acquired by such Person (to the extent of the value of such property if the
rights and remedies of the seller or lender under such agreement in the event of
default are limited solely to repossession or sale of such property);

 

(d)           All obligations of such Person as lessee under or with respect to
Capital Leases and Synthetic Lease Obligations;

 

(e)           All Guaranty Obligations of such Person with respect to the
Indebtedness of any other Person, and all other Contingent Obligations (other
than Guaranty Obligations) of such Person;

 

(f)            All obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment (other than payments made solely with
other Equity Securities) in respect of any Equity Securities in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

 

(g)           All obligations of other Persons of the types described in clauses
(a) - (f) above to the extent secured by (or for which any holder of such
obligations has an existing right, contingent or otherwise, to be secured by)
any Lien in any property (including accounts and contract rights) of such
Person, even though such Person has not

 

14

--------------------------------------------------------------------------------


 

assumed or become liable for the payment of such obligations, valued at the
lesser of (1) the fair market value of the property securing such obligations
and (2) the stated principal amount of such obligations.

 

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means Taxes, other than Excluded Taxes.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Ineligible Material Subsidiary” means, at any time of determination, (a) any
Material Subsidiary (i) that is then prohibited by any applicable Governmental
Rule from acting as a Subsidiary Guarantor under the Subsidiary Guaranty,
(ii) that then would incur or suffer, or would cause FIL or any Subsidiary to
incur or suffer, (x) significant tax or similar liabilities or obligations or
(y) an inclusion of income under Section 951(a)(1)(B) of the Code (or similar
non-U.S. tax law) that is reasonably and substantially likely to result in a
significant adverse effect on the Borrower’s consolidated financial accounts, as
a result of acting as a Subsidiary Guarantor under the Subsidiary Guaranty
(other than in the case of a Person that, immediately prior to becoming a
Subsidiary of such a Subsidiary, was a Subsidiary Guarantor) or (iii) that is a
Foreign Subsidiary as to which the representations and warranties set forth in
Section 5.20 (other than subsection (c) thereof), after the exercise of
commercially reasonable efforts by the Borrower and such Subsidiary, would not
be true and correct were it to execute the Subsidiary Guaranty, (b) the
Subsidiaries of FIL listed on Schedule 1.01(i), (c) any other Subsidiary of the
Borrower which is a CFC with respect to which the Borrower has elected, by
written notice to the Administrative Agent delivered within the time period
specified by Section 6.10(a) for the delivery of a Subsidiary Guaranty by such
Subsidiary, to provide a Substitute Guaranty in place of the Subsidiary Guaranty
which would have otherwise been required to be delivered pursuant to
Section 6.10 by such Subsidiary and (d) a bankruptcy-remote special purpose
vehicle that exists solely to facilitate a securitization transaction permitted
hereunder.

 

“Information” has the meaning specified in Section 10.07.

 

“Intercompany Receivables” means, in respect of FIL or any of its consolidated
Subsidiaries, at any time of determination, assets consisting of receivables
owing to such Person by FIL or any consolidated Subsidiary of FIL.

 

“Intercompany Revenues” means, in respect of any Subsidiary of FIL for any
period, revenues of such Subsidiary that would not, after taking into account
offsetting entries in the consolidation process, be recognized in accordance
with GAAP as revenues of FIL in the consolidated Financial Statements of FIL and
its Subsidiaries for such period.

 

“Interest Coverage Ratio” means, with respect to FIL and its Subsidiaries for
any period, the ratio, determined on a consolidated basis in accordance with
GAAP, of:

 

(a)           EBITDA for such period

 

15

--------------------------------------------------------------------------------


 

to

 

(b)           aggregate Interest Expense of FIL and its Subsidiaries for such
period.

 

“Interest Expense” shall mean, with respect to any Person for any period,
(a) the amount which would, in conformity with GAAP, be set forth opposite the
caption “interest expense” or any like caption on a consolidated income
statement of such Person and its Subsidiaries minus (b) the amount of non-cash
interest (including interest paid by the issuance of additional securities)
included in such amount; provided that for any period during which there shall
exist any securitization or similar program relating to the accounts receivable
of FIL or its Subsidiaries, “Interest Expense” shall be adjusted to include
(without duplication) an amount equal to the interest (or other fees in the
nature of interest or discount) accrued and paid or payable in cash for such
period by the applicable special purpose entity to the financiers of such
securitization or similar program.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice; provided that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)           no Interest Period shall extend beyond the Maturity Date.

 

“Investment” of any Person means any loan or advance of funds by such Person to
any other Person (other than advances to employees of such Person for moving and
travel expenses, drawing accounts, advances to employees of such Person for
indemnification, and similar expenditures in the ordinary course of business),
any purchase or other acquisition of any Equity Securities or Indebtedness of
any other Person, any capital contribution by such Person to or any other
investment by such Person in any other Person (including any Guaranty
Obligations of such Person and any indebtedness of such Person of the type
described in clause (f) of the definition of “Indebtedness” on behalf of any
other Person); provided, however, that Investments shall not include
(a) accounts receivable or other indebtedness owed by customers of such Person

 

16

--------------------------------------------------------------------------------


 

which are current assets and arose from sales of goods or services in the
ordinary course of such Person’s business or (b) prepaid expenses of such Person
incurred and prepaid in the ordinary course of business.

 

“IRS” means the United States Internal Revenue Service.

 

“Judgment Currency” has the meaning specified in Section 10.19.

 

“Lender” or “Lenders” each have the meaning specified in the introductory
paragraph hereto, including any Person making a Loan pursuant to Section 2.11 or
2.12.

 

“Lender Rate Contract” has the meaning specified in Section 8.04.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Lien” means, with respect to any property or asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such property or asset or the income therefrom, including any agreement
to provide any of the foregoing, (b) the interest of a vendor or a lessor under
any conditional sale agreement, Capital Lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
or pursuant to Section 2.11 or 2.12 in the form of a Term Loan, and shall
include a Term A Loan or an Incremental Term Loan, as the context may require.

 

“Loan Documents” means this Agreement, each amendment hereto, each Term Note,
the Fee Letter and the Subsidiary Guaranty.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

 

“Loan Parties” means, collectively, the Borrower and each Subsidiary Guarantor.

 

“Margin Stock” has the meaning given to that term in Regulation U issued by the
FRB.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of FIL and FIL’s Subsidiaries, taken
as a whole (excluding, solely for purposes of the closing certificate delivered
by FIL pursuant to Section 4.01(a)(ix), any such changes resulting solely from
macroeconomic or financial market or electronics manufacturing industry events
or circumstances that have not affected and are not expected to affect the
operations, business, assets or financial condition of FIL and its Subsidiaries
taken as a whole to an extent that is or would be disproportionate to that of
other members of its industry), (b) the ability of the Borrower to pay or
perform its Obligations in accordance with the terms of

 

17

--------------------------------------------------------------------------------


 

this Agreement and the other Loan Documents, (c) the ability of the Subsidiary
Guarantors (taken as a whole) to pay or perform the Obligations in accordance
with the terms of this Agreement and the other Loan Documents (other than the
Flextronics (Netherlands) Guaranty) or (d) the rights and remedies of the
Administrative Agent or any Lender under this Agreement, the other Loan
Documents (other than the Flextronics (Netherlands) Guaranty) or any related
document, instrument or agreement.

 

“Material Subsidiary” means, at any time of determination, (a) any Subsidiary of
FIL that (i) had Adjusted Revenues during the immediately preceding fiscal year
equal to or greater than 5% of the consolidated total revenues of FIL and its
Subsidiaries during such preceding year or (ii) held assets, excluding
Intercompany Receivables and Investments in FIL or any other FIL Subsidiary, on
the last day of the immediately preceding fiscal year equal to or greater than
10% of the consolidated total assets of FIL and its Subsidiaries on such date,
in each case as set forth or reflected in the audited Financial Statements dated
March 31, 2013 or the then most-recently available audited Financial Statements
provided pursuant to Section 6.01 hereof; and (b) following any Material
Subsidiary Recalculation Event, any Subsidiary of FIL that, on a pro forma basis
(after giving effect to such Material Subsidiary Recalculation Event and all
other Material Subsidiary Recalculation Events occurring on or prior to the date
thereof), (1) had Adjusted Revenues during the twelve-month period ended as of
the last day of the immediately preceding fiscal quarter for which Financial
Statements are available, greater than 5% of the consolidated total revenues of
FIL and its Subsidiaries during such twelve-month period or (2) holds assets,
excluding Intercompany Receivables and Investments in FIL or any other FIL
Subsidiary, equal to or greater than 10% of the consolidated total assets of FIL
and its Subsidiaries (including the assets of such Subsidiary and any other
Subsidiaries acquired) (other than Flextronics (Netherlands)) as of the last day
of the immediately preceding fiscal quarter for which Financial Statements are
available (such tests in this clause (b), together, the “Pro Forma MS Test”). 
For purposes of the Pro Forma MS Test in clause (b)(1), a Material Subsidiary
Recalculation Event shall be deemed to have occurred as of the first day of the
applicable twelve month period.  Notwithstanding the foregoing, for purposes of
this definition, (i) the Adjusted Revenues and assets of Flextronics
(Netherlands) shall be excluded from the calculation of the consolidated total
revenues of FIL and its Subsidiaries and the consolidated total assets of FIL
and its Subsidiaries, respectively, and (ii) each of Flextronics (Hungary) and
Flextronics Sales (Mauritius) shall at all times be deemed to be a Material
Subsidiary notwithstanding the fact that the amount of its Adjusted Revenues or
assets is less than the thresholds set forth above.

 

“Material Subsidiary Recalculation Event” means any of the following:  (a) the
consummation of any acquisition by FIL or any of its Subsidiaries of any Person
that becomes a Subsidiary (or part of a Subsidiary) as a result thereof (or the
acquisition of all or substantially all of the assets of any Person or of any
line of business of any Person) that would result in an additional Material
Subsidiary, based on the Pro Forma MS Test, as applied as of such date; (b) any
Subsidiary Guarantor ceasing to be a Subsidiary pursuant to a transaction
otherwise permitted hereunder; (c) the occurrence of any event or circumstance
resulting in the release of any Subsidiary Guarantor pursuant to the terms of
the Subsidiary Guaranty; (d) any Person becoming an Ineligible Material
Subsidiary solely by virtue of clause (b) of the definition of “Ineligible
Material Subsidiary,” and (e) any sale or disposition (including by merger) of
any material portion of the Equity Securities of any Subsidiary of FIL, or the
sale or transfer of all or

 

18

--------------------------------------------------------------------------------


 

substantially all of the assets of any Subsidiary of FIL, if such transaction
would result in any additional Material Subsidiaries, based on the Pro Forma MS
Test as applied as of such date.

 

“Maturity Date” means (a) with respect to the Term A Facility, August 30, 2018
and (b) with respect to any Incremental Term Facility, the agreed maturity date
applicable thereto; provided, however, that if any such date is not a Business
Day, the Maturity Date shall be the next preceding Business Day.

 

“Maximum Increase Amount” means, at any time, an amount equal to $150,000,000
minus the aggregate principal amount of Incremental Term Loans which have
occurred or are pending pursuant to Section 2.11 or 2.12.

 

“Maximum Rate” has the meaning specified in Section 10.09.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any multiemployer plan within the meaning of section
3(37) of ERISA maintained or contributed to by the Borrower, any Material
Subsidiary or any ERISA Affiliate.

 

“Net Proceeds” means, with respect to any issuance and sale of securities by any
Person (a) the aggregate cash proceeds received by such Person from such sale
less (b) the sum of (i) the actual amount of the reasonable fees and commissions
payable to Persons other than such Person making the sale or any Affiliate of
such Person and (ii) the reasonable legal expenses and other costs and expenses
directly related to such sale that are to be paid by such Person.

 

“New Term Loans” has the meaning specified in Section 2.12(a).

 

“New Term Loans Funding Date” has the meaning specified in Section 2.12(c).

 

“Non-Core Assets” means those assets and businesses (including the Equity
Securities of any Subsidiary engaged exclusively in such businesses) designated
in good faith by the board of directors of FIL or the applicable Subsidiary
proposing to sell such assets from time to time as “Non-Core Assets” and set
forth in a certificate or certificates of a Responsible Officer delivered by FIL
or such Subsidiary to the Administrative Agent to the effect that FIL’s or such
Subsidiary’s board of directors has duly designated such assets and businesses
as “Non-Core Assets” in good faith.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

“Offered Amount” has the meaning specified in Section 2.03(a)(ii).

 

19

--------------------------------------------------------------------------------


 

“Offered Discount” has the meaning specified in Section 2.03(a)(ii).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary
intangible, recording, or filing or similar taxes or any other excise or
property taxes, charges or similar levies arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document.

 

“Outstanding Amount” means with respect to Term Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Term Loans occurring on such date.

 

“Overnight Rate” means, for any day, (a) the greater of (i) the Federal Funds
Rate and (ii) an overnight rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Participating Lender” has the meaning specified in Section 2.03(a)(ii).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Permitted Indebtedness” has the meaning specified in Section 7.01.

 

“Permitted Liens” has the meaning specified in Section 7.02.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” has the meaning specified in Section 6.01.

 

“Pro Forma Calculation Subsidiary” means any Subsidiary as to which the Borrower
has properly elected to present its EBITDA on a pro forma basis, as set forth in
the last paragraph of the definition “EBITDA.”

 

“Pro Forma MS Test” has the meaning specified in the definition “Material
Subsidiary.”

 

“Public Lender” has the meaning specified in Section 6.01.

 

“Qualifying Lender” has the meaning specified in Section 2.03(a)(ii).

 

20

--------------------------------------------------------------------------------


 

“Rate Contracts” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, provided that no phantom stock, deferred
compensation arrangement or similar plan providing for payments only on account
of past or future services provided by current or former directors, officers,
employees or consultants of the Borrower or its Subsidiaries shall be a Rate
Contract.

 

“Receivables Assets” means accounts receivable, indebtedness and other
obligations owed to or owned by the Borrower or any Subsidiary (whether now
existing or arising or acquired in the future) arising in the ordinary course of
business from the sale of goods or services (including any indebtedness or
obligation constituting an account, chattel paper, instrument or general
intangible), together with all related security, collateral, collections,
contracts, contract rights, guarantees or other obligations in respect thereof,
all proceeds and supporting obligations and all other related assets which are
of the type customarily transferred in connection with a sale, factoring,
financing or securitization transaction involving accounts receivable.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any other
recipient of any payment to be made by or on behalf of any Loan Party.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means a reportable event within the meaning of Section 4043
of ERISA and applicable regulations thereunder, but shall not include a
reportable event for which the notice requirement has been waived.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the aggregate outstanding principal amount of the Term
Loans; provided, that the portion of the Total Outstandings held or deemed held
by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

“Required Term A Lenders” means, as of any date of determination, Term A Lenders
holding more than 50% of the Term A Facility or the commitments thereunder on
such date.

 

“Requirements of Law” applicable to any Person means (a) the articles or
certificate of incorporation and by-laws, partnership agreement or other
organizational or governing documents of such Person, (b) any Governmental
Rule applicable to such Person, (c) any license, permit, approval or other
authorization granted by any Governmental Authority to or for the benefit of
such Person or (d) any judgment, decision or determination of any Governmental
Authority or arbitrator, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

 

21

--------------------------------------------------------------------------------


 

“Responsible Officer” means, with respect to any Loan Party, such Loan Party’s
chief executive officer, chief financial officer, treasurer, vice president —
finance, controller, assistant controller, assistant treasurer, director of
treasury operations, corporate secretary, assistant secretary, director or any
other officer or authorized representative of such Loan Party designated from
time to time by its board of directors or equivalent governing body to execute
and deliver any document, instrument or agreement hereunder.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of
McGraw-Hill Financial Inc. and any successor thereto.

 

“Same Day Funds” means with respect to any disbursements and payments,
immediately available funds.

 

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securitization Attributable Indebtedness” means the amount of obligations
outstanding under the legal documents entered into as part of any accounts
receivable securitization or similar transaction relating to accounts receivable
originated by FIL or its Subsidiaries on any date of determination that
corresponds to the outstanding net investment (including loans) of, or cash
purchase price paid by, the unaffiliated third party purchasers or financial
institutions participating in such transaction and, as such, would be
characterized as principal if such securitization were structured as a secured
lending transaction rather than as a purchase (or, to the extent structured as a
secured lending transaction, is principal).  For the avoidance of doubt,
“Securitization Attributable Indebtedness” shall not include (a) obligations
that correspond to a deferred purchase price or other consideration owing to FIL
or any of its Subsidiaries funded on a deferred basis from the proceeds of the
collections on such receivables, a subordinated interest held by FIL or any of
its Subsidiaries or the reserve or over-collateralization established or
maintained for the benefit of the unaffiliated third party purchasers or
financial institutions participating in such transaction, and (b) obligations
arising under uncommitted factoring arrangements and similar uncommitted sale
transactions.

 

“Significant Subsidiary” shall mean, at any time of determination, (a) any
Subsidiary of FIL that (i) had Adjusted Revenues during the immediately
preceding fiscal year equal to or greater than $100,000,000 or (ii) had net
worth on the last day of the immediately preceding fiscal year equal to or
greater than $100,000,000; and (b) in respect of any Subsidiary formed or
acquired during the term of this Agreement, that (i) had Adjusted Revenues
during the twelve-month period ended as of the last day of the immediately
preceding fiscal quarter for which Financial Statements are available greater
than $100,000,000 or (ii) has a net worth (determined on a pro forma basis as of
the last day of the immediately preceding fiscal quarter for which Financial
Statements are available) equal to or greater than $100,000,000.

 

“Solicited Discounted Prepayment Amount” has the meaning specified in
Section 2.03(a)(ii).

 

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender submitted following the Administrative Agent’s receipt of a
Solicited Discounted Prepayment Notice.

 

22

--------------------------------------------------------------------------------


 

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to
Section 2.03(a)(ii) in form reasonably satisfactory to the Auction Agent.

 

“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.03(a)(ii).

 

“Solicited Discount Proration” has the meaning specified in Section 2.03(a)(ii).

 

“Solvent” means, with respect to any Person on any date, that on such date
(a) the fair value of the property of such Person is greater than the fair value
of the liabilities (including contingent, subordinated, matured and unliquidated
liabilities) of such Person, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature and (c) such Person is not engaged in
or about to engage in business or transactions for which such Person’s property
would constitute an unreasonably small capital.

 

“SPC” has the meaning specified in Section 10.06(h).

 

“Submitted Amount” has the meaning specified in Section 2.03(a)(ii).

 

“Submitted Discount” has the meaning specified in Section 2.03(a)(ii).

 

“Subsidiary” of any Person means (a) any corporation of which more than 50% of
the issued and outstanding Equity Securities having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries, (b) any partnership, joint venture,
limited liability company or other association of which more than 50% of the
equity interest having the power to vote, direct or control the management of
such partnership, joint venture or other association is at the time owned and
controlled by such Person, by such Person and one or more of the other
Subsidiaries or by one or more of such Person’s other Subsidiaries, or (c) any
other Person included in the Financial Statements of such Person on a
consolidated basis.  All references in this Agreement and the other Loan
Documents to Subsidiaries shall, unless otherwise indicated, refer to a
“Subsidiary” or “Subsidiaries” of FIL.

 

“Subsidiary Guarantors” means, collectively, each Subsidiary of FIL which on the
Closing Date or thereafter (pursuant to Section 6.10(a)) executes the Subsidiary
Guaranty.  The Subsidiary Guarantors as of the Closing Date are identified on
Schedule 1.01(ii).

 

“Subsidiary Guaranty” means the Subsidiary Guaranty (including counterparts
thereof and joinders thereto) made by the Subsidiary Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit E.

 

23

--------------------------------------------------------------------------------


 

“Substitute Guaranty” means a counterpart of or joinder to the Subsidiary
Guaranty (or such other document as the Administrative Agent shall deem
appropriate) executed by a Substitute Guarantor pursuant to the second sentence
of Section 6.10(a).

 

“Substitute Guarantors” means Significant Subsidiaries of the Borrower which
(a) are not then Subsidiary Guarantors and (b) in the aggregate, have Adjusted
Revenues or hold assets (excluding Intercompany Receivables and Investments in
FIL or any other FIL Subsidiary) that are at least equal to the Adjusted
Revenues or assets (as applicable) of a CFC referred to in clause (c) of the
definition of “Ineligible Material Subsidiary” with respect to which the
Borrower has elected not to provide a Subsidiary Guaranty.

 

“Surety Instruments” means all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person as a
lessee under (a) a so-called synthetic or tax retention lease, where such
transaction is considered borrowed money indebtedness for tax purposes or
bankruptcy purposes but is classified as an operating lease in accordance with
GAAP or (b) a lease, funding agreement or other arrangement for the use or
possession of real or personal property pursuant to which the lessor is treated
as the owner of such property for accounting purposes and the lessee is treated
as the owner of such property for federal income tax purposes and which creates
obligations that do not appear as borrowed money indebtedness on the balance
sheet of such Person but which, upon the insolvency or bankruptcy of such
Person, would be characterized as the borrowed money indebtedness of such Person
(without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including back-up withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01.

 

“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Borrower pursuant to Section 2.01 in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name on Schedule 2.01 under the caption “Term A Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term A Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

“Term A Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term A Loans of all Term A Lenders outstanding
at such time.

 

24

--------------------------------------------------------------------------------


 

“Term A Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term A Loans at such time.

 

“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.

 

“Term Facilities” means, at any time, the Term A Facility and each Incremental
Term Facility.

 

“Term Increase Effective Date” has the meaning specified in Section 2.11(c).

 

“Term Loan” means a Term A Loan and any Incremental Term Loan.

 

“Term Note” means a promissory note made by the Borrower in favor of a Lender
evidencing a Term Loan made by such Lender, substantially in the form of
Exhibit B.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“United States” and “U.S.” mean the United States of America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.01(g).

 

“U.S. Term Loans” means the term loans incurred under the credit agreement dated
as of October 1, 2007, as amended, among the Borrower and Flextronics
International USA, Inc. as borrowers, Citicorp North America, as administrative
agent, and the lenders party thereto.

 

“Wholly-Owned Subsidiary” means any Subsidiary of which more than 90% of the
issued and outstanding Equity Securities are owned, directly or indirectly, by
FIL.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on

 

25

--------------------------------------------------------------------------------


 

such amendments, supplements or modifications set forth herein or in any other
Loan Document), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “herein,” “hereof”
and “hereunder,” and words of similar import when used in any Loan Document,
shall be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the audited Financial Statements dated as of March 31, 2013, except as otherwise
specifically prescribed herein.  Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio, requirement or
other covenant set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio, requirement or
covenant to preserve the original intent thereof in light of such change in GAAP
(subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio, requirement or covenant shall continue to be computed
in accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio, requirement or covenant made before and
after giving effect to such change in GAAP; provided, further, that for purposes
of calculating the

 

26

--------------------------------------------------------------------------------


 

ratios, requirements or covenants under this Agreement or any other Loan
Document, any obligations of a Person under a lease (whether existing on the
Closing Date or entered into thereafter) that is not (or would not be) required
to be classified and accounted for as a Capital Lease on a balance sheet of such
Person prepared in accordance with GAAP as in effect on the Closing Date shall
not be treated as a Capital Lease or Indebtedness pursuant to this Agreement or
the other Loan Documents solely as a result of (x) the adoption of changes in
GAAP after the Closing Date (including, for the avoidance of doubt, any changes
in GAAP as set forth in the FASB exposure draft issued on August 17, 2010 (as
the same may be amended or supplemented from time to time)), or (y) changes in
the application of GAAP after the Closing Date (including for the avoidance of
doubt, any changes as set forth in the FASB exposure draft issued on August 17,
2010 (as the same may be amended or supplemented from time to time)).

 

(c)                                  Consolidation of Variable Interest
Entities.  All references herein to consolidated financial statements of the
Borrower and its Subsidiaries or to the determination of any amount for the
Borrower and its Subsidiaries on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that the
Borrower is required to consolidate pursuant to FASB Interpretation No. 46 —
Consolidation of Variable Interest Entities: an interpretation of ARB No. 51
(January 2003) as if such variable interest entity were a Subsidiary as defined
herein.

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to U.S. Pacific time
(daylight or standard, as applicable).

 

ARTICLE II.                     THE COMMITMENTS AND BORROWINGS

 

2.01                        The Term A Loans.  Subject to the terms and
conditions set forth herein, each Term A Lender severally agrees to make a
single loan to FIL on the Closing Date in an amount not to exceed the Term A
Commitment of such Term A Lender.  The Term A Borrowing shall consist of Term A
Loans made simultaneously by the Term A Lenders in accordance with their
respective Applicable Percentage of the Term A Facility.  Amounts borrowed under
this Section 2.01 and repaid or prepaid may not be reborrowed.  Term A Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.  Each
Term A Loan shall be denominated in Dollars.

 

2.02                        Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Each Borrowing, each conversion of Term
Loans from one Type to the other, and each continuation of Eurodollar Rate Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone.  Each such notice must be received by
the Administrative Agent not later than (i) 10:00 a.m. three Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of

 

27

--------------------------------------------------------------------------------


 

Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) 3:00 p.m. on the Business Day prior to the date of any Borrowing
of Base Rate Loans.  Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower.  Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof.  Each Loan Notice (whether
telephonic or written) shall specify (A) whether the Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans, (B) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (C) the
principal amount of Loans to be borrowed, converted or continued, (D) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(E) if applicable, the duration of the Interest Period with respect thereto.  If
the Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Term Loans shall be made as, or converted to, Base Rate Loans.  Any
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans.  If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

 

(b)                                 Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans.  In the case of a Borrowing, each Appropriate Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office for the applicable currency not later than
10:00 a.m., in each case on the Business Day specified in the applicable Loan
Notice.  Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Borrowing, Section 4.01),
the Administrative Agent shall make all funds so received available to the
Borrower in like funds as received by the Administrative Agent either by
(i) crediting the account of the Borrower on the books of BTMU with the amount
of such funds or (ii) wire transfer of such funds, in each case in accordance
with instructions provided to (and reasonably acceptable to) the Administrative
Agent by the Borrower.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in the prime rate
used in determining the Base Rate promptly following the public announcement of
such change.

 

28

--------------------------------------------------------------------------------


 

(e)                                  After giving effect to all Term A
Borrowings, all conversions of Term A Loans from one Type to the other, and all
continuations of Term A Loans as the same Type, there shall not be more than 3
Interest Periods in effect with respect to each Term Facility.

 

2.03                        Prepayments.

 

(a)                                 (i) The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Term
Loans in whole or in part without premium or penalty; provided that (A) such
notice must be received by the Administrative Agent not later than 8:00 a.m.
(1) three Business Days prior to any date of prepayment of Eurodollar Rate
Loans, and (2) on the date of prepayment of Base Rate Loans; (B) any prepayment
of Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans.  The Administrative
Agent will promptly notify each affected Lender of its receipt of each such
notice, and of the amount of such Lender’s ratable portion of such prepayment
(based on such Lender’s Applicable Percentage in respect of the relevant
Facility) of such prepayment.  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.  Each such prepayment of an outstanding Term Facility pursuant to
this Section 2.03(a) shall be applied to the principal repayment installments
thereof on a pro rata basis, and each such prepayment shall be paid to the
Lenders in accordance with their respective Applicable Percentages in respect of
each of the relevant Facilities.

 

(ii)                                  Notwithstanding anything in any Loan
Document to the contrary, so long as (w) no Default or Event of Default has
occurred and is continuing, (x) FIL shall deliver to the Administrative Agent a
certificate stating that (1) no Default or Event of Default has occurred and is
continuing or would result from the proposed prepayment described below and
(2) each of the conditions set forth in this Section has been satisfied,
(y) neither the Borrower nor any other Loan Party has any material non-public
information with respect to FIL and its Subsidiaries or the securities of any of
them that has not been disclosed to the Lenders generally (other than Lenders
who elect not to receive such information) FIL may prepay any portion of the
outstanding Term Loans (and immediately and permanently cancel them) on the
following basis:

 

(B)                                    FIL shall have the right to make a
voluntary prepayment of Term Loans at a discount to par pursuant to Discount
Range Prepayment Offers or Solicited Discounted Prepayment Offers (any such
prepayment, the “Discounted Loan Prepayment”), in each case made in accordance
with this Section 2.03(a)(ii); provided that FIL shall not initiate any action
under this Section 2.03(a)(ii) in order to make a Discounted Loan Prepayment of
Loans in any tranche of Term Loans unless (I) at least ten (10) Business Days
shall have passed since the consummation of the most recent Discounted Loan
Prepayment

 

29

--------------------------------------------------------------------------------


 

of any Term Loan in such tranche as a result of a prepayment made by FIL on the
applicable Discounted Prepayment Effective Date; or (II) at least three
(3) Business Days shall have passed since the date FIL was notified that no
Lender was willing to accept any prepayment of any Term Loan in such tranche
pursuant to a Discount Range Prepayment Notice or in the case of Solicited
Discounted Prepayment Offers, the date of FIL’s election not to accept any
Solicited Discounted Prepayment Offers relating to a Solicited Discount
Prepayment Notice.

 

(C)                                    (1) Subject to the proviso to subsection
(A) above, FIL may from time to time solicit Discount Range Prepayment Offers by
providing the Auction Agent with five (5) Business Days’ notice in the form of a
Discount Range Prepayment Notice; provided that (I) any such solicitation shall
be extended, at the sole discretion of FIL, to (x) each Lender and/or (y) each
Lender with respect to any Term Loans on an individual tranche basis, (II) any
such notice shall specify the maximum aggregate principal amount of the relevant
Loans (the “Discount Range Prepayment Amount”), the tranche or tranches of Term
Loans subject to such offer and the maximum and minimum percentage discounts to
par (the “Discount Range”) of the principal amount of such Loans with respect to
each relevant tranche of Term Loans willing to be prepaid by FIL (it being
understood that different Discount Ranges and/or Discount Range Prepayment
Amounts may be offered with respect to different tranches of Term Loans and, in
such event, each such offer will be treated as separate offer pursuant to the
terms of this Section), (III) the Discount Range Prepayment Amount shall be in
an aggregate amount not less than $5,000,000 and whole increments of $1,000,000
in excess thereof and (IV) each such solicitation shall remain outstanding
through the Discount Range Prepayment Response Date.  The Auction Agent will
promptly provide each applicable Lender with a copy of such Discount Range
Prepayment Notice and a form of the Discount Range Prepayment Offer to be
submitted by a responding Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m., New York time, on the third Business Day after the date of
delivery of such notice to such Lenders (the “Discount Range Prepayment Response
Date”).  Each Lender’s Discount Range Prepayment Offer shall be irrevocable and
shall specify a discount to par within the Discount Range (the “Submitted
Discount”) at which such Lender is willing to allow prepayment of any or all of
its then outstanding Loans of the applicable tranche or tranches and the maximum
aggregate principal amount and tranches of such Lender’s Loans (the “Submitted
Amount”) such Lender is willing to have prepaid at the Submitted Discount.  Any
Lender whose Discount Range Prepayment Offer is not received by the Auction
Agent by the Discount Range Prepayment Response Date shall be deemed to have
declined to accept a Discounted Loan Prepayment of any of its Loans at any
discount to their par value within the Discount Range.

 

(2)                                      The Auction Agent shall review all
Discount Range Prepayment Offers received on or before the applicable Discount
Range Prepayment Response Date and shall determine (in consultation with FIL and

 

30

--------------------------------------------------------------------------------


 

subject to rounding requirements of the Auction Agent made in its reasonable
discretion) the Applicable Discount and Loans to be prepaid at such Applicable
Discount in accordance with this subsection (B).  FIL agrees to accept on the
Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by Auction Agent by the Discount Range Prepayment Response Date, in the
order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Loan Prepayment in an aggregate principal amount equal to the lower
of (I) the Discount Range Prepayment Amount and (II) the sum of all Submitted
Amounts.  Each Lender that has submitted a Discount Range Prepayment Offer to
accept prepayment at a discount to par that is larger than or equal to the
Applicable Discount shall be deemed to have irrevocably consented to prepayment
of Loans equal to its Submitted Amount (subject to any required proration
pursuant to the following subsection (3)) at the Applicable Discount (each such
Lender, a “Participating Lender”).

 

(3)                                      If there is at least one Participating
Lender, FIL will prepay the respective outstanding Term Loans of each
Participating Lender in the aggregate principal amount and of the tranches
specified in such Lender’s Discount Range Prepayment Offer at the Applicable
Discount; provided that if the Submitted Amount by all Participating Lenders
offered at a discount to par greater than or equal to the Applicable Discount
exceeds the Discount Range Prepayment Amount, prepayment of the principal amount
of the relevant Loans for those Participating Lenders whose Submitted Discount
is a discount to par greater than or equal to the Applicable Discount (the
“Identified Participating Lenders”) shall be made pro rata among the Identified
Participating Lenders in accordance with the Submitted Amount of each such
Identified Participating Lender and the Auction Agent (in consultation with FIL
and subject to rounding requirements of the Auction Agent made in its reasonable
discretion) will calculate such proration (the “Discount Range Proration”).  The
Auction Agent shall promptly, and in any case within five (5) Business Days
following the Discount Range Prepayment Response Date, notify (I) FIL of the
respective Lenders’ responses to such solicitation, the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount of
the Discounted Loan Prepayment and the tranches to be prepaid, (II) each Lender
of the Discounted Prepayment Effective Date, the Applicable Discount, and the
aggregate principal amount and tranches of Loans to be prepaid at the Applicable
Discount on such date, (III) each Participating Lender of the aggregate
principal amount and tranches of such Lender to be prepaid at the Applicable
Discount on such date, and (IV) if applicable, each Identified Participating
Lender of the Discount Range Proration.  Each determination by the Auction Agent
of the amounts stated in the foregoing notices to FIL and Lenders shall be
conclusive and binding for all purposes absent manifest error.  The payment
amount specified in such notice to FIL shall be due

 

31

--------------------------------------------------------------------------------


 

and payable by FIL on the Discounted Prepayment Effective Date in accordance
with subsection (E) below (subject to subsection (I) below).

 

(D)                                    (1) Subject to the proviso to subsection
(A) above, FIL may from time to time solicit Solicited Discounted Prepayment
Offers by providing the Auction Agent with five (5) Business Days’ notice in the
form of a Solicited Discounted Prepayment Notice; provided that (I) any such
solicitation shall be extended, at the sole discretion of FIL, to (x) each
Lender and/or (y) each Lender with respect to Term Loans on an individual
tranche basis, (II) any such notice shall specify the maximum aggregate amount
of the Loans (the “Solicited Discounted Prepayment Amount”) and the tranche or
tranches of Term Loans the Borrower is willing to prepay at a discount (it being
understood that different Solicited Discounted Prepayment Amounts may be offered
with respect to different tranches of Term Loans and, in such event, each such
offer will be treated as separate offer pursuant to the terms of this Section),
(III) the Solicited Discounted Prepayment Amount shall be in an aggregate amount
not less than $5,000,000 and whole increments of $1,000,000 in excess thereof
and (IV) each such solicitation by the Borrower shall remain outstanding through
the Solicited Discounted Prepayment Response Date.  The Auction Agent will
promptly provide each Appropriate Lender with a copy of such Solicited
Discounted Prepayment Notice and a form of the Solicited Discounted Prepayment
Offer to be submitted by a responding Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York time on the third Business Day
after the date of delivery of such notice to such Lenders (the “Solicited
Discounted Prepayment Response Date”).  Each Lender’s Solicited Discounted
Prepayment Offer shall (x) be irrevocable, (y) remain outstanding until the
Acceptance Date, and (z) specify both a discount to par (the “Offered Discount”)
at which such Lender is willing to allow prepayment of its then outstanding Term
Loans and the maximum aggregate principal amount and tranches of such Term Loans
(the “Offered Amount”) such Lender is willing to have prepaid at the Offered
Discount.  Any Lender whose Solicited Discounted Prepayment Offer is not
received by the Auction Agent by the Solicited Discounted Prepayment Response
Date shall be deemed to have declined prepayment of any of its Term Loans at any
discount.

 

(2) The Auction Agent shall promptly provide FIL with a copy of all Solicited
Discounted Prepayment Offers received on or before the Solicited Discounted
Prepayment Response Date.  FIL shall review all such Solicited Discounted
Prepayment Offers and select the smallest of the Offered Discounts specified by
the relevant responding Lenders in the Solicited Discounted Prepayment Offers
that is acceptable to FIL (the “Acceptable Discount”), if any.  If FIL elects to
accept any Offered Discount as the Acceptable Discount, then as soon as
practicable after the determination of the Acceptable Discount, but in no event
later than by the third Business Day after the date of receipt by FIL from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection (2) (the “Acceptance Date”), FIL shall
submit an Acceptance and

 

32

--------------------------------------------------------------------------------


 

Prepayment Notice to the Auction Agent setting forth the Acceptable Discount. 
If the Auction Agent shall fail to receive an Acceptance and Prepayment Notice
from FIL by the Acceptance Date, FIL shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

 

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with FIL and subject to rounding
requirements of the Auction Agent made in its reasonable discretion) the
aggregate principal amount and the tranches of Term Loans (the “Acceptable
Prepayment Amount”) to be prepaid by FIL at the Acceptable Discount in
accordance with this Section 2.03(a)(ii)(C).  If FIL elects to accept any
Acceptable Discount, then FIL agrees to accept all Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, in the order from largest Offered Discount to smallest
Offered Discount, up to and including the Acceptable Discount.  Each Lender that
has submitted a Solicited Discounted Prepayment Offer with an Offered Discount
that is greater than or equal to the Acceptable Discount shall be deemed to have
irrevocably consented to prepayment of Loans equal to its Offered Amount
(subject to any required prorate reduction pursuant to the following sentence)
at the Acceptable Discount (each such Lender, a “Qualifying Lender”).  FIL will
prepay outstanding Loans pursuant to this subsection (C) to each Qualifying
Lender in the aggregate principal amount and of the tranches specified in such
Lender’s Solicited Discounted Prepayment Offer at the Acceptable Discount;
provided that if the aggregate Offered Amount by all Qualifying Lenders whose
Offered Discount is greater than or equal to the Acceptable Discount exceeds the
Solicited Discounted Prepayment Amount, prepayment of the principal amount of
the Term Loans for those Qualifying Lenders whose Offered Discount is greater
than or equal to the Acceptable Discount (the “Identified Qualifying Lenders”)
shall be made pro rata among the Identified Qualifying Lenders in accordance
with the Offered Amount of each such Identified Qualifying Lender and the
Auction Agent (in consultation with FIL and subject to rounding requirements of
the Auction Agent made in its reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”).  On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I) FIL
of the Discounted Prepayment Effective Date and Acceptable Prepayment Amount
comprising the Discounted Loan Prepayment and the tranches to be prepaid,
(II) each Lender of the Discounted Prepayment Effective Date, the Acceptable
Discount, and the Acceptable Prepayment Amount of all Loans and the tranches to
be prepaid at the Applicable Discount on such date, (III) each Qualifying Lender
of the aggregate principal amount and the tranches of such Lender to be prepaid
at the Acceptable Discount on such date, and (IV) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration.  Each determination by
the Auction Agent of the amounts stated in the foregoing notices to FIL and
Lenders shall be conclusive and binding for all purposes absent

 

33

--------------------------------------------------------------------------------


 

manifest error.  The payment amount specified in such notice to FIL shall be due
and payable by FIL on the Discounted Prepayment Effective Date in accordance
with subsection (E) below (subject to subsection (I) below).

 

(E)                                     In connection with any Discounted Loan
Prepayment, FIL and the Lenders acknowledge and agree that the Auction Agent may
require the payment of customary and reasonable fees and expenses from FIL in
connection therewith.

 

(F)                                      If any Loan is prepaid in accordance
with paragraphs (B) through (C) above, FIL shall prepay such Loans on the
Discounted Prepayment Effective Date.  FIL shall make such prepayment to the
Administrative Agent, for the account of the Participating Lenders or Qualifying
Lenders, as applicable, at the Administrative Agent’s Office in immediately
available funds not later than 11:00 a.m. (New York time) on the Discounted
Prepayment Effective Date and all such prepayments shall be applied to the
remaining principal installments of the relevant Term Loans on a pro-rata basis
across such installments.  The Term Loans so prepaid shall be accompanied by all
accrued and unpaid interest on the par principal amount so prepaid up to, but
not including, the Discounted Prepayment Effective Date.  Each prepayment of the
outstanding Term Loans pursuant to this Section 2.03(a)(ii) shall be paid to the
Participating Lenders or Qualifying Lenders, as applicable, and shall be applied
to the relevant Term Loans of such Lenders in accordance with their respective
pro rata share.  The aggregate principal amount of the tranches and installments
of the relevant Term Loans outstanding shall be deemed reduced by the full par
value of the aggregate principal amount of the tranches of Term Loans prepaid on
the Discounted Prepayment Effective Date in any Discounted Loan Prepayment.

 

(G)                                    To the extent not expressly provided for
herein, each Discounted Loan Prepayment shall be consummated pursuant to
procedures consistent with the provisions in this Section 2.03(a)(ii),
established by the Auction Agent acting in its reasonable discretion and as
reasonably agreed by the Borrower.

 

(H)                                   Notwithstanding anything in any Loan
Document to the contrary, for purposes of this Section 2.03(a)(ii), each notice
or other communication required to be delivered or otherwise provided to the
Auction Agent (or its delegate) shall be deemed to have been given upon Auction
Agent’s (or its delegate’s) actual receipt during normal business hours of such
notice or communication; provided that any notice or communication actually
received outside of normal business hours shall be deemed to have been given as
of the opening of business on the next Business Day.

 

(I)                                        FIL and the Lenders acknowledge and
agree that the Auction Agent may perform any and all of its duties under this
Section 2.03(a)(ii) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the

 

34

--------------------------------------------------------------------------------


 

performance of such delegated duties by such Affiliate.  The exculpatory
provisions pursuant to this Agreement shall apply to each Affiliate of the
Auction Agent and its respective activities in connection with any Discounted
Loan Prepayment provided for in this Section 2.03(a)(ii) as well as activities
of the Auction Agent.

 

(J)             FIL shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Loan
Prepayment and rescind the applicable Discount Range Prepayment Notice or
Solicited Discounted Prepayment Notice therefor at its discretion at any time on
or prior to the applicable Discount Range Prepayment Response Date or Solicited
Discounted Prepayment Response Date (and if such offer is revoked pursuant to
the preceding clauses, any failure by FIL to make any prepayment to a Lender, as
applicable, pursuant to this Section 2.03(a)(ii) shall not constitute a Default
or Event of Default).

 

(b)           Reserved.

 

2.04        Repayment of Loans.

 

(a)           FIL shall repay to the Term A Lenders the aggregate principal
amount of all Term A Loans outstanding on the following dates in the respective
amounts set forth opposite such dates (which amounts shall be reduced as a
result of the application of prepayments in accordance with the order of
priority set forth in Section 2.03(a)(i)):

 

Date

 

Amount

 

 

 

 

 

December 31, 2014

 

$

3,750,000

 

March 31, 2015

 

$

3,750,000

 

June 30, 2015

 

$

3,750,000

 

September 30, 2015

 

$

3,750,000

 

December 31, 2015

 

$

3,750,000

 

March 31, 2016

 

$

3,750,000

 

June 30, 2016

 

$

3,750,000

 

September 30, 2016

 

$

3,750,000

 

December 31, 2016

 

$

3,750,000

 

March 31, 2017

 

$

3,750,000

 

June 30, 2017

 

$

3,750,000

 

September 30, 2017

 

$

3,750,000

 

December 31, 2017

 

$

3,750,000

 

March 31, 2018

 

$

3,750,000

 

June 30, 2018

 

$

3,750,000

 

August 30, 2018

 

$

3,750,000

 

 

35

--------------------------------------------------------------------------------


 

provided, however, that the final principal repayment installment of the Term A
Loans shall be repaid on the Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of all Term A Loans outstanding
on such date.

 

(b)           FIL shall repay to the Lenders making any Incremental Term Loans
the aggregate principal amount thereof on the dates agreed pursuant to
Section 2.11 or Section 2.12, as applicable.

 

2.05        Interest.

 

(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate for such
Facility; and (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for such Facility.

 

(b)           (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Requirements of Law.

 

(ii)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable
Requirements of Law.

 

(iii)          Upon the request of the Required Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of any
Loans then outstanding and all other outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Requirements of Law.

 

(iv)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.06        Fees.

 

(a)           The Borrower shall pay to BTMU, in its capacity as Arranger and
Administrative Agent for its own account, in Dollars, fees in the amounts and at
the times

 

36

--------------------------------------------------------------------------------


 

specified in the Fee Letter.  Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

 

(b)           The Borrower shall pay to the Lenders, in Dollars, such fees as
shall have been separately agreed upon in writing (if any) in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

2.07        Computation of Interest and Fees.  All computations of interest for
Base Rate Loans when the Base Rate is determined by the “US Prime Rate” shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed.  All other computations of fees and interest shall be made on the
basis of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.09(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

2.08        Evidence of Debt.  The Borrowings made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Borrowings made by the
Lenders to the Borrower and the interest and payments thereon.  Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender to the Borrower made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Term
Note, which shall evidence such Lender’s Loans to the Borrower in addition to
such accounts or records.  Each Lender may attach schedules to a Term Note and
endorse thereon the date, Type (if applicable), amount, currency and maturity of
its Loans and payments with respect thereto.

 

2.09        Payments Generally; Administrative Agent’s Clawback.

 

(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
11:00 a.m. on the date specified herein.  Without limiting the generality of the
foregoing, the Administrative Agent may require that any payments due under this
Agreement be made in the United States.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the

 

37

--------------------------------------------------------------------------------


 

Administrative Agent after 11:00 a.m. shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

 

(b)           (i)  Funding by Lenders; Presumption by Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case
of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in Same Day Funds with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans (which payment, for the avoidance of
doubt, shall be in lieu of any other interest (other than interest at the
Default Rate, if applicable) relating to such portion of the relevant
Borrowing).  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(ii)           Payments by Borrower; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders the amount due.  In such
event, if the Borrower has not in fact made such payment, then each of the
Appropriate Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender, in Same Day Funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.  A notice of the Administrative Agent to any
Lender or the Borrower with respect to any amount owing under this subsection
(b) shall be conclusive, absent manifest error.

 

38

--------------------------------------------------------------------------------


 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender to the Borrower as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Borrowing set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 10.04(c) are
several and not joint.  The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(f)            Insufficient Funds.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

 

2.10        Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:

 

(i)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from

 

39

--------------------------------------------------------------------------------


 

the existence of a Defaulting Lender or a prepayment in accordance with
Section 2.03(a)(ii)), or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof in
a transaction not in compliance with Section 2.03(a)(ii) (as to which the
provisions of this Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.11        Increase in Term A Facility.

 

(a)           Request for Increase.  Provided there exists no Default, upon
notice to the Administrative Agent, the Borrower may from time to time, request
an increase in the Term A Loans by an amount (for all such requests) not
exceeding the Maximum Increase Amount; provided that (x) any such request for an
increase shall be in a minimum amount of $25,000,000 and (y) no more than five
(5) requests in the aggregate may be made under Sections 2.11 and 2.12.

 

(b)           Proposed Lenders.  Any proposed increase in the Term A Loans may
be requested from existing Lenders, new prospective lenders who are Eligible
Assignees (and who are approved by the Administrative Agent, which approval
shall not be unreasonably withheld) or a combination thereof, as selected by,
and with such allocations of committed amounts as may be determined by, the lead
arranger(s) thereof and/or the Borrower, provided that any incremental Term A
Loans made by an Eligible Assignee shall be in a principal amount of $1,000,000
or an integral multiple of $500,000 in excess thereof. Any Lender approached to
provide all or a portion of the incremental Term A Loans may elect or decline,
in its sole discretion, to provide an incremental Term A Loan.

 

(c)           Effective Date and Allocations.  If the Term A Loans are increased
in accordance with this Section, the Administrative Agent shall promptly notify
the Borrower and the Lenders of the amount and effective date (the “Term
Increase Effective Date”) of such increase.  As of the Term Increase Effective
Date, this Agreement shall be amended to (i) reflect the incremental Term A
Loans being made on the Term Increase Effective Date and the joinder to this
Agreement of any Eligible Assignees making any such incremental Term A Loans and
(ii) increase each then-remaining unpaid installment of principal of the Term A
Loans payable pursuant to Section 2.04(a) prior to the Maturity Date by an
amount such that (A) the increase for each such installment equals the product
of (x) the percentage of the initial principal amount of the existing Term A
Loans payable on each such installment date multiplied by (y) the aggregate
amount of such incremental Term A Loans and (B) the aggregate principal payments
payable pursuant to Section 2.04(a) (including the proviso thereto) are
increased by the aggregate amount of the incremental Term A Loans being made on
the Term Increase Effective Date.  Such amendment shall be executed and
delivered by the Administrative Agent, the Loan Parties and each Lender and
Eligible Assignee making any such incremental Term A Loan without the consent of
any other party.  Such amendment shall be in form and substance reasonably

 

40

--------------------------------------------------------------------------------


 

satisfactory to the Administrative Agent.  On the Term Increase Effective Date,
each incremental Term A Loan made on such date shall be deemed a Term A Loan for
all purposes hereof (including without limitation for purposes of the payment
and amortization requirements of Section 2.04(a)) and the holder thereof shall
be deemed a Term A Lender for all purposes hereof.

 

(d)           Effective Date and Allocations.  Notwithstanding the foregoing, no
increase to the Term A Facility shall become effective under this Section 2.11
unless (i) on the date of such effectiveness, the conditions set forth in
Sections 4.02(a) and 4.02(b) shall be satisfied and the Administrative Agent
shall have received a certificate to that effect dated such date and executed by
a Responsible Officer of the Borrower, (ii) after giving effect to such
increase, (A) the Borrower would be in compliance, on a pro forma basis, with
the covenants set forth in Section 7.12 and (B) no Default has occurred and is
continuing or would result therefrom, and the Administrative Agent shall have
received a certificate to that effect dated the Term Increase Effective Date and
executed by a Responsible Officer of the Borrower, (iii) all reasonable fees and
expenses owing to the Administrative Agent and the Lenders shall have been paid,
(iv) an amendment to this Agreement consistent with Section 2.11(c) and
reasonably satisfactory to the Administrative Agent in form and substance shall
have been executed and delivered by the applicable parties and (v) the
Administrative Agent shall have received legal opinions, board resolutions and
other closing certificates reasonably requested by the Administrative Agent and
substantially consistent with those delivered on the Closing Date under
Section 4.01.

 

(e)           Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.10 or 10.01 to the contrary.

 

2.12        New Term Facilities.

 

(a)           Request for New Term Facility.  Provided there exists no Default,
upon notice to the Administrative Agent, the Borrower may from time to time on
or after the Closing Date request a new tranche or tranches of term loans (“New
Term Loans”) in an aggregate amount (for all such requests) not exceeding the
Maximum Increase Amount; provided that (i) any such request for New Term Loans
shall be in a minimum amount of $25,000,000, (ii) no more than five (5) requests
in the aggregate may be made under Sections 2.11 and 2.12, (iii) the maturity
date and weighted average life to maturity (as of the effective date of the New
Term Loans) of such New Term Loans shall be no earlier than, or shorter than, as
the case may be, the latest Maturity Date and weighted average life to maturity
(as of the effective date of the New Term Loans), as the case may be, of the
Term Facility, (iv) the interest rate margins applicable to the New Term Loans
shall be determined by the Borrower and the lenders thereof, provided that in
the event the interest rate margins (other than as a result of the imposition of
default interest) for any New Term Loan are higher than the interest rate
margins for the Term A Loans by more than 0.50%, then the interest rate margins
for the Term A Loans shall be increased to the extent necessary so that such
interest rate margins shall be equal to the interest rate margins for such New
Term Loans, minus 0.50%; provided further that, in determining the interest rate
margins applicable to the New Term Loans and the Term A Loans (A) original issue
discount or upfront fees (which shall be deemed to constitute like amounts of
original issue discount) payable or paid, as the case may be, by any Loan Party
to the lenders of Term A Loans or New Term Loans, as the case may be, in the
initial primary syndication thereof shall be included (with original

 

41

--------------------------------------------------------------------------------


 

issue discount being equated to interest based on assumed 4-year life to
maturity), (B) customary arrangement, structuring, underwriting or commitment
fees (or similar fee, however denominated) payable or paid, as the case may be,
to any of the Arrangers (or their affiliates) in connection with Term A Loans or
New Term Loans, as the case may be, or to one or more arrangers (or their
affiliates) thereof shall be excluded and (C) if there is a eurodollar rate
floor or base rate floor applicable to the New Term Loans that is greater than
such floor applicable to the Term A Loans, such increased amount at the time of
such determination shall be equated to an increase in the interest rate margin
for purposes of determining whether the interest rate margins for any New Term
Loans are higher than the applicable interest rate margins for the Term A Loans,
(v) such New Term Loans rank pari passu in right of payment and security with
the Term A Loans, (vi) such New Term Loans share ratably in any prepayment with
the Term A Loans, and (vii) such New Term Loans are on the same terms and
conditions as those set forth in this Agreement, except as set forth in clause
(ii) or (iii) above or to the extent reasonably satisfactory to the
Administrative Agent.

 

(b)           Proposed Lenders.  Any proposed New Term Loans may be requested
from existing Lenders, new prospective lenders who are Eligible Assignees or a
combination thereof, as selected by, and with such allocations of committed
amounts as may be determined by, the lead arranger(s) thereof and/or the
Borrower, provided that any New Term Loans made by an Eligible Assignee shall be
in a principal amount of $1,000,000 or an integral multiple of $500,000 in
excess thereof. Any Lender approached to provide all or a portion of the New
Term Loans may elect or decline, in its sole discretion, to provide New Term
Loans.

 

(c)           Notification by Administrative Agent; Amendments.  The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
amount and effective date (the “New Term Loans Funding Date”) of any New Term
Loan. Notwithstanding anything in this Agreement to the contrary, in connection
with any New Term Loan, this Agreement and the other Loan Documents may be
amended in a writing executed and delivered by the Borrower and the
Administrative Agent (without any further consent of Required Term A Lenders
that would otherwise be required under Section 10.01) to reflect any changes
(including, without limitation, changes to Section 10.01 and the definitions
related thereto) necessary to give effect to such New Term Loan in accordance
with its terms as set forth herein, which may include the addition of such New
Term Loans as a separate facility, permit sharing set forth in Section 2.10 in a
manner consistent with the treatment hereunder of the Term A Facility, and to
otherwise (subject to the proviso to Section 2.12(a)) treat such New Term Loans
in a manner consistent with the Term A Loans.

 

(d)           Conditions to Effectiveness of New Advances.  Notwithstanding the
foregoing, no New Term Loans shall be made hereunder unless (i) on the New Term
Loans Funding Date, the conditions set forth in Sections 4.02(a) and
4.02(b) shall be satisfied and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Responsible Officer
of the Borrower, (ii) after giving effect to the borrowing of such New Term
Loans, (A) the Borrower would be in compliance, on a pro forma basis, with the
covenants set forth in Section 7.12 and (B) no Default has occurred and is
continuing or would result therefrom, and the Administrative Agent shall have
received a certificate to that effect dated the New Term Loans Funding Date and
executed by a Responsible Officer of the Borrower, (iii) all reasonable fees and
expenses owing to the Administrative Agent and the lenders providing the

 

42

--------------------------------------------------------------------------------


 

New Term Loans shall have been paid and (iv) the Administrative Agent shall have
received legal opinions, board resolutions and other closing certificates
reasonably requested by the Administrative Agent and substantially consistent
with those delivered on the Closing Date under Section 4.01.

 

(e)           Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.10 or 10.01 to the contrary.

 

2.13        Defaulting Lenders.  Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Governmental Rule:

 

(i)            Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 10.01.

 

(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (A) such payment is a payment of the principal amount of any Loans in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (B) such Loans were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of that Defaulting Lender.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto.

 

43

--------------------------------------------------------------------------------


 

(b)           Defaulting Lender Cure.  If the Borrower and the Administrative
Agent agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages, whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

ARTICLE III.                TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)           Reserved.

 

(b)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
Governmental Rules.  If any applicable Governmental Rule requires the deduction
or withholding of any Tax from any such payment, then the Borrower and the
Administrative Agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable Governmental Rule and, if
such Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

 

(c)           Payment of Other Taxes by the Borrower.  The Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable
Governmental Rule, or at the option of the Administrative Agent timely reimburse
it for the payment of, any Other Taxes.

 

(d)           Indemnification by the Borrower.  The Borrower shall indemnify
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes and Other Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  The Borrower shall also,
and does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Lender for any reason fails to pay indefeasibly to the Administrative Agent as
required by Section 3.01(e) so long as the Administrative Agent

 

44

--------------------------------------------------------------------------------


 

shall have in good faith made a written demand upon such Lender for the
applicable payment and such payment demand has not been satisfied in full by the
applicable Lender within 30 days after such written demand.  In the event of a
payment to the Administrative Agent by the Borrower pursuant to the preceding
sentence, upon the request of the Borrower, the Administrative Agent shall
execute and deliver such documents or instruments as the Borrower may reasonably
request to assign to the Borrower any claims that the Administrative Agent may
have against the applicable Lender with respect to the payments to the
Administrative Agent that were required to have been made pursuant to
Section 3.01(e) below (including the right of set off provided in the last
sentence of Section 3.01(e) below).  A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes or Other Taxes attributable to such Lender (but only
to the extent that the Borrower has not already indemnified the Administrative
Agent for such Indemnified Taxes or Other Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.06(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

 

(f)            Evidence of Payments.  Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Administrative Agent to a Governmental Authority pursuant to
this Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to requesting Borrower or the
Administrative Agent.

 

(g)           Status of Lenders.  (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent (provided that the Administrative Agent shall be under no obligation to so
request), at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other

 

45

--------------------------------------------------------------------------------


 

documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,

 

(A)            any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit K-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a CFC described in
Section 881(c)(3)(C) of the Code (a

 

46

--------------------------------------------------------------------------------


 

“U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;

 

(C)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable
Governmental Rule as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Governmental Rule to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

(D)            if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Governmental Rule (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

(iii)          Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so.  Each
Lender shall promptly take such steps (at the

 

47

--------------------------------------------------------------------------------


 

cost and expense of the Borrower) as shall not be materially disadvantageous to
it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re-designation of its Lending Office) to avoid any
requirement of applicable Requirements of Law of any such jurisdiction that the
Borrower make any deduction or withholding for taxes from amounts payable to
such Lender.  Additionally, the Borrower shall promptly deliver to the
Administrative Agent or any Lender, as the Administrative Agent or such Lender
shall reasonably request, on or prior to the Closing Date, and in a timely
fashion thereafter, such documents and forms required by any relevant taxing
authorities under the Requirements of Law of any jurisdiction, duly executed and
completed by the Borrower, as are required to be furnished by such Lender or the
Administrative Agent under such Requirements of Law in connection with any
payment by the Administrative Agent or any Lender of Taxes or Other Taxes, or
otherwise in connection with the Loan Documents, with respect to such
jurisdiction.

 

(h)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund (or the
amount of any credit in lieu of refund) of any Taxes as to which it has been
indemnified pursuant to this Section 3.01 (including by the payment of
additional amounts pursuant to this Section 3.01), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund (or credit in lieu of refund)), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) to the extent the payment of such amount would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(i)          Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

3.02        Illegality.  If any Lender determines that any Requirements of Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or to determine or charge interest rates based upon
the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the applicable interbank market, then, (a) on notice
thereof by such Lender to the Borrower through the Administrative Agent, any
obligation of such Lender to

 

48

--------------------------------------------------------------------------------


 

make or continue Eurodollar Rate Loans in the affected currency or currencies
or, in the case of Eurodollar Rate Loans in Dollars, to convert Base Rate Loans
to Eurodollar Rate Loans, shall be suspended, and (b) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable and such Loans are
denominated in Dollars, convert all such Eurodollar Rate Loans of such Lender to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

3.03        Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) deposits are not being offered
to banks in the applicable offshore interbank market for such currency for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (b) adequate
and reasonable means do not exist for determining the Eurodollar Base Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan,
or (c) the Eurodollar Base Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Eurodollar Rate Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender.  Thereafter, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans in the
affected currency or currencies shall be suspended, and in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans in the affected currency or currencies or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans in
the amount specified therein.

 

49

--------------------------------------------------------------------------------


 

3.04        Increased Costs.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate);

 

(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes and Other Taxes covered by Section 3.01, (B) Excluded Taxes and
(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

(iii)          impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Rate Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder with respect to any Eurodollar Rate Loan
(whether of principal, interest or any other amount) then, upon request of such
Lender, the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender for such additional costs incurred or reduction
suffered.

 

(b)           Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by, such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time upon request of such Lender, the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

(c)           Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

50

--------------------------------------------------------------------------------


 

3.05        Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

Failure or delay on the part of any Lender to demand compensation pursuant to
this Section 3.05 shall not constitute a waiver of such Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section 3.05 for any loss, cost or expense
incurred more than nine months prior to the date that such Lender notifies the
Borrower of the act or omission giving rise to such loss, cost or expense and
such Lender’s intention to claim compensation therefor.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

 

3.06        Mitigation Obligations; Replacement of Lenders; Certificates.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or

 

51

--------------------------------------------------------------------------------


 

eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay, within 10 days of the request therefor, all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)         Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 or there occurs any prepayment or conversion of its Loans under
Section 3.02, the Borrower may replace such Lender, so long as such replacement
will result in a reduction of such compensation or amounts in accordance with
Section 10.13.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender setting
forth the basis for and a calculation of the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in subsection (a) or (b) of Section 3.04 or Section 3.05 and delivered to the
Borrower shall be conclusive absent manifest error.  The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

3.07        Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

 

ARTICLE IV.                 CONDITIONS PRECEDENT TO BORROWINGS

 

4.01        Conditions of Initial Borrowing.  The obligation of each Lender to
make the initial Borrowing hereunder is subject to satisfaction of the following
conditions precedent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party (as applicable), each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:

 

(i)            executed counterparts of this Agreement and the Subsidiary
Guaranty, sufficient in number for distribution to the Administrative Agent,
each Lender and the Borrower;

 

(ii)           Term Notes executed by the Borrower in favor of each Lender
requesting Term Notes;

 

(iii)          The certificate of incorporation (or comparable document) of each
Loan Party certified by the Secretary of State (or comparable public official)
of its jurisdiction of organization (or, if any such Person is organized under
the laws of any jurisdiction outside the United States, such other evidence as
the Administrative Agent

 

52

--------------------------------------------------------------------------------


 

may request to establish that such Person is duly organized and existing under
the laws of such jurisdiction), together with an English translation thereof (if
appropriate);

 

(iv)          To the extent such jurisdiction has the legal concept of a
corporation being in good standing and a Governmental Authority in such
jurisdiction issues any evidence of such good standing, a Certificate of Good
Standing (or comparable certificate) for each Loan Party certified by the
Secretary of State (or comparable public official) of its jurisdiction of
organization (or, if any such Person is organized under the laws of any
jurisdiction outside the United States, such other evidence as the
Administrative Agent may request to establish that such Person is duly qualified
to do business and in good standing under the laws of such jurisdiction),
together with an English translation thereof (if appropriate);

 

(v)           A certificate of the secretary or an assistant secretary (or
comparable officer) or a director of each Loan Party certifying (A) that
attached thereto is a true and correct copy of the by-laws (or comparable
document) of such Person as in effect (or, if any such Person is organized under
the laws of any jurisdiction outside the United States, any comparable document
provided for in the respective corporate laws of that jurisdiction), (B) that
attached thereto are true and correct copies of resolutions duly adopted by the
board of directors of such Person (or other comparable enabling action) and
continuing in effect, which (1) authorize the execution, delivery and
performance by such Person of the Loan Documents to be executed by such Person
and the consummation of the transactions contemplated thereby and (2) designate
the officers, directors and attorneys authorized so to execute, deliver and
perform on behalf of such Person and (C) that there are no proceedings for the
dissolution or liquidation of such Person, together with a certified English
translation thereof (if appropriate);

 

(vi)          A certificate (which may be combined with the certificate set
forth in clause (v) above) of the secretary or an assistant secretary (or
comparable officer) or a director of each Loan Party certifying the incumbency,
signatures and authority of the officers, directors and attorneys of such Person
authorized to execute, deliver and perform the Loan Documents to be executed by
such Person, together with a certified English translation thereof (if
appropriate);

 

(vii)         Favorable written opinions from each of the following counsel for
the Borrower, the Subsidiary Guarantors and FIL’s Subsidiaries, addressed to the
Administrative Agent for the benefit of the Administrative Agent and the
Lenders, covering such legal matters as the Administrative Agent may reasonably
request and otherwise in form and substance satisfactory to the Administrative
Agent:

 

(A)            Curtis, Mallet-Prevost, Colt & Mosle LLP, U.S. counsel for FIL
and its Subsidiaries;

 

(B)            Rahmat Lim & Partners, Malaysian (including Labuan) counsel for
FIL and its Subsidiaries;

 

53

--------------------------------------------------------------------------------


 

(C)            Allen & Gledhill, Singapore counsel for FIL and its Subsidiaries;

 

(D)            Lexence N.V., Dutch counsel for FIL and its Subsidiaries;

 

(E)            C & A Law, Mauritius counsel for FIL and its Subsidiaries;

 

(F)             Wolf Theiss, Hungarian counsel for FIL and its Subsidiaries; and

 

(G)            Such other local counsel to FIL and its Subsidiaries as the
Administrative Agent may reasonably request with respect to Subsidiary
Guarantors.

 

(viii)        a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and stating that such consents, licenses and approvals shall be in full
force and effect, or (B) stating that no such consents, licenses or approvals
are so required;

 

(ix)          a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since March 31,
2013 that has had or could be reasonably expected to have, either individually
or in the aggregate, a Material Adverse Effect; (C) the current Debt Ratings,
and (D) pro forma calculations of the Debt/EBITDA Ratio and the Interest
Coverage Ratio, based upon the Borrower’s Financial Statements for the quarter
ended June 28, 2013;

 

(x)           evidence that at least $400 million of existing indebtedness of
the Borrower or its Subsidiaries constituting one or more of the Asian Term
Loans, the U.S. Term Loans, and the term credit facility under the Existing FIL
Credit Agreement have been prepaid; in each case such evidence being
satisfactory to the Administrative Agent; and

 

(xi)          such other assurances, certificates, documents, consents or
opinions as the Administrative Agent or the Required Lenders reasonably may
require.

 

(b)           Any fees required to be paid on or before the Closing Date shall
have been paid.

 

(c)           Unless waived by the Administrative Agent and subject to the Fee
Letter, the Borrower shall have paid all fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate

 

54

--------------------------------------------------------------------------------


 

shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

 

(d)           The Closing Date shall have occurred on or before September 30,
2013.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02        Conditions to all Borrowings.  The obligation of each Lender to
honor any Loan Notice (other than a Loan Notice requesting only a conversion of
Loans to the other Type, or a continuation of Eurodollar Rate Loans) is subject
to the following conditions precedent:

 

(a)           The representations and warranties of (i) the Borrower contained
in Article V and (ii) each Loan Party contained in each other Loan Document or
in any document furnished at any time under or in connection herewith or
therewith, shall be (A) in the case of representations and warranties that are
qualified as to materiality, true and correct, and (B) in the case of
representations and warranties that are not qualified as to materiality, true
and correct in all material respects, in each case on and as of the date of such
Borrowing, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct or true and correct in all material respects, as the case may be, as of
such earlier date; provided that the representations and warranties contained in
Section 5.09 shall be deemed to refer to the most recent Financial Statements
furnished pursuant to subsections (a) and (b) of Section 6.01.

 

(b)           No Default shall exist, or would result from such proposed
Borrowing or the application of the proceeds thereof.

 

(c)           The Administrative Agent shall have received a Loan Notice in
accordance with the requirements hereof.

 

Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurodollar Rate Loans) submitted by the
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Borrowing.

 

ARTICLE V.                      REPRESENTATIONS AND WARRANTIES

 

Except as otherwise provided in Section 5.20, the Borrower represents and
warrants to the Administrative Agent and the Lenders that:

 

5.01        Due Incorporation, Qualification, Etc.  Each Loan Party and each
Significant Subsidiary (a) (i) is duly organized and validly existing and
(ii) in any jurisdiction in

 

55

--------------------------------------------------------------------------------


 

which such legal concept is applicable, is in good standing under the laws of
its jurisdiction of organization, (b) has the power and authority to own, lease
and operate its properties and carry on its business as now conducted and (c) is
duly qualified and licensed to do business as a foreign entity in each
jurisdiction where the ownership, lease or operation of its properties or the
conduct of its business requires such qualification or license, except in each
case referred to in clauses (a)(ii) or (c), where the failure to be in good
standing or so qualified or licensed is not reasonably and substantially likely
(alone or in the aggregate) to have a Material Adverse Effect.

 

5.02        Authority.  The execution, delivery and performance by the Borrower
and each Subsidiary Guarantor of each Loan Document (other than the Flextronics
(Netherlands) Guaranty) executed, or to be executed, by such Person and the
consummation of the transactions contemplated thereby (a) are within the power
of such Person and (b) have been duly authorized by all necessary actions on the
part of such Person.

 

5.03        Enforceability.  Each Loan Document (other than the Flextronics
(Netherlands) Guaranty) executed, or to be executed, by each of the Borrower and
each Subsidiary Guarantor has been, or will be, duly executed and delivered by
such Person and constitutes, or when executed will constitute, a legal, valid
and binding obligation of such Person, enforceable against such Person in
accordance with its terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity.

 

5.04        Non-Contravention.  The execution and delivery by each of the
Borrower and each Subsidiary Guarantor of the Loan Documents (other than the
Flextronics (Netherlands) Guaranty) executed by such Person and the performance
and consummation of the transactions contemplated thereby do not (a) violate any
material Requirement of Law applicable to such Person, (b) violate any provision
of, or result in the breach or the acceleration of, or entitle any other Person
to accelerate (whether after the giving of notice or lapse of time or both), any
material Contractual Obligation of such Person or (c) result in the creation or
imposition of any material Lien (or the obligation to create or impose any Lien)
upon any property, asset or revenue of such Person (other than Liens created
under the Loan Documents).

 

5.05        Approvals.  No material consent, approval, order or authorization
of, or registration, declaration or filing with, any Governmental Authority or
other Person (including the shareholders of any Person) is required in
connection with the execution and delivery of the Loan Documents (other than the
Flextronics (Netherlands) Guaranty) executed by the Borrower and each Subsidiary
Guarantor and the performance or consummation of the transactions contemplated
thereby, except such as (a) have been made or obtained and are in full force and
effect or (b) are being made or obtained in a timely manner and once made or
obtained will be in full force and effect.

 

5.06        No Violation or Default.  Neither the Borrower, nor any Subsidiary
Guarantor, nor any of FIL’s Subsidiaries is in violation of or in default with
respect to (a) any Requirement of Law applicable to such Person or (b) any
Contractual Obligation of such Person, where, in each case or in the aggregate,
such violation or default is reasonably and substantially likely to have a
Material Adverse Effect. Without limiting the generality of the foregoing,
neither the Borrower, nor any Subsidiary Guarantor nor any of FIL’s Subsidiaries
(i) has violated any

 

56

--------------------------------------------------------------------------------


 

Environmental Laws, (ii) to the knowledge of the Borrower, any Subsidiary
Guarantor or any of FIL’s Subsidiaries, has any liability under any
Environmental Laws or (iii) has received notice or other communication of an
investigation or, to the knowledge of the Borrower, any Subsidiary Guarantor or
any of FIL’s Subsidiaries, is under investigation by any Governmental Authority
having authority to enforce Environmental Laws, where such violation, liability
or investigation is reasonably and substantially likely (alone or in the
aggregate) to have a Material Adverse Effect. No Default has occurred and is
continuing.

 

5.07        Litigation.  No actions (including derivative actions), suits,
proceedings or investigations are pending or, to the knowledge of the Borrower,
threatened against the Borrower, any Subsidiary Guarantor or any of FIL’s
Subsidiaries at law or in equity in any court or before any other Governmental
Authority which (a) based upon the written advice of such Person’s outside legal
counsel, is reasonably likely to be determined adversely and if so adversely
determined is reasonably and substantially likely (alone or in the aggregate) to
have a Material Adverse Effect or (b) seeks to enjoin, either directly or
indirectly, the execution, delivery or performance by the Borrower or any
Subsidiary Guarantor of the Loan Documents (other than the Flextronics
(Netherlands) Guaranty) or the transactions contemplated thereby.

 

5.08        Title; Possession Under Leases.  The Borrower, each Subsidiary
Guarantor and each of FIL’s Subsidiaries own and have good and valid title, or a
valid leasehold interest in, all their respective material properties and assets
as reflected in the most recent Financial Statements delivered to the
Administrative Agent (except those assets and properties disposed of in the
ordinary course of business or otherwise in compliance with the terms of this
Agreement (whether or not then in effect) since the date of such Financial
Statements) and all respective material assets and properties acquired by the
Borrower, each Subsidiary Guarantor and FIL’s Subsidiaries since such date
(except those disposed of in the ordinary course of business or otherwise in
compliance with the terms of this Agreement (whether or not then in effect)
since such date).  Such assets and properties are subject to no Lien, except for
Permitted Liens.

 

5.09        Financial Statements.  The consolidated Financial Statements of FIL
and its Subsidiaries which have been delivered to the Administrative Agent,
(a) are in accordance with the books and records of FIL and its Subsidiaries,
which have been maintained in accordance with good business practice, (b) have
been prepared in conformity with GAAP and (c) fairly present in all material
respects the financial conditions and results of operations of FIL and its
Subsidiaries as of the dates thereof and for the periods covered thereby. 
Neither FIL nor any of its Subsidiaries has any Contingent Obligations,
liability for taxes or other outstanding obligations which are material in the
aggregate, except as disclosed or reflected in the Financial Statements of FIL
for the quarter ended June 28, 2013, furnished by FIL to the Administrative
Agent prior to the date hereof, or in the Financial Statements delivered to the
Administrative Agent pursuant to Section 6.01(a) or (b), or except as permitted
under Articles VI and VII of this Agreement.

 

5.10        Employee Benefit Plans.

 

(a)           Based on the latest valuation of each Employee Benefit Plan
subject to Title IV of ERISA that the Borrower or any ERISA Affiliate maintains
or contributes to, or has

 

57

--------------------------------------------------------------------------------


 

any obligation under (which occurred within twelve months of the date of this
representation), the aggregate benefit liabilities of such plan within the
meaning of section 4001 of ERISA did not exceed the aggregate value of the
assets of such plan, except to the extent not reasonably and substantially
likely to have a Material Adverse Effect.  Neither the Borrower nor any ERISA
Affiliate has any material liability with respect to any post-retirement benefit
under any Employee Benefit Plan which is a welfare plan (as defined in section
3(1) of ERISA), other than liability for health plan continuation coverage
described in Part 6 of Title I(B) of ERISA, except to the extent any such
liability with respect to any post-retirement benefit is not reasonably and
substantially likely (alone or in the aggregate) to have a Material Adverse
Effect.

 

(b)           Each Employee Benefit Plan complies, in both form and operation,
in all material respects, with its terms, ERISA and the Code, and no condition
exists or event has occurred with respect to any such plan which would result in
the incurrence by the Borrower or any ERISA Affiliate of any material liability,
fine or penalty, in each case except as is not reasonably and substantially
likely (alone or in the aggregate) to have a Material Adverse Effect.  Each
Employee Benefit Plan, related trust agreement, arrangement and commitment of
the Borrower or any ERISA Affiliate is legally valid and binding and is in all
material respects in full force and effect, except as is not reasonably and
substantially likely (alone or in the aggregate) to have a Material Adverse
Effect.  As of the Closing Date, no Employee Benefit Plan is being audited or
investigated by any government agency or is subject to any pending or threatened
claim or suit, other than any such audit, investigation, claim or suit that is
not reasonably and substantially likely (alone or in the aggregate) to have a
Material Adverse Effect.  Neither the Borrower nor any ERISA Affiliate nor, to
the knowledge of the Borrower, any fiduciary of any Employee Benefit Plan has
engaged in a prohibited transaction under section 406 of ERISA or section 4975
of the Code which would subject the Borrower to any material tax, penalty or
other liability, including a liability to indemnify.

 

(c)           No Multiemployer Plan in which the Borrower or any ERISA Affiliate
participates is in critical or endangered status except as is not reasonably and
substantially likely (alone or in the aggregate) to have a Material Adverse
Effect. Neither the Borrower nor any ERISA Affiliate has incurred any material
liability (including secondary liability) to any Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan under section
4201 of ERISA or as a result of a sale of assets described in section 4204 of
ERISA. Neither the Borrower nor any ERISA Affiliate has been notified that any
Multiemployer Plan is in reorganization or insolvent under and within the
meaning of section 4241 or section 4245 of ERISA or that any Multiemployer Plan
intends to terminate or has been terminated under section 4041A of ERISA, in
each case except as is not reasonably and substantially likely (alone or in the
aggregate) to have a Material Adverse Effect.

 

(d)           All employer and employee contributions required by any applicable
Governmental Rule in connection with all Foreign Plans have been made, or, if
applicable, accrued, in all material respects, in accordance with the
country-specific or other applicable accounting practices.  The fair market
value of the assets of each funded Foreign Plan, the liability of each insurer
for any Foreign Plan funded through insurance or the book reserve established
for any Foreign Plan, together with any accrued contributions, is sufficient,
except to the extent that is not reasonably and substantially likely (alone or
in the aggregate) to have a Material Adverse Effect, to procure or provide for
the accrued benefit obligations, as of the date

 

58

--------------------------------------------------------------------------------


 

hereof, with respect to all current and former participants in such Foreign Plan
according to the actuarial assumptions (if applicable) and valuations most
recently used to determine employer contributions to such Foreign Plan, which
actuarial assumptions are commercially reasonable viewed as a whole.  Each
Foreign Plan required to be registered has been registered and has been
maintained in good standing with applicable Governmental Authorities except to
the extent that is not reasonably and substantially likely (alone or in the
aggregate) to have a Material Adverse Effect. Each Foreign Plan reasonably
complies in all material respects with all applicable Governmental Rules.

 

5.11        Other Regulations.  Neither the Borrower nor any Material Subsidiary
is subject to regulation under the Investment Company Act of 1940, the Federal
Power Act, the Interstate Commerce Act, any state public utilities code or any
other Governmental Rule that limits its ability to incur Indebtedness of the
type represented by the Obligations.

 

5.12        Patent and Other Rights.  The Borrower and each of its Subsidiaries
own, license or otherwise have the full right to use, under validly existing
agreements, without known conflict with any rights of others, all patents,
licenses, trademarks, trade names, trade secrets, service marks, copyrights and
all rights with respect thereto, which are required to conduct their businesses
as now conducted, except such patents, licenses, trademarks, trade names, trade
secrets, service marks, copyrights and all rights with respect thereto which if
not validly owned, licensed or used would not be reasonably and substantially
likely (alone or in the aggregate) to have a Material Adverse Effect.

 

5.13        Governmental Charges.  The Borrower and each of its Subsidiaries
have filed or caused to be filed all tax returns, and, in compliance with all
applicable Requirements of Law, all reports and declarations which are required
by any Governmental Authority to be filed by them (or, in each case, extensions
thereof have been validly obtained), in each case other than to the extent that
the failure to do so would not be reasonably and substantially likely (alone or
in the aggregate) to have a Material Adverse Effect.  The Borrower and each of
its Subsidiaries have paid, or made provision for the payment of, all taxes and
other Governmental Charges which have or may have become due pursuant to said
returns or otherwise and all other indebtedness, except such Governmental
Charges, taxes or indebtedness, if any, which are being contested in good faith
and as to which if unpaid adequate reserves (determined in accordance with GAAP)
have been provided or which are not reasonably and substantially likely (alone
or in the aggregate) to have a Material Adverse Effect.

 

5.14        Margin Stock.  The Borrower is not engaged, principally or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock.  No proceeds of any Loan will be used
to purchase or carry any Margin Stock, or to extend credit to any Person for the
purpose of purchasing or carrying any Margin Stock, in either case in a manner
that violates or causes a violation of Regulations T, U or X of the FRB or any
other regulation of the FRB.

 

5.15        Subsidiaries, Etc.  Schedule 5.15 (as of June 28, 2013 and as
thereafter updated on a quarterly basis by the Borrower in a written notice to
Administrative Agent no later than the date set forth in Section 6.01(f)) sets
forth each of FIL’s Significant Subsidiaries and Material Subsidiaries, its
jurisdiction of organization, the percentages of shares owned directly or

 

59

--------------------------------------------------------------------------------


 

indirectly by FIL and whether FIL owns such shares directly or, if not, the
Subsidiary of FIL that owns such shares.

 

5.16        Solvency, Etc.  The Borrower, each Subsidiary Guarantor and each
Material Subsidiary is Solvent and, after the execution and delivery of the Loan
Documents and the consummation of the transactions contemplated thereby, will be
Solvent.

 

5.17        No Withholding, Etc.  Except as otherwise disclosed by the Borrower
to the Administrative Agent from time to time (which the Administrative Agent
will deliver to the Lenders), (a) the Borrower has no actual knowledge of any
requirement under any Governmental Rule to make any deduction or withholding of
any nature whatsoever from any payment required to be made by the Borrower
hereunder or under any other Loan Document and (b) neither this Agreement nor
any of the other Loan Documents is subject to any registration or stamp tax or
any other similar or like taxes payable in any relevant jurisdiction.

 

5.18        No Material Adverse Effect.  Since March 31, 2013, no event has
occurred and no condition exists which, alone or in the aggregate, (a) has had
(and continues to have) or (b) is reasonably and substantially likely to have a
Material Adverse Effect.

 

5.19        Accuracy of Information Furnished.  The Loan Documents and the other
certificates, statements and information (excluding projections) furnished to
the Administrative Agent or any Lender in writing by or on behalf of the
Borrower, the Subsidiary Guarantors and FIL’s Subsidiaries in connection with
the Loan Documents and the transactions contemplated thereby, taken as a whole,
as of the date furnished, do not contain and will not contain any untrue
statement of a material fact and do not omit and will not omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 

5.20        Representations as to Foreign Obligors.  The Borrower represents and
warrants to the Administrative Agent and the Lenders, with respect to each
Foreign Subsidiary that is at any time a Foreign Obligor, represents and
warrants with respect to itself, that:

 

(a)           Such Foreign Obligor is subject to civil and commercial
Requirements of Law with respect to its obligations under this Agreement and the
other Loan Documents to which it is a party (collectively as to such Foreign
Obligor, the “Applicable Foreign Obligor Documents”), and the execution,
delivery and performance by such Foreign Obligor of the Applicable Foreign
Obligor Documents constitute and will constitute private and commercial acts and
not public or governmental acts.  Neither such Foreign Obligor nor any of its
property has any immunity from jurisdiction of the courts or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Obligor is organized and existing in respect
of its obligations under the Applicable Foreign Obligor Documents.

 

(b)           The Applicable Foreign Obligor Documents are in all material
respects in proper legal form under the Requirements of Law of the jurisdiction
in which such Foreign

 

60

--------------------------------------------------------------------------------


 

Obligor is organized and existing for the enforcement thereof against such
Foreign Obligor under the Requirements of Law of such jurisdiction, and to
ensure the legality, validity, enforceability, priority or admissibility in
evidence of the Applicable Foreign Obligor Documents.  It is not necessary to
ensure the legality, validity, enforceability, priority or admissibility in
evidence of the Applicable Foreign Obligor Documents that the Applicable Foreign
Obligor Documents be filed, registered or recorded with, or executed or
notarized before, any court or other authority in the jurisdiction in which such
Foreign Obligor is organized and existing or that any registration charge or
stamp or similar tax be paid on or in respect of the Applicable Foreign Obligor
Documents or any other document, except for (i) any such filing, registration,
recording, execution or notarization as has been made or is not required to be
made until the Applicable Foreign Obligor Document or any other document is
sought to be enforced and (ii) any charge or tax as has been timely paid.

 

(c)           There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) on any payment to
be made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents, except in either case as has been disclosed to the Administrative
Agent.

 

(d)           The execution, delivery and performance of the Applicable Foreign
Obligor Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

 

5.21        Taxpayer Identification Number; Other Identifying Information.  The
true and correct unique identification number of the Borrower that has been
issued by its jurisdiction of organization and the name of such jurisdiction (as
well as any U.S. taxpayer identification number issued to the Borrower, if any)
is set forth on Schedule 5.21.

 

ARTICLE VI.                 AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than unmatured contingent reimbursement and indemnification
obligations) hereunder shall remain unpaid or unsatisfied:

 

6.01        Information.  The Borrower shall deliver to the Administrative Agent
(for distribution to the Lenders), in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

 

(a)           As soon as available and in no event later than 55 days after the
last day of each fiscal quarter of FIL, a copy of the Financial Statements of
FIL and its Subsidiaries (prepared on a consolidated basis) for such quarter and
for the fiscal year to date, certified by the chief executive officer, chief
operating officer, chief financial officer, treasurer,

 

61

--------------------------------------------------------------------------------


 

assistant treasurer, controller or senior vice president of finance of FIL to
present fairly in all material respects the financial condition, results of
operations and other information reflected therein and to have been prepared in
accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes);

 

(b)           (i) As soon as available and in no event later than 100 days after
the close of each fiscal year of FIL, (A) copies of the audited Financial
Statements of FIL (prepared on a consolidated basis) for such year, audited by
independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent, and (B) copies of the
unqualified opinions (or qualified opinions (other than a “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit) reasonably acceptable to the Administrative Agent) of such
accountants, and (ii) if and when received from such accountants in connection
with the annual audited Financial Statements of FIL (it being acknowledged and
agreed that this clause (ii) imposes no obligation to so request or obtain such
certificates), certificates of such accountants to the Administrative Agent
stating that in making the examination necessary for their opinion they have
reviewed this Agreement and have obtained no knowledge of any Default which has
occurred and is continuing, or if, in the opinion of such accountants, a Default
has occurred and is continuing, a statement as to the nature thereof;

 

(c)           Contemporaneously with the quarterly and year-end Financial
Statements required by the foregoing subsections (a) and (b), a Compliance
Certificate executed by the chief executive officer, chief operating officer,
chief financial officer, treasurer, assistant treasurer, controller or senior
vice president of finance of FIL, properly completed;

 

(d)           As soon as possible and in no event later than five Business Days
after any Responsible Officer of the Borrower knows of the occurrence or
existence of (i) any Reportable Event under any Employee Benefit Plan or
Multiemployer Plan which is reasonably and substantially likely (alone or in the
aggregate) to result in liability to the Borrower or any of its Subsidiaries of
$50,000,000 or more, (ii) any actual or threatened litigation or suits against
the Borrower or any of its Subsidiaries involving potential monetary damages
payable by the Borrower or any of its Subsidiaries of $50,000,000 or more alone
or in the aggregate, (iii) any other event or condition which is reasonably and
substantially likely (alone or in the aggregate) to have a Material Adverse
Effect, (iv) any Default or (v) any event of the type described in
Section 8.01(f) or (g) with respect to any Subsidiary, so long as such
Subsidiary is determined at the time of such event to be a Significant
Subsidiary, the statement of the chief executive officer, chief operating
officer, chief financial officer, treasurer, assistant treasurer, controller or
senior vice president of finance of the Borrower setting forth details of such
event, condition or Default and the action which the Borrower proposes to take
with respect thereto;

 

(e)           Promptly after they are sent, made available or filed, copies of
(i) all registration statements and reports filed by the Borrower or any of its
Subsidiaries with the SEC (including all 10-Q, 10-K and 8-K reports) and
(ii) all reports, proxy statements

 

62

--------------------------------------------------------------------------------


 

and financial statements sent or made available by the Borrower or any of its
Subsidiaries to its public security holders;

 

(f)            As soon as possible and in no event later than 55 days after the
last day of each fiscal quarter (or 100 days in the case of the last fiscal
quarter of each fiscal year), or 55 days after the date of any Material
Subsidiary Recalculation Event that would result in an additional Material
Subsidiary (based on the Pro Forma MS Test as applied as of such date), written
notice of (i) any new Significant Subsidiary acquired or established during such
quarter (or as a result of such Material Subsidiary Recalculation Event) or any
other change in the information set forth in Schedule 5.15 during such quarter,
(ii) each Subsidiary of FIL that has become a Material Subsidiary during such
quarter (or as a result of such Material Subsidiary Recalculation Event) and
indicating for each such new Material Subsidiary whether such Material
Subsidiary is an Eligible Material Subsidiary or Ineligible Material Subsidiary
and if the latter, the reason it is an Ineligible Material Subsidiary, and
(iii) each Subsidiary that may have previously been an Ineligible Material
Subsidiary but which became an Eligible Material Subsidiary during such quarter;

 

(g)           Promptly after the Borrower changes its legal name or the address
of its chief executive office, written notice setting forth the Borrower’s new
legal name and/or new address;

 

(h)           Promptly, a copy of any announcement by Moody’s or S&P of any
change or possible change in a Debt Rating;

 

(i)            Promptly, notice of the occurrence of any Material Subsidiary
Recalculation Event; and

 

(j)            Such other instruments, agreements, certificates, opinions,
statements, documents and information relating to the operations or condition
(financial or otherwise) of the Borrower or each of its Subsidiaries, and
compliance by the Borrower with the terms of this Agreement and the other Loan
Documents as Administrative Agent on behalf of itself or one or more Lenders may
from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.01(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access, including the SEC’s EDGAR website, any commercial, third-party
website or any website sponsored by the Administrative Agent; provided that:
(i) the Borrower shall, if requested, deliver paper copies of such documents to
the Administrative Agent or any Lender that requests the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) the Borrower shall use
commercially reasonable efforts to notify the Administrative Agent and each
requesting Lender (by telecopier or electronic mail) of the posting of any such
documents and provide to the Administrative Agent

 

63

--------------------------------------------------------------------------------


 

by electronic mail electronic versions (i.e., soft copies) of such documents. 
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.01(c) to the Administrative Agent (it being acknowledged that
electronic delivery thereof pursuant to Section 10.02 shall be permitted). 
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

The Borrower hereby acknowledges that (1) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (2) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arranger and the Lenders
to treat the Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor”; and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”  Notwithstanding the foregoing, the Borrower shall not be under any
obligation to mark any Borrower Materials “PUBLIC.”

 

6.02        Books and Records.  The Borrower and each of its Subsidiaries shall
at all times keep proper books of record and account which shall be complete and
correct in all material respects in accordance with GAAP; provided that, with
respect to any Subsidiary acquired by FIL or its Subsidiaries after the Closing
Date pursuant to a stock purchase or merger transaction (other than (a) a Person
that is merged with or into a Subsidiary of FIL that owned assets (other than de
minimis assets necessary to create an acquisition vehicle) immediately prior to
such merger and (b) a Pro Forma Calculation Subsidiary), such Subsidiary shall
only be required to (i) keep proper books of record and account which shall be
complete and correct in all material respects in accordance with GAAP in respect
of transactions occurring after the date of such acquisition, and (ii) from and
after the date that is the first day of the first fiscal year of FIL that
follows the date of such acquisition by more than three months, keep proper
books of

 

64

--------------------------------------------------------------------------------


 

record and account in respect of all other matters which shall be complete and
correct in all material respects in accordance with GAAP.

 

6.03        Inspections.  The Borrower and each of its Subsidiaries shall permit
the Administrative Agent and each Lender, or any agent or representative
thereof, upon reasonable notice and during normal business hours, to visit and
inspect any of the properties and offices of the Borrower and each of its
Subsidiaries, to examine the books and records of the Borrower and each of its
Subsidiaries and make copies thereof and to discuss the affairs, finances and
business of the Borrower and each of its Subsidiaries with, and to be advised as
to the same by, their officers, auditors and accountants, all at such times and
intervals as the Administrative Agent or any Lender may reasonably request
(which visits and inspections shall be at the expense of the Administrative
Agent (subject to reimbursement by the Lenders pursuant to Section 10.04(c)) or
such Lender unless a Default has occurred and is continuing).

 

6.04        Insurance.  The Borrower and each of its Subsidiaries shall
(a) carry and maintain insurance of the types and in the amounts customarily
carried from time to time during the term of this Agreement by others engaged in
substantially the same business as such Person and operating in the same
geographic area as such Person, including fire, public liability, property
damage and worker’s compensation, (b) carry and maintain each policy for such
insurance with financially sound insurers and (c) deliver to the Administrative
Agent from time to time, as the Administrative Agent may request, schedules
setting forth all insurance then in effect.

 

6.05        Taxes, Governmental Charges and Other Indebtedness.  The Borrower
and each of its Subsidiaries shall promptly pay and discharge when due (a) all
taxes and other Governmental Charges prior to the date upon which penalties
accrue thereon, (b) all indebtedness which, if unpaid, could become a Lien upon
the property of the Borrower or any of its Subsidiaries and (c) subject to any
subordination provisions applicable thereto, all other Indebtedness, which in
each of cases (a) through (c) or in the aggregate, if unpaid, is reasonably and
substantially likely to have a Material Adverse Effect, except such taxes,
Governmental Charges or Indebtedness as may in good faith be contested or
disputed, or for which arrangements for deferred payment have been made,
provided that in each such case appropriate reserves are maintained in
accordance with GAAP.

 

6.06        Use of Proceeds.  The Borrower shall use the proceeds of the Loans
for working capital, capital expenditures and other general corporate purposes,
including refinancing existing Indebtedness of the Borrower and its
Subsidiaries, not in contravention of any Requirement of Law or Loan Document. 
The Borrower shall not use any part of the proceeds of any Loan, directly or
indirectly, in violation of the financial assistance provisions of Section 76 of
the Singapore Companies Act or for the purpose of purchasing or carrying any
Margin Stock, or for the purpose of purchasing or carrying or trading in any
securities, in either case, under such circumstances as to involve the Borrower,
any Lender or Administrative Agent in a violation of Regulations T, U or X
issued by the FRB.

 

6.07        General Business Operations.  The Borrower and each of its
Subsidiaries shall (a) preserve and maintain its existence and all of its
rights, privileges and franchises reasonably necessary to the conduct of the
business of the Borrower and its Subsidiaries (as a

 

65

--------------------------------------------------------------------------------


 

whole), provided that (i) the Borrower and its Subsidiaries may dissolve,
liquidate or terminate the existence of any Subsidiary of the Borrower, other
than the Borrower, possessing total assets of less than $50,000,000 or serving
no continuing business purpose (each, an “Excluded Subsidiary”), in either case
as determined by the board of directors of the Borrower or such Subsidiary in
its good faith reasonable discretion, (ii) neither the Borrower nor any of its
Subsidiaries shall be required to preserve any right or franchise if the board
of directors of the Borrower or such Subsidiary shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Borrower or such Subsidiary, as the case may be, and that the loss thereof
is not disadvantageous in any material respect to the Borrower and its
Subsidiaries (taken as a whole) or the Lenders, and (iii) the foregoing shall
not prohibit the consummation of any sale, transfer or disposition of assets
otherwise permitted under Section 7.03 or any merger or consolidation otherwise
permitted under Section 7.04, (b) conduct its business activities in compliance
with all Requirements of Law and Contractual Obligations applicable to such
Person, and (c) keep all property useful and necessary in its business in good
working order and condition, ordinary wear and tear excepted; except, in the
case of clauses (a) and (c), where any failure is not reasonably likely (alone
or in the aggregate) to have a Material Adverse Effect.

 

6.08        Pari Passu Ranking.  The Borrower shall take, or cause to be taken,
all actions necessary to ensure that the Obligations of the Borrower are and
continue to rank at least pari passu in right of payment with all other
unsecured and unsubordinated Indebtedness of the Borrower.

 

6.09        PATRIOT Act.  Promptly following a request therefor, the Borrower
shall provide all documentation and other information that a Lender reasonably
requests in order to comply with such Lender’s ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (known as the USA
PATRIOT Act) (the “Act”), provided that any Lender requesting documentation or
other information under this Section 6.09 shall provide any relevant supporting
documentation reasonably requested by the Borrower responding to such request. 
Each Lender that is subject to the Act and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.

 

6.10        Subsidiary Guarantors.

 

(a)           Promptly after any Person is required by Section 6.01(f) to be
disclosed as an Eligible Material Subsidiary (and in any event within 30 days
(or such greater number of days to which the Administrative Agent may agree)
thereafter), the Borrower shall cause such Person to (i) become a Subsidiary
Guarantor by executing and delivering to the Administrative Agent a counterpart
of the Subsidiary Guaranty or such other document as the Administrative Agent
shall deem appropriate for such purpose, and (ii) deliver to the Administrative
Agent documents of the types referred to in clauses (iii), (iv), (v) and (vi) of
Section 4.01(a) and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding

 

66

--------------------------------------------------------------------------------


 

effect and enforceability of the documentation referred to in clause (i) of this
Section 6.10(a)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.  If, pursuant to clause (c) of the definition of
Ineligible Material Subsidiary, the Borrower elects to provide a Substitute
Guaranty in replacement of a Subsidiary Guaranty otherwise required hereby to be
provided by a Material Subsidiary which is a CFC, the Borrower shall cause the
applicable Substitute Guarantors to comply with clauses (i) and (ii) above as if
such Substitute Guarantors had themselves been Eligible Material Subsidiaries. 
Compliance by Substitute Guarantors with the preceding sentence in place of a
Material Subsidiary which is a CFC shall be deemed to satisfy the Borrower’s
obligations under the first sentence of this Section 6.10(a) with respect to
such Material Subsidiary.

 

(b)           (i) Upon and no later than 30 days after the delivery to the
Administrative Agent of the annual Financial Statements and accompanying
Compliance Certificate pursuant to Section 6.01(b) and (c), in relation to any
Subsidiary Guarantor that has ceased to be a Material Subsidiary as of the end
of such fiscal year (other than a Subsidiary Guarantor which was not a Material
Subsidiary at the time it became a Subsidiary Guarantor), or (ii) upon and no
later than 30 days after the Borrower receives notice that a Subsidiary
Guarantor has become an Ineligible Material Subsidiary by virtue of the
satisfaction of clause (a)(i) or (a)(ii) of the definition of “Ineligible
Material Subsidiary” solely due to a Change in Law after the date such Person
became a Foreign Obligor hereunder and the Borrower is unable, with the exercise
of commercially reasonable efforts, to restore such Subsidiary’s status as an
Eligible Material Subsidiary (in either case, a “Releasable Subsidiary”),
provided there exists no Default (other than a Subsidiary Guarantor that has
become an Ineligible Material Subsidiary by virtue of clause (a) of the
definition of “Ineligible Material Subsidiary,” which the Borrower is unable,
with the exercise of commercially reasonable efforts, to resolve, as to which
such proviso shall not apply), the Borrower may deliver to the Administrative
Agent a duly executed certificate of a Responsible Officer of the Borrower, in
the form of Exhibit F (“Guarantor Release Certificate”) and, upon the receipt of
such certificate by the Administrative Agent, such Releasable Subsidiary shall
thereupon cease to be a Subsidiary Guarantor, subject to the possible future
application of Section 6.10(a).  The Administrative Agent shall with reasonable
promptness execute and deliver such reasonable release documentation (which
shall contain appropriate representations and warranties by the Borrower as to
the circumstances underlying such release transaction, but shall require no
representation, warranty or other undertaking on the part of the Administrative
Agent) as the Borrower may reasonably request to evidence the release and
termination of the Subsidiary Guaranty as to such Releasable Subsidiary.  No
release of any Subsidiary Guarantor shall in any way modify, affect or impair
the enforceability of the Subsidiary Guaranty in respect of any other Subsidiary
Guarantor.

 

6.11        Prepayment of Additional Existing Indebtedness.  No later than 180
days immediately following the Closing Date, the Borrower shall, or shall cause
to, prepay an aggregate amount of existing indebtedness of the Borrower or its
Subsidiaries constituting one or more of the Asian Term Loans, the U.S. Term
Loan due in 2014, and the term credit facility under the Existing FIL Credit
Agreement equal to $600 million minus the aggregate amount of existing
indebtedness of the Borrower or its Subsidiaries prepayed as a condition
precedent under Section 4.01(a)(x), and provide evidence in form and substance
satisfactory to the Administrative Agent of such prepayment.

 

67

--------------------------------------------------------------------------------


 

ARTICLE VII.            NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than unmatured contingent reimbursement and indemnification
obligations) hereunder shall remain unpaid or unsatisfied:

 

7.01        Indebtedness.  Neither the Borrower nor any of its Subsidiaries
shall create, incur, assume or permit to exist any Indebtedness except for the
following (“Permitted Indebtedness”):

 

(a)           Indebtedness created under the Loan Documents;

 

(b)           Indebtedness that is not secured by a Lien in any asset or
property of any of the Borrower or any of its Subsidiaries;

 

(c)           (i) Indebtedness under Capital Leases (other than pursuant to
sale-leaseback transactions) or under purchase money loans incurred by the
Borrower or any of its Subsidiaries to finance the acquisition, construction,
development or improvement by such Person of real property, fixtures, inventory
or equipment or other tangible assets, provided that in each case (A) such
Indebtedness is incurred by such Person at the time of, or not later than 120
days after, the acquisition, construction, development or improvement by such
Person of the property so financed and (B) such Indebtedness does not exceed the
purchase price of the property (or the cost of constructing, developing or
improving the same) so financed, (ii) Indebtedness under initial or successive
refinancings (which shall include any amendments, modifications, renewals,
refundings or replacements) of any such Capital Leases or purchase money loans,
provided that the principal amount of any such refinancing does not exceed the
principal amount of the Indebtedness being refinanced (except to the extent
necessary to pay fees, expenses, underwriting discounts and prepayment penalties
in connection therewith), and (iii) to the extent constituting Indebtedness,
Securitization Attributable Indebtedness arising out of transactions not
resulting in a breach of Section 7.03 or Section 7.12(a);

 

(d)           Existing Secured Indebtedness, together with initial or successive
refinancings (which shall include any amendments, modifications, renewals,
refundings or replacements) thereof, provided that (i) the principal amount of
any such refinancing does not exceed the principal amount of the Indebtedness
being refinanced (except to the extent necessary to pay fees, expenses,
underwriting discounts and prepayment penalties in connection therewith) and
(ii) the other terms and provisions of any such refinancing with respect to
maturity, redemption, prepayment, default and subordination are no less
favorable in any material respect to Lenders than the Indebtedness being
refinanced;

 

(e)           (ii) Indebtedness of FIL or any of its Subsidiaries owing to FIL,
any Subsidiary Guarantor or any Eligible Material Subsidiary and (ii) to the
extent permitted by Section 7.05, Guaranty Obligations of FIL or any of its
Subsidiaries of Permitted Indebtedness of FIL or any of its Subsidiaries;

 

68

--------------------------------------------------------------------------------


 

(f)            Indebtedness (including Capital Leases) under sale-leaseback
transactions of fixed assets and under initial or successive refinancings (which
shall include any amendments, modifications, renewals, refundings or
replacements) of any such sale-leaseback transactions (provided that the
principal amount of any such refinancing does not exceed the principal amount of
the Indebtedness being refinanced, except to the extent necessary to pay fees,
expenses, underwriting discounts and prepayment penalties in connection
therewith) in an aggregate amount outstanding not to exceed at any time for FIL
and its Subsidiaries together $250,000,000;

 

(g)           Indebtedness of a Person existing at the time such Person was
acquired as a new Subsidiary by the Borrower or any of its Subsidiaries (whether
by merger, consolidation, or otherwise) or assumed in connection with the
acquisition of assets by the Borrower or any of its Subsidiaries from a Person,
in each case other than to the extent such Indebtedness was created, incurred or
assumed in contemplation of or in connection with the financing of such
acquisition, and provided such Indebtedness ceases to exist as to the Borrower
and its Subsidiaries by a date no later than 180 days after the effective date
of such acquisition; and

 

(h)           Other Indebtedness that is secured by a Lien on any assets or
property of the Borrower or any of its Subsidiaries (which shall (x) include,
for the avoidance of doubt, Indebtedness of the type described in subsection
(f) of this Section in excess of $250,000,000 and Indebtedness of the type
described in clause (g) of this Section which is not repaid within such 180 day
period, but (y) exclude Indebtedness owing by the Borrower, any Subsidiary
Guarantor or any Eligible Material Subsidiary to any other Subsidiary of the
Borrower which is not a Subsidiary Guarantor or Eligible Material Subsidiary,
other than to the extent any such Indebtedness described in this clause
(y) arises pursuant to one or more securitization arrangements), provided that
the aggregate principal amount of all such other secured Indebtedness (excluding
Indebtedness secured by cash or cash equivalents to the extent such cash or cash
equivalents are proceeds of such Indebtedness) and Rate Contracts to the extent
secured by a Lien (whether or not constituting “Indebtedness”) outstanding
during any fiscal quarter of FIL does not exceed the greater of (i) $500,000,000
and (ii) 5% of Consolidated Tangible Assets as of the last day of the
immediately preceding fiscal quarter; and provided, further, that for purposes
of this Section 7.01 only, the “principal amount” of the obligations of any
Person in respect of any Rate Contract at any time shall be in the maximum
aggregate amount (giving effect to any netting agreements), if any, that such
Person would be required to pay if such Rate Contract were terminated at such
time.

 

7.02        Liens.  Neither the Borrower nor any of its Subsidiaries shall
create, incur, assume or permit to exist any Lien on or with respect to any of
their assets or property of any character, whether now owned or hereafter
acquired, except for the following Liens (“Permitted Liens”):

 

(a)           Liens that secure only Indebtedness which constitutes Permitted
Indebtedness under subsections (c) (but only to the extent such Liens are on the
assets so financed, the proceeds thereof and any improvements thereon), (d),
(e), (f) or (h) of Section 7.01 and Liens that secure Rate Contracts that do not
constitute Indebtedness,

 

69

--------------------------------------------------------------------------------


 

provided that the aggregate principal amount of Indebtedness that constitutes
Permitted Indebtedness under Section 7.01(h) and secured Rate Contracts that do
not constitute Indebtedness shall not exceed the amount set forth in
Section 7.01(h);

 

(b)           Liens in favor of the Borrower, any Eligible Material Subsidiary
or any Subsidiary Guarantor on all or part of the assets of Subsidiaries of the
Borrower, any Eligible Material Subsidiary or any Subsidiary Guarantor securing
Indebtedness owing by Subsidiaries of the Borrower, any Eligible Material
Subsidiary or any Subsidiary Guarantor, as the case may be, to the Borrower or
to such other Eligible Material Subsidiary or Subsidiary Guarantor;

 

(c)           Liens to secure taxes, assessments and other government charges in
respect of obligations not overdue or Liens on properties to secure claims for
labor, services, materials or supplies in respect of obligations not overdue for
a period of more than 60 days (taking into account applicable grace periods) or
which are being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are being maintained in
accordance with GAAP so long as such Liens are not being foreclosed;

 

(d)           deposits or pledges made in connection with, or to secure payment
of, workmen’s compensation, unemployment insurance, old age pensions or other
social security obligations and good faith deposits in connection with tenders,
contracts or leases to which the Borrower or any of its Subsidiaries is a party
or deposits or pledges to secure, or in lieu of, surety, penalty or appeal
bonds, performance bonds or other similar obligations;

 

(e)           Liens of carriers, landlords, warehousemen, mechanics and
materialmen, and other like Liens on properties which would not have a Material
Adverse Effect and are in respect of obligations not overdue for a period of
more than 60 days (taking into account applicable grace periods), or which are
being contested in good faith by appropriate proceedings diligently conducted
and with respect to which adequate reserves are being maintained in accordance
with GAAP so long as such Liens are not being foreclosed;

 

(f)            encumbrances on real property consisting of easements, rights of
way, zoning restrictions, restrictions on the use of real property and defects
and irregularities in the title thereto, landlord’s or lessor’s or lessee’s
Liens under leases to which the Borrower or any of its Subsidiaries is a party
(including Synthetic Lease Obligations), and other minor Liens or encumbrances
none of which interferes materially with the use of the property, in each case
which do not individually or in the aggregate have a Material Adverse Effect;

 

(g)           Liens in favor of the Administrative Agent for the benefit of the
Lenders and the Administrative Agent under the Loan Documents;

 

70

--------------------------------------------------------------------------------


 

(h)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

(i)            (x) Liens arising out of cash management, netting or set off
arrangements made between banks or financial institutions and FIL or any of its
Subsidiaries in the ordinary course of business, or over any asset held with a
clearing house, and (y) other Liens arising by operation of law or by agreement
in favor of collecting or payor banks and other banks providing cash management
services, in each case, having a right of setoff, revocation, refund or
chargeback against money or instruments of FIL or any of its Subsidiaries on
deposit with or in possession of such bank to secure the payment of bank fees
and other amounts owing in the ordinary course of business;

 

(j)            Liens securing Indebtedness or other obligations on cash or cash
equivalents to the extent such cash or cash equivalents represent proceeds from
such Indebtedness or other obligations;

 

(k)           rights of third parties in equipment or inventory consigned to or
by, or otherwise owned by such third party and which is being stored on property
owned or leased by, the Borrower or any of its Subsidiaries;

 

(l)            Liens created pursuant to attachment, garnishee orders or other
process in connection with pre-judgment court proceedings;

 

(m)          precautionary Liens over Receivables Assets in connection with any
securitization, factoring or similar sale transaction permitted under
Section 7.03;

 

(n)           the interest of a licensor under any license of intellectual
property in the ordinary course of business;

 

(o)           Liens on assets pursuant to merger agreements, stock or asset
purchase agreements and similar purchase agreements in respect of the
disposition of such assets by the Borrower or its Subsidiaries;

 

(p)           call arrangements, rights of first refusal and similar rights and
customary reciprocal easements and other rights of use relating to
(i) Investments in joint ventures, partnerships and the like, (ii) investments
consisting of Equity Securities issued by suppliers and other venture capital or
similar direct investments, (iii) ownership of undivided interests in assets
subject to a joint ownership or similar agreement, or (iv) assets acquired in
original equipment manufacturer divestiture transactions or other acquisitions
and arising in favor of the original seller or transferor of such assets (or
their respective Affiliates) pursuant to or in connection with master services,
manufacturing services or supply arrangements entered into in connection
therewith;

 

(q)           Liens on any asset at the time the Borrower or any of its
Subsidiaries acquired such asset and Liens on the assets of a Person existing at
the time such Person was acquired by the Borrower or any of its Subsidiaries,
including any acquisition by means of a merger, amalgamation or consolidation
with or into the Borrower or any of its

 

71

--------------------------------------------------------------------------------


 

Subsidiaries; subject to the condition that (i) any such Lien may not extend to
any other asset of the Borrower or any of its Subsidiaries; (ii) any such Lien
shall not have been created in contemplation of or in connection with the
transaction or series of transactions pursuant to which such asset or Person was
acquired by the Borrower or any of its Subsidiaries; and (iii) any such Lien is
released no later than 180 days after the effective date of such acquisition;

 

(r)            Liens securing judgments for the payment of money not
constituting an Event of Default under Section 8.01(h);

 

(s)            purchase money Liens upon or in any real property or equipment
acquired or held by the Borrower or any of its Subsidiaries in the ordinary
course of business to secure the purchase price of such property or equipment or
to secure Indebtedness incurred solely for the purpose of financing the
acquisition of such property or equipment, or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount; provided,
however, that no such Lien shall extend to or cover any properties of any
character other than the real property or equipment being acquired (and any
accessions or additions thereto, and proceeds thereof), and no such extension,
renewal or replacement shall extend to or cover any properties not theretofore
subject to the Lien being extended, renewed or replaced; and

 

(t)            Liens not otherwise permitted under this Section 7.02, provided
that the aggregate fair market value of all assets subject to such Liens does
not at any time exceed $150,000,000.

 

7.03        Asset Dispositions.  Neither the Borrower nor any of its
Subsidiaries shall sell, lease, transfer or otherwise dispose of any of their
assets or property, whether now owned or hereafter acquired, except as follows:

 

(a)           At any time that the Debt Rating is greater than or equal to BB+
by S&P and Ba1 by Moody’s (such time, “Enabling Period”), such Persons may sell,
lease, transfer or otherwise dispose of (i) assets and property for fair market
value (provided that for this purpose the sale of Receivables Assets pursuant to
a securitization, factoring or other sale arrangement shall be deemed to be at
fair market value so long as the consideration received therefor (including any
deferred purchase price) is not less than 95% of the face value of the
receivables so sold); (ii) assets and property pursuant to distributions and
dividends permitted by Section 7.06; (iii) assets or property to the Borrower or
any of its Wholly-Owned Subsidiaries from the Borrower or any of its
Subsidiaries; (iv) damaged, obsolete or worn-out assets and scrap in the
ordinary course of business; and (v) duplicative or excess assets existing as a
result of acquisitions otherwise permitted pursuant to Section 7.04 and excess
assets resulting from a restructuring not otherwise prohibited hereunder; and

 

(b)           At any time that is not during an Enabling Period, such Persons
may sell, lease, transfer or otherwise dispose of:

 

(i)            assets or property in the ordinary course of business for fair
market value;

 

72

--------------------------------------------------------------------------------


 

(ii)           Receivables Assets in securitization, factoring or other sale
transactions, provided that the aggregate outstanding balance of accounts
receivable so sold by the Borrower and its Subsidiaries and funded in cash by
the unaffiliated third party purchaser(s) thereof (excluding, for the avoidance
of doubt, receivables sold for a deferred purchase price or other consideration
funded on a deferred basis from the proceeds of the collections on such
receivable and receivables which represent a subordinated interest or a reserve)
together and outstanding at any time shall not exceed 30% of the aggregate
outstanding balance of accounts receivable of FIL and its Subsidiaries at such
time, provided, however, that the Borrower and its Subsidiaries shall not be in
default of this clause (ii) upon the termination of an Enabling Period if, as a
result of sales of accounts receivable during such Enabling Period, the
outstanding balance of accounts receivable so sold by the Borrower and its
Subsidiaries exceeds 30% of the then aggregate outstanding balance of accounts
receivable of the Borrower and its Subsidiaries;

 

(iii)          (A) duplicative or excess assets existing as a result of
transactions otherwise permitted pursuant to Section 7.04, provided that in each
case the aggregate amount of any such duplicative or excess assets sold or
transferred in any fiscal year (excluding sales or transfers during an Enabling
Period) does not exceed (together with the aggregate amount of assets sold or
transferred pursuant to clause (B) of this subsection (b)(iii)) 5% of all fixed
assets (net of depreciation) held by FIL and its Subsidiaries as of the end of
the most recent fiscal quarter for which Financial Statements have been
delivered hereunder, and (B) duplicative or excess assets existing as a result
of a restructuring of the businesses of FIL or its Subsidiaries not otherwise
prohibited hereunder, provided that in each case the aggregate amount of any
such duplicative or excess assets sold or transferred in any fiscal year
(excluding sales or transfers during an Enabling Period) does not exceed 1% of
all fixed assets (net of depreciation) held by FIL and its Subsidiaries as of
the end of the immediately preceding fiscal quarter;

 

(iv)          damaged, obsolete or worn-out assets and scrap, in each case in
the ordinary course of business;

 

(v)           assets or property to the Borrower or any of its Subsidiaries from
the Borrower or any of its Subsidiaries;

 

(vi)          dispositions of Investments permitted under Section 7.05
consisting of cash equivalents and marketable securities for a purchase price
that is not less than fair market value of the Investments being sold;

 

(vii)         fixed assets sold and leased back by FIL or its Subsidiaries for
fair market value in a transaction not otherwise prohibited hereunder, provided
such assets were first acquired by FIL or its Subsidiaries no earlier than 180
days prior to the date of such sale-leaseback;

 

(viii)        sales and other dispositions of Non-Core Assets for fair market
value;

 

73

--------------------------------------------------------------------------------


 

(ix)          sales and other dispositions of assets or Investments not
constituting Non-Core Assets for fair market value, excluding sales or other
dispositions during an Enabling Period, in an aggregate amount not to exceed in
any fiscal year 10% of the total assets of FIL and its Subsidiaries at the end
of the immediately preceding fiscal year; and

 

(x)           assets and property pursuant to distributions and dividends
permitted by Section 7.06.

 

7.04        Mergers, Acquisitions, Etc.  Neither the Borrower nor any of its
Subsidiaries shall amalgamate or consolidate with or merge into any other Person
or permit any other Person to amalgamate or merge into them, acquire any Person
as a new Subsidiary or acquire all or substantially all of the assets of any
other Person, except for the following:

 

(a)           The Borrower and its Subsidiaries may amalgamate or merge with
each other and with any other Person permitted to be acquired as a new
Subsidiary under clause (b) below, provided that (i) (A) in any such
amalgamation or merger involving the Borrower, the Borrower is the surviving
Person and (B) in any such amalgamation or merger involving a Subsidiary
Guarantor, the surviving Person is an Eligible Material Subsidiary and becomes a
Subsidiary Guarantor by executing and delivering such documents of assumption,
and related certificates and legal opinions as the Administrative Agent may
reasonably request, and (ii) in each case, no Default has occurred and is
continuing on the date of, or will result after giving effect to, any such
amalgamation or merger;

 

(b)           The Borrower and its Subsidiaries may acquire any Person as a new
Subsidiary or all or substantially all of the assets of any Person or line of
business or division of any Person, provided that:

 

(i)            No Default has occurred and is continuing on the date of, or will
result after giving effect to, any such acquisition;

 

(ii)           Such Person (or line or division) is not primarily engaged in any
business substantially different from (A) the present business of the Borrower
or any Subsidiary (other than any such acquired Subsidiary) or (B) any business
reasonably related or ancillary thereto; and

 

(iii)          In the case of an acquisition of a Person as a new Subsidiary,
the Borrower or its Subsidiaries possess the power to direct or cause the
direction of the management and policies of such Person; and

 

(c)           Any of FIL’s Subsidiaries may amalgamate or consolidate with or
merge into any other Person or permit any other Person to merge into them in
connection with a sale, transfer or other disposition of assets permitted under
Section 7.03 or in connection with a joint venture Investment permitted under
Section 7.05, provided that to the extent any Loan Party is a party to any such
joint venture, such Loan Party shall be the surviving entity.

 

74

--------------------------------------------------------------------------------


 

7.05        Investments.  During any time that is not an Enabling Period,
neither the Borrower nor any of its Subsidiaries shall make any Investment,
except for the following:

 

(a)           Investments, other than Investments in joint ventures or
non-Wholly-Owned Subsidiaries, permitted by the investment policy of FIL
delivered by FIL to the Administrative Agent on the Closing Date or, if any
changes to the investment policy of FIL are hereafter duly approved by the Board
of Directors of FIL, in any subsequent investment policy which is the most
recent investment policy delivered by FIL to Administrative Agent with a
certificate of FIL’s chief financial officer to the effect that such investment
policy has been duly approved by FIL’s Board of Directors and is then in effect;

 

(b)           Investments listed in Schedule 7.05 committed on the Closing Date;

 

(c)           Investments received by the Borrower and its Subsidiaries in
connection with the bankruptcy or reorganization of customers and suppliers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business;

 

(d)           Investments by FIL or its Subsidiaries in FIL or Wholly-Owned
Subsidiaries of FIL;

 

(e)           Investments consisting of loans to employees and officers for
travel, housing, relocation and other similar expenses incurred in the ordinary
course of business;

 

(f)            Investments of the Borrower and its Subsidiaries in interest rate
protection, currency swap and foreign exchange arrangements, provided that all
such arrangements are entered into in connection with bona fide hedging
operations and not for speculation;

 

(g)           Deposit accounts;

 

(h)           Investments permitted by Section 7.04, other than joint venture
Investments and Investments in Subsidiaries that are not Wholly-Owned
Subsidiaries;

 

(i)            Investments made as a result of (i) the receipt of non-cash
consideration from an asset disposition permitted under Section 7.03 or (ii) a
retained interest in any asset disposed of in a transaction permitted under
Section 7.03 (and any increases in any such Investments under clauses (i) and
(ii) above); and

 

(j)            Other Investments (including joint venture Investments and
Investments in Subsidiaries that are not Wholly-Owned Subsidiaries), provided
that:

 

(i)            No Default has occurred and is continuing on the date of, or will
result after giving effect to, any such Investment; and

 

75

--------------------------------------------------------------------------------


 

(ii)           The aggregate consideration paid by the Borrower and its
Subsidiaries for all such Investments pursuant to this clause (j) in any fiscal
year (without duplication) does not exceed the sum of (1) 10% of the total
assets of FIL and its Subsidiaries at the end of the immediately preceding
fiscal quarter, plus (2) 75% of the Net Proceeds received from the issuance by
FIL of any Equity Securities of the type described in clause (a) of the
definition of “Equity Securities” during calendar year 2007 or thereafter.

 

For the avoidance of doubt, during an Enabling Period the limitations on
Investments contained in this Section 7.05 shall not apply.

 

7.06        Dividends, Redemptions, Etc.  Neither the Borrower nor any of its
Subsidiaries shall (a) pay any dividends or make any distributions (whether in
cash, securities or other property) on its Equity Securities, including any
payment to a sinking fund or similar deposit, (b) purchase, redeem, retire,
defease, cancel, terminate, or otherwise acquire for value any of its Equity
Securities, or (c) return any capital to any holder of its Equity Securities as
such, or set apart any sum for any of the foregoing purposes, except as follows:

 

(i)            The Borrower or any of its Subsidiaries may pay dividends or make
distributions on, or make exchanges of, its Equity Securities payable in such
Person’s own Equity Securities;

 

(ii)           Any Subsidiary of FIL may pay dividends, make distributions
(whether in cash, securities or other property) or return capital to, or
repurchase, redeem, retire, defease, or otherwise acquire for value its Equity
Securities from, the holders of such Subsidiary’s Equity Securities;

 

(iii)          FIL may pay dividends on its Equity Securities payable in cash or
repurchase, redeem, retire, defease, or otherwise acquire for value its Equity
Securities for cash, provided that, in each case, no Default has occurred and is
continuing on the date of, or will result after giving effect to, any such
payment or repurchase, redemption, retirement, defeasance or other acquisition;

 

(iv)          FIL and its Subsidiaries may make regularly scheduled payments of
interest and principal on any Indebtedness which constitutes Equity Securities,
and payments due upon the conversion of such Equity Securities, in accordance
with the terms thereof, subject to the terms of any applicable subordination
agreement; and

 

(v)           Provided there exists no Default either before or after giving
effect thereto, FIL and its Subsidiaries may make distributions (including
dividends) in the form of Equity Securities of a Subsidiary or Subsidiaries the
aggregate value of which distributions together shall not exceed $800,000,000
during the term hereof, provided, that for purposes of this clause (v), the
aggregate value of any such distribution shall be deemed to be equal to the
product of (A) the value of the assets of such Subsidiary (as shown on the
Financial Statements of FIL most recently delivered pursuant to
Section 6.01(a) or (b)) and (B) the percentage of the Equity Securities in such
Subsidiary that were paid in such distribution.

 

76

--------------------------------------------------------------------------------


 

7.07        Change in Business.  Neither the Borrower nor any of its
Subsidiaries shall engage to any material extent, either directly or indirectly,
in any business substantially different from (i) their present business or
(ii) any business reasonably related or ancillary thereto.

 

7.08        Employee Benefit Plans.

 

(a)           Neither the Borrower nor any ERISA Affiliate shall (i) adopt or
institute any employee pension benefit plan within the meaning of section
3(2) of ERISA that is subject to Title IV of ERISA (not including any such plan
of a Person existing at the time such Person was acquired by the Borrower or any
ERISA Affiliate), (ii) take any action which will result in the partial or
complete withdrawal, within the meanings of sections 4203 and 4205 of ERISA,
from a Multiemployer Plan, (iii) engage or permit any Person to engage in any
transaction prohibited by section 406 of ERISA or section 4975 of the Code
involving any Employee Benefit Plan or Multiemployer Plan which would subject
the Borrower or any ERISA Affiliate to any material tax, penalty or other
liability including a liability to indemnify, (iv) fail to meet the minimum
funding standards of sections 412 or 430 of the Code, (v) fail to make full
payment when due of all amounts due as contributions to any Employee Benefit
Plan or Multiemployer Plan, (vi) fail to comply with the requirements of section
4980B of the Code or Part 6 of Title I(B) of ERISA, or (vii) adopt any amendment
to any Employee Benefit Plan which would require the posting of security
pursuant to section 436(f)(1) of the Code, where singly or cumulatively, the
above would be reasonably and substantially likely to have a Material Adverse
Effect.

 

(b)           Neither the Borrower nor any of its Subsidiaries shall (i) engage
in any transaction prohibited by any Governmental Rule applicable to any Foreign
Plan, (ii) fail to make full payment when due of all amounts due as
contributions to any Foreign Plan or (iii) otherwise fail to comply with the
requirements of any Governmental Rule applicable to any Foreign Plan, where
singly or cumulatively, the above would be reasonably and substantially likely
to have a Material Adverse Effect.

 

7.09        Transactions With Affiliates.  Neither the Borrower nor any of its
Subsidiaries shall enter into any Contractual Obligation with any Affiliate
(other than the Borrower or one of its Subsidiaries) or engage in any other
transaction with any such Affiliate except (i) upon terms at least as favorable
to the Borrower or such Subsidiary as an arms-length transaction with
unaffiliated Persons, except as disclosed or reflected in the Financial
Statements of FIL for the fiscal year ended March 31, 2013 and the quarter ended
June 28, 2013, furnished by FIL to the Administrative Agent prior to the date
hereof, or as timely disclosed or reflected (or to be timely disclosed or
reflected) in the Financial Statements delivered to the Administrative Agent
pursuant to Section 6.01(a) or (b), (ii) compensation arrangements,
indemnification agreements and employee benefits plans for officers and
directors duly approved by the board of directors of the Borrower or such
Subsidiary, (iii) in connection with transactions made in accordance with
Section 7.04 or 7.05, or (iv) dividends, distributions, redemptions, payments
and other transactions permitted under Section 7.06.

 

7.10        Accounting Changes.  FIL and its Subsidiaries shall not (a) change
their fiscal year (currently April 1 through March 31), or (b) change in any
material respect their accounting practices except (i) as required by GAAP, or
(ii) as permitted by GAAP if such

 

77

--------------------------------------------------------------------------------


 

Person receives the prior written consent of the Administrative Agent to such
GAAP-permitted change; provided, however, that FIL and its Subsidiaries may
change their fiscal year on a one-time basis during the term of this Agreement
or materially change their accounting practices to the extent permitted by GAAP
without the prior written consent of the Administrative Agent if, in either
event, (A) FIL shall deliver to the Administrative Agent notice (“change
notice”) detailing such change in fiscal year or practice no later than 90 days
prior to the intended effective date of such change, and (B) if the Required
Lenders shall so request by notice delivered by the Administrative Agent to the
Borrower no later than 30 days after the date of such change notice, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend any ratio or covenant requirement set forth in any Loan Document that
would reasonably be expected to be affected (either on a one-time basis, or
otherwise) by such change in fiscal year or practice, to preserve the original
intent thereof in light of such change in fiscal year or practice (any such
amendment to be subject to the approval of the Required Lenders), provided that,
until and unless such provisions are duly amended, no such change in fiscal year
or material change in accounting practice shall become effective.

 

7.11        Burdensome Contractual Obligations.  Neither the Borrower nor any of
its Subsidiaries will enter into any Contractual Obligation (excluding this
Agreement and the other Loan Documents) that restricts the ability of any
Wholly-Owned Subsidiary of FIL or any other Subsidiary of FIL that had revenues
during the immediately preceding fiscal year equal to or greater than
$25,000,000 or net worth on the last day of the immediately preceding fiscal
year equal to or greater than $25,000,000, to pay or make dividends or
distributions in cash or kind, to make loans, advances or other payments of
whatsoever nature or to make transfers or distributions of all or any part of
their assets to the Borrower or to any Subsidiary of such Subsidiary; provided,
however, that the foregoing shall not apply to:

 

(a)           restrictions or conditions imposed by any Governmental Rule;

 

(b)           customary restrictions and conditions contained in licenses,
leases and franchise agreements;

 

(c)           transfer or distribution restrictions or conditions arising in
connection with the sale of a Subsidiary or other assets otherwise permitted
hereunder, effective pending such sale, provided such restrictions and
conditions apply only to such Subsidiary or assets to be sold;

 

(d)           restrictions or conditions in respect of transfers or
distributions affecting property or assets subject to a Permitted Lien;

 

(e)           restrictions or conditions contained in instruments and agreements
evidencing Indebtedness for borrowed money that are taken as a whole no more
restrictive than such restrictions and conditions contained in this Agreement;

 

(f)            customary restrictions in respect of transfers or distributions
contained in purchase or supply agreements entered into in the ordinary course
of business, provided such restrictions are limited to the property or assets
that are the subject of such agreements, and customary restrictions on the
assignment of such agreements contained in agreements entered into in the
ordinary course of business;

 

78

--------------------------------------------------------------------------------


 

(g)           restrictions or conditions contained in any joint venture
agreements, partnership agreements and other agreements relating to the joint
ownership of assets, provided such restrictions or conditions apply only to the
assets or property contained within such joint venture, partnership or other
joint ownership arrangement;

 

(h)           restrictions or conditions relating to Receivables Assets
contained in agreements relating to securitization, factoring and other similar
receivables sale transactions permitted hereunder;

 

(i)            restrictions or conditions imposed by agreements governing
Existing Secured Indebtedness (but shall not apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition); and

 

(j)            restrictions or conditions applicable to assets (including
agreements) or a Person acquired by the Borrower or any of its Subsidiaries as
permitted by this Agreement, provided that the exception in this clause
(j) shall cease to apply, from and after the date that is 180 days after such
acquisition, to restrictions or conditions imposed by agreements governing
Indebtedness of a Person to the extent such Person is or becomes a Material
Subsidiary.

 

7.12        Financial Covenants.  The Borrower will comply, and will cause
compliance, with the following financial covenants, unless the Required Lenders
shall otherwise consent in writing:

 

(a)           Debt/EBITDA Ratio.  FIL shall not permit its Debt/EBITDA Ratio as
of the last day of any fiscal quarter to exceed 4.00:1.00.

 

(b)           Interest Coverage Ratio.  FIL shall not permit its Interest
Coverage Ratio to be less than 3.00 to 1.00 for any consecutive four-quarter
period ending on the last day of any fiscal quarter.

 

ARTICLE VIII.       EVENTS OF DEFAULT AND REMEDIES

 

8.01        Events of Default.  Any of the following shall constitute an Event
of Default:

 

(a)           Non-Payment.  The Borrower or any other Loan Party fails to pay
(i) when and as required to be paid hereunder, and in the currency required
hereunder, any amount of principal of any Loan, or (ii) within five Business
Days after the same becomes due, any interest on any Loan, or any fee due
hereunder, or (iii) within five Business Days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or

 

(b)           Specific Defaults.  The Borrower or any of its Subsidiaries
(whether or not a party hereto) shall fail to observe or perform any covenant,
obligation, condition or agreement set forth in Section 6.06 or 6.07(a) (with
respect to the existence of the Borrower) or Article VII; or

 

79

--------------------------------------------------------------------------------


 

(c)           Other Defaults.  The Borrower or any of its Subsidiaries (whether
or not a party hereto) shall fail to observe or perform any other covenant,
obligation, condition or agreement contained in this Agreement or the other Loan
Documents and such failure shall continue for 30 Business Days after the earlier
of (i) the Borrower’s written acknowledgement of such failure and (ii) the
Administrative Agent’s or any Lender’s written notice to the Borrower of such
failure; provided, however, that (x) if the Borrower shall have failed to
provide a notice of Default within five Business Days as required under
Section 6.01(d)(iv), such 30-Business Day cure period shall be reduced by the
number of days that have elapsed following the expiration of such five-Business
Day notice period until such notice was provided and (y) in the event that such
failure cannot reasonably be cured within such 30 Business Day period, and such
failure relates to the observance or performance of any of the covenants,
obligations, conditions or agreements contained in Section 5.06 hereof with
respect to Hazardous Materials or any Environmental Laws or any judgment,
consent decree, settlement or compromise in respect of any claim based thereon,
it shall not constitute an Event of Default hereunder so long as the Borrower
shall have commenced to cure such failure within such 30 Business Day period and
shall thereafter diligently pursue such cure to completion, and provided,
further, that such failure shall in all events be cured within 180 days after
the Administrative Agent’s or such Lender’s written notice thereof; or

 

(d)           Representations and Warranties.  Any representation or warranty or
written certificate, information or other statement (financial or otherwise)
made or furnished by or on behalf of the Borrower to the Administrative Agent or
any Lender in or in connection with this Agreement or any of the other Loan
Documents, or as an inducement to the Administrative Agent or any Lender to
enter into this Agreement, shall be false, incorrect, incomplete or misleading
in any material respect when made (or deemed made) or furnished; or

 

(e)           Cross-Default.  (i) The Borrower, any Subsidiary Guarantor or any
Material Subsidiary shall fail to make any payment on account of any
Indebtedness of such Person (other than the Obligations) when due (whether at
scheduled maturity, by required prepayment, upon acceleration or otherwise) and
such failure shall continue beyond any period of grace provided with respect
thereto, if the amount of such Indebtedness exceeds $100,000,000 or the effect
of such failure is to cause, or permit the holder or holders thereof to
cause, Indebtedness of the Borrower, any Subsidiary Guarantor or any Material
Subsidiary (other than the Obligations) in an aggregate amount exceeding
$100,000,000 to become due (whether at scheduled maturity, by required
prepayment, upon acceleration or otherwise); or (ii) the Borrower, any
Subsidiary Guarantor or any Material Subsidiary shall otherwise fail to observe
or perform any agreement, term or condition contained in any agreement or
instrument relating to any Indebtedness of such Person (other than the
Obligations), or any other event shall occur or condition shall exist, if the
effect of such failure, event or condition is to cause, or permit the holder or
holders thereof to cause, Indebtedness of the Borrower, any Subsidiary Guarantor
or any Material Subsidiary (other than the Obligations) in an aggregate amount
exceeding $100,000,000 to become due (and/or to be secured by cash collateral
other than cash collateral obligations not arising from an event of default
under any agreement or instrument relating to Indebtedness incurred in
connection with

 

80

--------------------------------------------------------------------------------


 

Synthetic Lease Obligations or letters of credit); provided that, for the
avoidance of doubt, so long as any acquired Person (or its successor by merger,
consolidation or otherwise) is not in breach of its obligations in respect of
repaying or repurchasing, or making an offer to repay or repurchase, any
Indebtedness of such Person of the kind described in Section 7.01(g), which
obligations in respect of repaying or repurchasing, or making an offer to repay
or repurchase, result from the acquisition of such Person, neither the existence
of such repayment or repurchase obligations (nor the circumstances giving rise
to such obligations) shall constitute an Event of Default under this
Section 8.01(e); or

 

(f)            Insolvency, Voluntary Proceedings.  The Borrower or any
Significant Subsidiary shall (i) apply for or consent to the appointment of a
receiver, trustee, liquidator or custodian of itself or of all or a substantial
part of its property, (ii) be unable, or admit in writing its inability, to pay
its debts generally as they mature, (iii) make a general assignment for the
benefit of its or any of its creditors, (iv) become insolvent (as such term may
be defined or interpreted under any applicable statute), (v) commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or consent to any such relief or to
the appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (vi) take any
action for the purpose of effecting any of the foregoing; or the Borrower or any
Material Subsidiary shall be dissolved or liquidated in full or in part;
provided, however, that the dissolution, liquidation or termination of the
existence of an Excluded Subsidiary shall not constitute an Event of Default
under this Section 8.01(f); or

 

(g)           Involuntary Proceedings.  Proceedings for the appointment of a
receiver, trustee, liquidator or custodian of the Borrower or any Significant
Subsidiary or of all or a substantial part of the property thereof, or an
involuntary case or other proceedings seeking liquidation, reorganization or
other relief with respect to the Borrower or any Significant Subsidiary or the
debts thereof under any bankruptcy, insolvency or other similar law now or
hereafter in effect shall be commenced and an order for relief entered or such
proceeding shall not be dismissed or discharged within 60 days of commencement;
or

 

(h)           Judgments.  (i) One or more non-interlocutory judgments, orders,
decrees or arbitration awards requiring the Borrower and/or its Subsidiaries to
pay an aggregate amount of $100,000,000 or more (exclusive of amounts covered by
insurance issued by an insurer not an Affiliate of the Borrower and otherwise
satisfying the requirements set forth in Section 6.04 to which the insurer does
not dispute coverage) shall be rendered against the Borrower and/or its
Subsidiaries in connection with any single or related series of transactions,
incidents or circumstances and the same shall not be satisfied, vacated or
stayed for a period of 60 consecutive days, (ii) any non-interlocutory judgment,
writ, assessment, warrant of attachment, tax lien or execution or similar
process shall be issued or levied against a substantial part of the property of
the Borrower or any of its Subsidiaries and the same (A) shall not be released,
stayed, vacated or otherwise dismissed within 60 days after issue or levy and
(B) is reasonably and substantially likely to have a Material Adverse Effect or
(iii) any non-interlocutory

 

81

--------------------------------------------------------------------------------


 

judgments, orders, decrees, arbitration awards, writs, assessments, warrants of
attachment, tax liens or executions or similar processes which do not constitute
an Event of Default under Section 8.01(h)(ii) and which, alone or in the
aggregate, are reasonably and substantially likely to have a Material Adverse
Effect are rendered, issued or levied; or

 

(i)            Loan Documents.  Any Loan Document (other than the Flextronics
(Netherlands) Guaranty) or any material term thereof shall cease to be, or be
asserted by the Borrower or any Subsidiary Guarantor not to be, a legal, valid
and binding obligation of the Borrower or any Subsidiary Guarantor enforceable
in accordance with its terms; or

 

(j)            Employee Benefit Plans.  (i) Any Reportable Event which
constitutes grounds for the termination of any Employee Benefit Plan by the PBGC
or for the appointment of a trustee by the PBGC to administer any Employee
Benefit Plan, and which is reasonably and substantially certain to result in
liability to the Borrower in excess of $50,000,000 shall occur, or (ii) any
Employee Benefit Plan shall be terminated within the meaning of Title IV of
ERISA (x) in a distress termination, or (y) other than a distress termination
and the resulting liability is in excess of $50,000,000; or

 

(k)           Change of Control.  Any Change of Control shall occur.

 

8.02        Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Loans to be
terminated, whereupon such commitments shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

 

(c)           exercise on behalf of itself, the Lenders all rights and remedies
available to it, the Lenders under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States (or any comparable event under non-U.S. Debtor Relief Laws), the
obligation of each Lender to make Loans shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, in each case
without further act of the Administrative Agent or any Lender.

 

8.03        Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable), any amounts received on account of the Obligations shall, subject
to the provisions of Sections 2.13, be applied by the Administrative Agent in
the following order:

 

82

--------------------------------------------------------------------------------


 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by any Governmental Rule;

 

8.04        Lender Rate Contract Remedies.  Notwithstanding any other provision
of this Article VIII, each Lender or its Affiliates which has entered into a
Rate Contract with FIL or its Subsidiaries (“Lender Rate Contract”) shall have
the right, with prior notice to the Administrative Agent, but without the
approval or consent of the Administrative Agent or any other Lender, to the
extent provided by such Lender Rate Contracts, (a) to declare an event of
default, termination event or other similar event thereunder which will result
in the early termination of such Lender Rate Contract, (b) to determine net
termination amounts in accordance with the terms of such Lender Rate Contract
and to set-off amounts between Lender Rate Contracts of such Lender, and (c) to
prosecute any legal action against the Borrower or any of its Subsidiaries to
enforce net amounts owing to such Lender or its Affiliate under such Lender Rate
Contracts.

 

ARTICLE IX.                ADMINISTRATIVE AGENT

 

9.01        Appointment and Authority.  Each of the Lenders hereby irrevocably
appoints The Bank of Tokyo-Mitsubishi UFJ, Ltd. to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and no Loan Party shall have rights as a
third party beneficiary of any of such provisions.

 

9.02        Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender”

 

83

--------------------------------------------------------------------------------


 

or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

9.03        Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (A) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (B) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (C) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (D) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (E) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

84

--------------------------------------------------------------------------------


 

9.04        Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

9.05        Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

9.06        Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Borrower. 
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrower, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent

 

85

--------------------------------------------------------------------------------


 

shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

9.07        Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08        No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunner, Arranger, Syndication Agents or
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

 

9.09        Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.06 and 10.04) allowed in such judicial
proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent

 

86

--------------------------------------------------------------------------------


 

and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.06 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

9.10        Guaranty Matters.  The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, (a) to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty if there
occurs a Release Date (as defined in the Subsidiary Guaranty) as to such Person,
(b) to release Flextronics (Netherlands) at any time from the Subsidiary
Guaranty and (c) to release any Subsidiary Guarantor which is a Significant
Subsidiary (but not a Material Subsidiary) from the Subsidiary Guaranty upon,
and in exchange for, the Borrower causing any other Significant Subsidiary or
Significant Subsidiaries not already party thereto to enter into the Subsidiary
Guaranty (and comply with the documentary requirements of
Section 6.10(a) applicable to Eligible Material Subsidiaries) if the
Administrative Agent determines in its sole discretion that such exchange of
Subsidiary Guarantors will not be disadvantageous to the Lenders in any material
respect). Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
pursuant to this Section 9.10.

 

ARTICLE X.                     MISCELLANEOUS

 

10.01      Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent (which
acknowledgment the Administrative Agent shall provide promptly and in any event
within three Business Days following its actual receipt of an amendment or
waiver countersigned by the Required Lenders, the Borrower and other applicable
Loan Party, if any), and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

 

(a)           waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;

 

(b)           without limiting the generality of clause (a) above, waive any
condition set forth in Section 4.02 as to any Borrowing under a particular
Facility without the written consent of the Required Term A Lenders and/or any
comparable required lender calculation set forth in any Incremental Term
Facility (the “Required Incremental Term Facility Lenders”);

 

87

--------------------------------------------------------------------------------


 

(c)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(d)           postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;

 

(e)           reduce the principal of, or the rate of interest specified herein
on, any Loan, or (subject to clause (C) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate;

 

(f)            change Section 2.10 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;

 

(g)           change (i) any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender; or (ii) the definition of “Required Term A
Lenders” or any comparable provision specifying the number of percentage of
Incremental Term Lenders required to amend, waive or otherwise modify any rights
under any Incremental Term Facility or make any determination or grant of any
consent thereunder without the written consent of each Lender under the
applicable Facility;

 

(h)           release all or substantially all of the value of the Subsidiary
Guaranty without the written consent of each Lender, except to the extent the
release of any Subsidiary Guarantor is permitted pursuant to Section 9.10 (in
which case such release may be made by the Administrative Agent acting alone);

 

and, provided further, that (A)  no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (B) Section 10.06(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; (C) the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto; and (D) any waiver, amendment or modification that by its term
affects the Lenders in one Facility disproportionately adversely relative to
Lenders in any other Facility shall require the consent of the Required Term A
Lenders or Required Incremental Term Facility Lenders (as defined above). 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each

 

88

--------------------------------------------------------------------------------


 

affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) no Commitment of any Defaulting Lender
may be increased or extended without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

 

10.02      Notices; Effectiveness; Electronic Communication.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested”

 

89

--------------------------------------------------------------------------------


 

function, as available, return e-mail or other written acknowledgement),
provided that if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

(d)           Change of Address, Etc.  Each of the Borrower and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower
and the Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Requirement of
Law, including United States Federal and state securities Requirements of Law,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

 

90

--------------------------------------------------------------------------------


 

(e)           Reliance by Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

10.03      No Waiver; Cumulative Remedies.  No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.10), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.10, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

10.04      Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and

 

91

--------------------------------------------------------------------------------


 

(ii) all out-of-pocket expenses incurred by the Administrative Agent or any
Lender (including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.  This Section 10.04(a) shall not apply with respect to Taxes other than
Taxes that represent losses or damages arising from any non-Tax claim.

 

(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee in respect of or arising out of or in connection with claims,
damages, or liabilities asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
environmental liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.  This Section 10.04(b) shall not apply with respect to Taxes other
than Taxes that represent losses or damages arising from any non-Tax claim.

 

(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof) or any Related Party of any of the foregoing,
or the Administrative Agent incurs any expense pursuant to Section 6.03 that is
not subject to reimbursement by the Borrower, but without affecting the
Borrower’s obligation (if any) to make such payment, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Applicable

 

92

--------------------------------------------------------------------------------


 

Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), or against any Related Party of
any of the foregoing acting for the Administrative Agent (or any such sub-agent)
in connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.09(d).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

10.05      Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment.  The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

 

93

--------------------------------------------------------------------------------


 

10.06      Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section, or (iv) to an SPC in accordance with the
provisions of subsection (h) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)            Minimum Amounts.

 

(A)            in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment under any Facility and the Loans at the time
owing to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

(B)            in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single

 

94

--------------------------------------------------------------------------------


 

assignment for purposes of determining whether such minimum amount has been met.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                                    the consent of the Borrower (such consent
not to be unreasonably withheld or delayed) shall be required unless (1) an
Event of Default has occurred and is continuing at the time of such assignment
or (2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; and

 

(B)                                    the consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (1) any Term A Commitment if such assignment is to a
Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Borrower.  No such
assignment shall be made to (A) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, or (B) to any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans

 

95

--------------------------------------------------------------------------------


 

previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
in accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Governmental Rule without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Term Note to the assignee Lender.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.  The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person, a Defaulting
Lender or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans; provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations

 

96

--------------------------------------------------------------------------------


 

and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section, provided such Participant agrees to be subject to the obligations
of Section 3.01 as though it were a Lender.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.10 as though it were a Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Term Note(s), if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g)                                  Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to

 

97

--------------------------------------------------------------------------------


 

include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

(h)                                 Special Purpose Funding Vehicles. 
Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof or, if
it fails to do so, to make such payment to the Administrative Agent as is
required under Section 2.09(b)(ii).  For the avoidance of doubt, the Borrower
agrees that each SPC shall be entitled to the benefits of Section 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.06(b) provided that such SPC agrees to be
subject to the obligations of Section 3.01 as though it were a Lender.  An SPC
shall not be entitled to receive any greater payment under Section 3.01, 3.04 or
3.05 than the Granting Lender would have been entitled to receive, unless the
grant to such SPC is made with the Borrower’s prior written consent.  Each party
hereto hereby agrees that (i) neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrower under this Agreement
(including its obligations under Section 3.01 and Section 3.04), (ii) no SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender.  In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any state
thereof.  Notwithstanding anything to the contrary contained herein, any SPC may
(i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee in the amount of
$3,500 (which processing fee may be waived by the Administrative Agent in its
sole discretion), assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or guarantee or credit
or liquidity enhancement to such SPC.

 

10.07                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information

 

98

--------------------------------------------------------------------------------


 

(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, provided that the Administrative Agent or any Lender
shall exercise commercially reasonable efforts to notify the Borrower as soon as
reasonably practicable in the event of any such disclosure, unless such
notification shall be prohibited by applicable law, legal process or regulatory
request, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Sections 2.11(b) or
2.12(b) or (ii) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower, or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower, provided that, the source of such information was not
actually known by the Administrative Agent, any Lender or any of their
respective Affiliates, as the case may be, to be bound by a confidentiality
agreement with the Borrower or any of its Subsidiaries with respect to such
Information. For purposes of this Section, “Information” means all information
received from the Borrower or any of its Subsidiaries relating to the Borrower
or any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries, provided that, in the case of information received from the
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (A) the
Information may include material non-public information concerning the Borrower
or any of its Subsidiaries, as the case may be, (B) it has developed compliance
procedures regarding the use of material non-public information and (C) it will
handle such material non-public information in accordance with applicable
Requirements of Law, including United States Federal and state securities
Requirements of Law.

 

10.08                 Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at

 

99

--------------------------------------------------------------------------------


 

any time held and other obligations (in whatever currency) at any time owing by
such Lender or any such Affiliate to or for the credit or the account of the
Borrower or any other Loan Party against any and all of the obligations of the
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.13 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender and
each of its respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have.  Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

10.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Requirements of Law (the “Maximum Rate”).  If
the Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Requirements of Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.10                 Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

100

--------------------------------------------------------------------------------


 

10.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

 

10.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

 

10.13                 Replacement of Lenders.  If (v) any Lender requests
compensation under Section 3.04, (w)  the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01 and a replacement of such Lender would
result in a reduction in such compensation or amount, (x) any Lender’s Loans are
prepaid or converted under Section 3.02, (y) any Lender is a Defaulting Lender,
or (z) any Lender shall refuse to consent to a waiver or amendment to, or a
departure from the provisions of, this Agreement or any other Loan Document
which requires the consent of all the Lenders or all Lenders directly affected
thereby and that has been consented to by the Required Lenders, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 10.04, 3.01 or 3.04) and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 10.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding

 

101

--------------------------------------------------------------------------------


 

principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

(d)                                 such assignment does not conflict with
applicable Requirements of Law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT IN
SUCH BOROUGH, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (b) OF THIS SECTION

 

102

--------------------------------------------------------------------------------


 

10.14.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. 
WITHOUT LIMITING THE FOREGOING, THE BORROWER HEREBY APPOINTS, IN THE CASE OF ANY
SUCH ACTION OR PROCEEDING BROUGHT IN THE COURTS OF OR IN THE STATE OF NEW YORK,
CT CORPORATION, WITH OFFICES ON THE DATE HEREOF AT 111 EIGHTH AVENUE, NEW YORK,
NEW YORK 10011, TO RECEIVE FOR IT AND ON ITS BEHALF, SERVICE OF PROCESS IN THE
STATE OF NEW YORK WITH RESPECT THERETO, PROVIDED THE BORROWER MAY APPOINT ANY
OTHER PERSON, REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, WITH OFFICES IN
THE STATE OF NEW YORK TO REPLACE SUCH AGENT FOR SERVICE OF PROCESS UPON DELIVERY
TO THE ADMINISTRATIVE AGENT OF A REASONABLY ACCEPTABLE AGREEMENT OF SUCH NEW
AGENT AGREEING SO TO ACT.

 

10.15                 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.

 

10.16                 California Judicial Reference.  If any action or
proceeding is filed in a court of the State of California by or against any
party hereto in connection with any of the transactions contemplated by this
Agreement or any other Loan Document, (a) the court shall, and is hereby
directed to, make a general reference pursuant to California Code of Civil
Procedure Section 638 to a referee (who shall be a single active or retired
judge) to hear and determine all of the issues in such action or proceeding
(whether of fact or of law) and to report a statement of decision, provided that
at the option of any party to such proceeding, any such issues pertaining to a
“provisional remedy” as defined in California Code of Civil Procedure
Section 1281.8 shall be heard and determined by the court, and (b) without
limiting the generality of Section 10.04, the Borrower shall be solely
responsible to pay all fees and expenses of any referee appointed in such action
or proceeding.

 

103

--------------------------------------------------------------------------------


 

10.17                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arranger,
are arm’s-length commercial transactions between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and Arranger, on the other hand, (ii) each of the Borrower and the other
Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) the Borrower and
each other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b) (i) the Administrative Agent and the Arranger each are
and have been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, have not been, are not, and will not be acting
as an advisor, agent or fiduciary for the Borrower, any other Loan Party or any
of their respective Affiliates, or any other Person and (ii) neither the
Administrative Agent nor the Arranger have any obligation to the Borrower, any
other Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent and the
Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent nor the Arrangers have any obligation to disclose any of
such interests to the Borrower, any other Loan Party or any of their respective
Affiliates.  To the fullest extent permitted by law, each of the Borrower and
the other Loan Parties hereby waives and releases any claims that it may have
against the Administrative Agent and the Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

10.18                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

10.19                 Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given.  The
obligation of the Borrower in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative

 

104

--------------------------------------------------------------------------------


 

Agent or such Lender, as the case may be, of any sum adjudged to be so due in
the Judgment Currency, the Administrative Agent or such Lender, as the case may
be, may in accordance with normal banking procedures purchase the Agreement
Currency with the Judgment Currency.  If the amount of the Agreement Currency so
purchased is less than the sum originally due to the Administrative Agent or any
Lender from the Borrower in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss.  If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to the Borrower (or to any other Person who may be entitled
thereto under applicable law).

 

10.20                 Bermuda Branch; Full Recourse Obligations.  All Loans to
FIL shall be made to or incurred by FIL at its Bermuda branch located at Canon’s
Court, 22 Victoria Street, Hamilton HM 12 BERMUDA and all payments of principal
and interest by FIL will be made through its Bermuda branch; provided, however,
that notwithstanding the foregoing, FIL acknowledges and agrees that the
Obligations hereunder are full recourse to Flextronics International Ltd., a
Singapore corporation, and are in no manner limited to any extent to any branch
thereof and shall in no manner impair the Administrative Agent’s or any Lender’s
ability to enforce or collect any Obligation from FIL.

 

[Remainder of this page intentionally left blank]

 

105

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

FLEXTRONICS INTERNATIONAL LTD.

 

 

 

By:

/s/ Manny Marimuthu

 

Name:

Manny Marimuthu

 

Title:

Authorized Signatory

 

[Signature Page to Term Loan Agreement (Flextronics)}

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Administrative Agent

 

 

 

By:

/s/ Lawrence Blat

 

Name:

Lawrence Blat

 

Title:

Authorized Signatory

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

 

 

 

By:

/s/ Richard Ong Pho

 

Name:

Richard Ong Pho

 

Title:

Director

 

[Signature Page to Term Loan Agreement (Flextronics)}

 

--------------------------------------------------------------------------------


 

 

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, as a Lender

 

 

 

By:

/s/ Robert Grillo

 

Name:

Robert Grillo

 

Title:

Director

 

[Signature Page to Term Loan Agreement (Flextronics)}

 

--------------------------------------------------------------------------------


 

 

BANK OF CHINA, NEW YORK BRANCH, as a Lender

 

 

 

By:

/s/ Dong Yuan

 

Name:

Dong Yuan

 

Title:

Deputy General Manager

 

[Signature Page to Term Loan Agreement (Flextronics)}

 

--------------------------------------------------------------------------------


 

 

DBS BANK LTD., LOS ANGELES AGENCY, as a Lender

 

 

 

By:

/s/ James McWalters

 

Name:

James McWalters

 

Title:

General Manager

 

[Signature Page to Term Loan Agreement (Flextronics)}

 

--------------------------------------------------------------------------------


 

 

STANDARD CHARTERED BANK, as a Lender

 

 

 

By:

/s/ Johanna Minaya

 

Name:

Johanna Minaya

 

Title:

Associate Director

 

 

 

 

 

 

 

By:

/s/ Robert K. Reddington

 

Name:

Robert K. Reddington

 

Title:

Credit Documentation Manager

 

Title:

Credit Documentation Unit, WB Legal-Americas

 

[Signature Page to Term Loan Agreement (Flextronics)}

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

 

 

 

By:

/s/ David W. Kee

 

Name:

David W. Kee

 

Title:

Managing Director

 

[Signature Page to Term Loan Agreement (Flextronics)}

 

--------------------------------------------------------------------------------


 

 

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LTD., NEW YORK BRANCH, as a Lender

 

 

 

By:

/s/ Vito Ferrara

 

Name:

Vito Ferrara

 

Title:

Deputy General Manager

 

[Signature Page to Term Loan Agreement (Flextronics)}

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(i)

 

INELIGIBLE MATERIAL SUBSIDIARIES

 

1.              Flextronics Electronics Technology (Suzhou) Co., Ltd.

 

2.              Flextronics Technology (Malaysia) Sdn. Bhd.

 

3.              Flextronics Technology (Penang) Sdn. Bhd.

 

4.              Flextronics Manufacturing (Singapore) Pte Ltd

 

Schedule 1.01(i)

Page 1

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(ii)

 

INITIAL SUBSIDIARY GUARANTORS

 

The following Subsidiaries shall be the initial Subsidiary Guarantors:

 

Subsidiary Guarantors

 

Country

Flextronics Marketing (L) Ltd.

 

Federal Territory of Labuan

Flextronics International Europe B.V.

 

The Netherlands

Flextronics International Kft.

 

Hungary

Flextronics America, LLC

 

Delaware, U.S.A.

Flextronics Sales & Marketing (A-P) Ltd.

 

Mauritius

Flextronics International USA, Inc.

 

California, U.S.A.

Flextronics International Asia-Pacific Ltd.

 

Mauritius

Flextronics Sales & Marketing North Asia (L) Ltd.

 

Federal Territory of Labuan

Flextronics Sales and Marketing Consumer Digital Ltd.

 

Mauritius

Flextronics Logistics USA, Inc.

 

California, U.S.A.

Flextronics Telecom Systems Ltd

 

Mauritius

 

Schedule 1.01(ii)

Page 1

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender

 

Term A
Commitment

 

Term A Facility
Applicable Percentage

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

100,000,000.00

 

16.666666667

%

Australia and New Zealand Banking Group Limited

 

$

90,000,000.00

 

15.000000000

%

Bank of China, New York Branch

 

$

90,000,000.00

 

15.000000000

%

DBS Bank Ltd., Los Angles Agency

 

$

90,000,000.00

 

15.000000000

%

Standard Chartered Bank

 

$

90,000,000.00

 

15.000000000

%

Sumitomo Mitsui Banking Corporation

 

$

90,000,000.00

 

15.000000000

%

Industrial and Commercial Bank of China Ltd., New York Branch

 

$

50,000,000.00

 

8.333333333

%

Total

 

$

600,000,000.00

 

100.000000000

%

 

Schedule 2.01

Page 1

--------------------------------------------------------------------------------


 

SCHEDULE 5.15

 

SUBSIDIARIES

 

Material Subsidiaries

 

Direct Ownership Name

 

Direct 
Ownership %

 

Country

Flextronics America, LLC

 

Flextronics International USA, Inc.

 

100

 

Delaware, U.S.A.

Flextronics International Europe B.V.

 

Flextronics International Ltd. “A” Ordinary Shares/ IEC Holdings Limited “B”
Ordinary Shares

 

100/100

 

The Netherlands

Flextronics International Kft.

 

Flextronics International GmbH/ Flextronics Sárvár Logistics Korlátolt
Felelősségű Társaság

 

99.99/ 0.01

 

Hungary

Flextronics Marketing (L) Ltd.

 

Flextronics International Ltd.

 

100

 

Federal Territory of Labuan

Flextronics Sales & Marketing North Asia (L) Ltd.

 

Flextronics International Ltd.

 

100

 

Federal Territory of Labuan

Flextronics Telecom Systems Ltd

 

Flextronics International Ltd.

 

100

 

Mauritius

Flextronics Logistics USA, Inc.

 

Flextronics International PA, Inc.

 

100

 

California, U.S.A.

 

Significant Subsidiaries

 

Direct Ownership Name

 

Direct Ownership %

 

Country

Flextronics (Israel) Ltd

 

Flextronics Central Europe B.V.

 

100

 

Israel

Flextronics Electronics Technology (Suzhou) Co., Ltd.

 

Flextronics Mauritius Limited

 

100

 

China

Flextronics Funding LLC

 

Flextronics America LLC/Flextronics Logistics USA Inc/Flextronics International
USA Inc/Avail Medical Products/Flextronics Systems Texas Ltd

 

53.44/28.51/6.85/3.47/.78

 

Delaware

Flextronics Global Services (Manchester) Limited

 

Flextronics Marplace (Number 382) Limited

 

100

 

United Kingdom

Flextronics Industrial (Zhuhai) Co., Ltd

 

Flextronics Industrial Zhuhai (Mauritius) Co., Ltd.

 

100

 

China

Flextronics International Asia-Pacific Ltd

 

Flextronics International Ltd.

 

100

 

Mauritius

Flextronics International Germany GmbH & Co. KG

 

Flextronics Network Services GMBH/Flextronics Germany Holding GmbH

 

1/99

 

Germany

Flextronics International Gesellschaft m.b.H.

 

Flextronics Central Europe B.V.

 

100

 

Austria

Flextronics International Japan Co., Ltd

 

Flextronics Corporation/Flextronics Manufacturing (Singapore) Pte. Ltd.

 

50.0/50.0

 

Japan

Flextronics International Poland Sp. z.o.o.

 

Flextronics International Sweden AB

 

100

 

Poland

Flextronics International s.r.o.

 

Flextronics International Cork B.V.

 

100

 

Czech Republic

Flextronics International Tecnologia Ltda

 

Flextronics Participacoes ltda./Parque de Tecnologia Electroncia, S.A. de C.V.

 

99.99/0.01

 

Brazil

Flextronics International USA, Inc.

 

Flextronics International Holding LLC

 

100

 

California, U.S.A.

Flextronics Manufacturing (H.K.) Ltd.

 

Flextronics International Ltd.

 

100

 

Hong Kong

Flextronics Manufacturing (Singapore) Pte. Ltd.

 

Flextronics Investment Holding (Singapore) Pte. Ltd.

 

100

 

Singapore

Flextronics Manufacturing (Zhuhai) Co., Ltd

 

Flextronics Manufacturing Zhuhai (Mauritius) Co., Ltd.

 

100

 

China

 

Schedule 5.15

Page 1

--------------------------------------------------------------------------------


 

Flextronics Manufacturing Europe B.V.

 

Flextronics Europe Holdings CV

 

100

 

The Netherlands

Flextronics Power Systems (Dongguan) Co., Ltd.

 

Flextronics Electronics (Mauritius) Limited

 

100

 

China

Flextronics Sales & Marketing (A-P) Ltd.

 

Flextronics International Ltd.

 

100

 

Mauritius

Flextronics Sales and Marketing Consumer Digital Ltd

 

Flextronics International Ltd.

 

100

 

Mauritius

Flextronics Technologies Mauritius Ltd.

 

Multek Display Cayman Ltd.

 

100

 

Mauritius

Flextronics Technology (Penang) Sdn. Bhd.

 

Flextronics Global Holdings L.P.

 

100

 

Malaysia

Flextronics Technology (Shanghai) Co., Ltd.

 

Flextronics Technology Shanghai (Mauritius) Co., Ltd.

 

100

 

China

Masa da Amazonia Ltda.

 

Flextronics International Ltd./Flextronics International Technologia
Ltda/Flextronics Cayman (SLR) Limited

 

64.75/31.96/3.29

 

Brazil

Multek Flexible Circuits, Inc.

 

Flextronics International Holding LLC

 

100

 

Delaware

Multek Industries Limited

 

Astron Group Limited/Flextronics International Ltd

 

84.91/15.09

 

China

Multek Technologies Limited

 

Flextronics International Ltd.

 

100

 

Mauritius

Pacific Device, Inc.

 

Avail Medical Products, Inc.

 

100

 

Delaware

Parque de Tecnologia Electronica, S.A. de C.V.

 

Flextronics Holdings Mexico, S.A. de C.V. /Flextronics Manufacturing Mex, S.A.
de C.V.

 

99.98/.02

 

Mexico

Power Systems Technologies Ltd.

 

Flextronics International Ltd.

 

100

 

Mauritius

Dongguan LeiFeng Technolofy Co., Ltd.

 

Flextronics Precision Metal (Hong Kong) Limited

 

100

 

China

Flextronics Technology (Malaysia) Sdn.Bhd.

 

Flextronics International Cork B.V.

 

100

 

Malaysia

Saturn Electronics & Engineering Inc.

 

Saturn International Design and Development Corporation/Finchley Trading Limited

 

99.99/.01

 

Michigan, USA

Flextronics Logistics (Hong Kong) Limited

 

Astron Group Limited

 

100

 

Hong Kong

 

Schedule 5.15

Page 2

--------------------------------------------------------------------------------


 

SCHEDULE 5.21

 

IDENTIFICATION NUMBER FOR THE BORROWER

 

Borrower

 

Identification Number

 

Jurisdiction of Organization

Flextronics International Ltd.

 

1990-02645-H

 

Singapore

 

Schedule 5.21

Page 1

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

 

EXISTING SECURED INDEBTEDNESS

 

Subsidiary

 

Lender

 

TYPE

 

US Dollar
Equivalent
Outstanding
Amount (as of
August 2,
2013)

 

Collateral
Pledge Type

 

 

 

 

 

 

 

 

 

 

 

 

Flextronics Systems Texas Ltd.

 

Yale Financial Services

 

Capital Lease

 

$

691.71

 

Yale Forklift

 

 

 

 

 

 

 

 

 

 

 

 

Flextronics International USA, Inc.

 

GE Capital Lease

 

Capital Lease

 

$

6,170,718.38

 

Komo Equipment

 

 

 

 

 

 

 

 

 

 

 

 

Flextronics America, LLC

 

Balboa Capital Corporation

 

Capital Lease

 

$

27,949.45

 

Real Time Spectrum Analyzer

 

 

 

 

 

 

 

 

 

 

 

 

Flextronics Global Services Lojistik Hizmetle

 

Aras Security

 

Capital Lease

 

$

193,004.37

 

Security Equipment

 

 

 

 

 

 

 

 

 

 

 

 

Multek Electronics Limited

 

Shenzhen Sucess Technology Co., Ltd.

 

Capital Lease

 

$

60,242.01

 

ENIG Line

 

 

 

 

 

 

 

 

 

 

 

Total Secured Debt

 

 

 

 

 

$

6,452,605.92

 

 

 

 

Schedule 7.01

Page 1

--------------------------------------------------------------------------------


 

SCHEDULE 7.05

 

INVESTMENTS

 

None.

 

Schedule 7.05

Page 1

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

 

Flextronics International Ltd.

 

Flextronics International Ltd.

Century House

16 Par-la-Ville Road

Hamilton HM 08, Bermuda

 

Flextronics International Ltd.

2 Changi South Lane

Singapore 486123

Attention: Chief Financial Officer

Telephone:

Electronic Mail:

Website Address:  www.flextronics.com

 

With courtesy copy to:

 

Flextronics International USA, Inc.

6201 America Center Drive

6th Floor

San Jose, CA 95002

Attention: Corporate Treasury

Telephone:

Electronic Mail:

 

ADMINISTRATIVE AGENT:

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

1252 Avenue of the Americas

New York, NY 10020

Telephone:

E-mail:

 

Schedule 10.02

Page 1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LOAN NOTICE

 

Date:                        ,        

 

To:                             The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement, dated as of August 30,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Flextronics International Ltd., a Singapore
company (the “Borrower”), the Lenders from time to time party thereto and The
Bank of Tokyo-Mitsubishi UFJ, Ltd., as Administrative Agent.

 

The Borrower hereby requests (select one):

 

o A Borrowing of Loans

o A conversion or continuation of Loans

 

1.                                      On       (a Business Day).

 

2.                                      In the amount of       .

 

3.                                      Comprised of            .

[Type of Loan requested]

 

4.                                      For Eurodollar Rate Loans:  with an
Interest Period of         months.

 

5.                                      Wire Instructions:

 

Bank:

 

 

 

 

 

ABA No.:

 

 

 

 

 

Account No.:

 

 

 

A-1

Form of Loan Notice

--------------------------------------------------------------------------------


 

Attention:

 

 

 

 

 

Reference:

 

 

 

 

FLEXTRONICS INTERNATIONAL LTD.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-2

Form of Loan Notice

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF TERM NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                                           or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Term Loan made by the Lender to the Borrower under that
certain Term Loan Agreement, dated as of August 30, 2013 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among Flextronics International Ltd., the Lenders from time to time party
thereto and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. 
All payments of principal and interest shall be made to the Administrative Agent
for the account of the Lender in Dollars and in Same Day Funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Term Note is also entitled
to the benefits of the Subsidiary Guaranty.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Term Note shall become, or may be
declared to be, immediately due and payable all as provided in the Agreement. 
Term Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business.  The Lender
may also attach schedules to this Term Note and endorse thereon the date,
amount, currency and maturity of its Term Loans and payments with respect
thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

 

B-1

Form of Term Note

--------------------------------------------------------------------------------


 

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

 

 

FLEXTRONICS INTERNATIONAL LTD.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

B-2

Form of Term Note

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Term Loan
Made

 

Currency
and
Amount of
Term Loan
Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-3

Form of Term Note

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:              ,

 

To:                             The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement, dated as of August 30,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Flextronics International Ltd., a Singapore
company (the “Borrower”), the Lenders from time to time party thereto and The
Bank of Tokyo-Mitsubishi UFJ, Ltd., as Administrative Agent.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                         of the
Borrower, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                      The Borrower has delivered the year-end
audited Financial Statements required by Section 6.01(b) of the Agreement for
the fiscal year of the Borrower ended as of the above date, together with the
report and opinion of an independent certified public accountant required by
such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                      The Borrower has delivered the unaudited
Financial Statements required by Section 6.01(a) of the Agreement for the fiscal
quarter of the Borrower ended as of the above date.  Such financial statements
fairly present the financial condition, results of operations and cash flows of
the Borrower and its Subsidiaries in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Agreement and has made, or has caused to be made
under his/her supervision, a detailed review of the transactions and condition
(financial or otherwise) of the Borrower during the accounting period covered by
such financial statements.

 

3.                                      A review of the activities of the
Borrower during such fiscal period has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period the
Borrower performed and observed all its Obligations under the Loan Documents,
and

 

[select one:]

 

C-1

Form of Compliance Certificate

--------------------------------------------------------------------------------


 

[to the best knowledge of the undersigned, during such fiscal period the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

 

—or—

 

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

 

4.                                      The representations and warranties of
(i) the Borrower contained in Article V of the Agreement and (ii) each Loan
Party contained in each other Loan Document or in any document furnished at any
time under or in connection with the Loan Documents, are (A) in the case of
representations and warranties that are qualified as to materiality, true and
correct, and (B) in the case of representations and warranties that are not
qualified as to materiality, true and correct in all material respects, in each
case on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct or true and correct in all material respects, as
the case may be, as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
Section 5.09 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b) of Section 6.01 of the
Agreement, including the statements in connection with which this Compliance
Certificate is delivered.

 

5.                                      The financial covenant analyses and
information set forth on Schedules 1 and 2 attached hereto are true and accurate
on and as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                    ,             .

 

 

FLEXTRONICS INTERNATIONAL LTD.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-2

Form of Compliance Certificate

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                    (“Statement Date”)

 

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.

Section 7.12(b) — Interest Coverage Ratio.

 

 

 

 

 

 

 

 

 

 

A.

EBITDA for four consecutive fiscal quarters ending on above date (“Subject
Period”):

 

 

 

 

 

 

 

 

 

 

 

1.

Net income or net loss (before provision for income taxes) for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

 

2.

All Interest Expense for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

 

3.

Depreciation expenses for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

 

4.

Amortization expenses for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

 

5.

Non-cash charges for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

 

6.

One-time cash charges associated with merger or acquisition-related expenses
which are paid in the Subject Period:

 

$

 

 

 

 

 

 

 

 

 

 

7.

One-time cash charges associated with restructuring costs which are paid in the
Subject Period:

 

$

 

 

 

 

 

 

 

 

 

 

8.

One-time cash charges associated with net losses from the early extinguishment
of notes or other Indebtedness, which are paid in the Subject Period:

 

$

 

 

 

 

 

 

 

 

 

 

9.

Sum of Lines I.A. 6 + 7 + 8 (not exceeding $100,000,000 for Subject Period):

 

$

 

 

 

 

 

 

 

 

 

 

10.

EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 9):

 

$

 

 

 

 

 

 

 

 

 

B.

Interest Expense:

 

 

 

 

 

 

 

 

 

 

 

 

1.

All “interest expense” for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

 

2.

All non-cash interest included in Line I.B.1:

 

$

 

 

 

 

 

 

 

 

 

 

3.

Total Interest Expense (Line I.B.1 – 2):

 

$

 

 

C-3

Form of Compliance Certificate

--------------------------------------------------------------------------------


 

 

C.

Interest Coverage Ratio (Line I.A.10 ¸ I.B.3):

 

 

 

 

 

 

 

 

 

 

 

Minimum required:

 

3.00 to 1.00

 

 

 

 

 

 

 

 

II.

Section 7.12(a) — Debt/EBITDA Ratio.

 

 

 

 

 

 

 

 

 

 

A.

Total Indebtedness at Statement Date:

 

$

 

 

 

 

 

 

 

 

B.

EBITDA for Subject Period (Line I.A.10 above):

 

$

 

 

 

 

 

 

 

 

C.

Debt/EBITDA Ratio (Line II.A ¸ Line II.B):

 

 

 

 

 

 

 

 

 

 

 

Maximum permitted:

 

4.00 to 1.00

 

 

C-4

Form of Compliance Certificate

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                       (“Statement
Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

EBITDA
(in accordance with the definition of EBITDA
as set forth in the Agreement)

 

EBITDA

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Twelve
Months
Ended

 

net income or net loss for Subject Period

 

 

 

 

 

 

 

 

 

 

 

+ all Interest Expense for Subject Period

 

 

 

 

 

 

 

 

 

 

 

+ depreciation expenses for Subject Period

 

 

 

 

 

 

 

 

 

 

 

+ amortization expenses for Subject Period

 

 

 

 

 

 

 

 

 

 

 

+ non-cash charges for Subject Period

 

 

 

 

 

 

 

 

 

 

 

+ one-time cash charges, calculated in accordance with GAAP, associated with
merger-or-acquisition related expenses which are paid in the Subject Period

 

 

 

 

 

 

 

 

 

 

 

+ one-time cash charges, calculated in accordance with GAAP, associated with
restructuring costs which are paid in the Subject Period

 

 

 

 

 

 

 

 

 

 

 

+ one-time cash charges, calculated in accordance with GAAP, associated with net
losses from the early extinguish-ment of notes or other Indebtedness, which are
paid in the Subject Period

 

 

 

 

 

 

 

 

 

 

 

= EBITDA

 

 

 

 

 

 

 

 

 

 

 

 

C-5

Form of Compliance Certificate

--------------------------------------------------------------------------------


 

EXHIBIT D

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Term Loan Agreement identified below (the “Term Loan Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Term Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Term Loan Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Term
Loan Agreement, any other documents or instruments delivered pursuant thereto or
the loan transactions governed thereby or in any way based on or related to any
of the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

--------------------------------------------------------------------------------

(1)  For bracket language here and elsewhere in the form relating to the
Assignors(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(2)  For bracket language here and elsewhere in the form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

(3)  Select as appropriate.

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

D-1

Form of Assignment and Assumption

--------------------------------------------------------------------------------


 

1.                                      Assignor[s]:

 

 

2.                                      Assignee[s]:

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                      Borrower(s):  Flextronics International
Ltd.

 

4.                                      Administrative Agent: The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as the administrative agent under the Term Loan
Agreement.

 

5.                                      Term Loan Agreement:  Term Loan
Agreement, dated as of [                          ], 2013, among Flextronics
International Ltd., the Lenders from time to time party thereto and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Administrative Agent.

 

6.                                      Assigned Interest[s]:

 

Assignor[s](5)

 

Assignee[s]
(6)

 

Facility
Assigned(7)

 

Aggregate
Amount of
Commitment/
Loans
for all Lenders(8)

 

Amount of
Commitment/
Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans(9)

 

CUSIP
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

[7.                             Trade Date:                            ](10)

 

Effective Date:                                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

(5)  List each Assignor, as appropriate.

(6)  List each Assignee, as appropriate.

(7)  Fill in the appropriate terminology for the types of facilities under the
Term Loan Agreement that are being assigned under this Assignment (e.g. “Term A
Commitment”, etc.).

(8)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

(9)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(10)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

D-2

Form of Assignment and Assumption

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

Title:

 

 

[Consented to and](11) Accepted:

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as

Administrative Agent

 

By:

 

 

 

Title:

 

[Consented to:](12)

 

FLEXTRONICS INTERNATIONAL LTD.

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(11)  To be added only if the consent of the Administrative Agent is required by
the terms of the Term Loan Agreement.

(12)  To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Term Loan Agreement.

 

D-3

Form of Assignment and Assumption

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

FLEXTRONICS INTERNATIONAL LTD.

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.         Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Term Loan Agreement or any
other Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.         Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Term Loan
Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii), (v) and (vii) of the Term Loan Agreement (subject to such
consents, if any, as may be required under Section 10.06(b)(iii) of the Term
Loan Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Term Loan Agreement as a Lender thereunder and, to the
extent of [the][the relevant] Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by [the][such] Assigned Interest and either it,
or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Term Loan Agreement, and has received or has
been accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Term Loan Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will,

 

D-4

Form of Assignment and Assumption

--------------------------------------------------------------------------------


 

independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

D-5

Form of Assignment and Assumption

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF SUBSIDIARY GUARANTY

 

THIS GUARANTY (this “Guaranty”), dated as of August 30, 2013, is made by each of
the undersigned (together, the “Guarantors”; each a “Guarantor”), in favor of
the Lenders from time to time party to the Term Loan Agreement referred to below
and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Administrative Agent.

 

A.            Flextronics International Ltd., a Singapore company (the
“Borrower”), the Lenders from time to time party thereto (each a “Lender” and,
collectively, the “Lenders”) and the Administrative Agent are parties to a Term
Loan Agreement dated as of August 30, 2013 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Term Loan
Agreement”).

 

B.            The Guarantors are Subsidiaries of the Borrower.

 

C.            It is a condition precedent to the making of Loans under the Term
Loan Agreement that the Guarantors guarantee the indebtedness and other
obligations of the Borrower to the Guaranteed Parties under or in connection
with the Term Loan Agreement.

 

D.            The Guarantors, as Subsidiaries or Affiliates of the Borrower,
will derive substantial direct and indirect benefits from the making of the
Loans to the Borrower pursuant to the Term Loan Agreement (which benefits are
hereby acknowledged by the Guarantors).

 

Accordingly, to induce the Administrative Agent and the Lenders to enter into
the Term Loan Agreement, and in consideration thereof, the Guarantors hereby
agree as follows:

 

SECTION 1.                Definitions; Interpretation.

 

(a)           Terms Defined in Term Loan Agreement.  All capitalized terms used
in this Guaranty (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Term Loan Agreement.

 

(b)           Certain Defined Terms.  As used in this Guaranty (including in the
recitals hereof), the following terms shall have the following meanings:

 

“Aggregate Guaranty Payments” shall mean, with respect to any Guarantor at any
time, the aggregate amount of all payments made by such Guarantor under this
Guaranty (including under Section 9 hereof) at or prior to such time.

 

“Agreement Currency” has the meaning set forth in Section 24.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§ 101, et seq.).

 

E-1

Form of Guarantor Release Certificate

--------------------------------------------------------------------------------


 

“Collateral” means any property and interests and proceeds thereof now or
hereafter acquired by the Guarantors, the Borrower or any other Person in which
a Lien shall exist in favor of the Guaranteed Parties to secure the Guaranteed
Obligations.

 

“Collateral Documents” means any agreement pursuant to which the Guarantors, the
Borrower or any other Person provides a Lien on any Collateral securing any or
all of the Guaranteed Obligations and all filings, documents and agreements made
or delivered pursuant thereto.

 

“Fair Share” shall mean, with respect to any Guarantor at any time, an amount
equal to (i) a fraction, the numerator which is the Maximum Guaranty Amount of
such Guarantor and the denominator of which is the aggregate Maximum Guaranty
Amounts of all Guarantors, multiplied by (ii) the aggregate amount paid by all
Funding Guarantors under this Guaranty at or prior to such time.

 

“Fair Share Shortfall” shall mean, with respect to any Guarantor at any time,
the amount, if any, by which the Fair Share of such Guarantor at such time
exceeds the Aggregate Guaranty Payments of such Guarantor at such time.

 

“Funding Guarantor” has the meaning set forth in Section 9.

 

“Guaranteed Obligations” has the meaning set forth in Section 2.

 

“Guaranteed Parties” means the Administrative Agent and each Lender.

 

“Guarantor Documents” means this Guaranty and all other certificates, documents,
agreements and instruments delivered to any Guaranteed Party under or in
connection with this Guaranty and the Loan Documents.

 

“Insolvency Proceeding” means, with respect to any Person, (i) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (ii) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors; in either case undertaken under
Debtor Relief Laws.

 

“Judgment Currency” has the meaning set forth in Section 24.

 

“Lenders” has the meaning specified in the recitals to this Guaranty.

 

“Maximum Guaranty Amount” shall mean, with respect to any Guarantor at any time,
(i) the full amount of the Guaranteed Obligations at such time or (ii) if any
court of competent jurisdiction determines in any action to enforce this
Guaranty that enforcement against such Guarantor for the full amount of the
Guaranteed Obligations is not lawful under or would be subject to avoidance
under Section 548 of the Bankruptcy Code or any applicable provision of any
comparable law of any state or other jurisdiction, then the maximum amount
lawful and not subject to such avoidance.

 

E-2

Form of Subsidiary Guaranty

--------------------------------------------------------------------------------


 

“Organization Documents” means (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(ii) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (iii) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” has the meaning set forth in Section 8.03.

 

“Release Date” means, in respect of any Guarantor, the occurrence of any of the
following:  (i) the date of receipt by the Administrative Agent of an executed
Guarantor Release Certificate in compliance with Section 6.10(b) of the Term
Loan Agreement in relation to such Guarantor, or (ii) the date the
Administrative Agent receives actual notice of the consummation of any of the
following in relation to such Guarantor, provided such transactions are
permitted under the Term Loan Agreement:  (A) the sale of all or substantially
all of the Equity Securities issued by, or of all or substantially all of the
assets of, such Guarantor to a Person that is not FIL or any of its Affiliates,
or (B) a Substantial Spin-off of such Guarantor, (C) the dissolution,
liquidation or termination of the existence of such Guarantor, or (D) the merger
or amalgamation of such Guarantor with or into any Person other than FIL or any
of its Affiliates.

 

“Solvent” means, as to any Person at any time, that (i) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and as such liabilities are evaluated for purposes of
Section 101(32) of the Bankruptcy Code and, in the alternative, for purposes of
the New York Uniform Fraudulent Conveyance Act and other applicable state law;
(ii) the present fair saleable value of the property of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured; (iii) such Person is
able to realize upon its property and pay its debts and other liabilities
(including disputed, contingent and unliquidated liabilities) as they mature in
the normal course of business; (iv) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (v) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital.

 

“Substantial Spin-off” means, in respect of any Guarantor, the sale, transfer or
distribution (including by means of a dividend) of 50% or more of the Equity
Securities of such Person entitled to vote for the board of directors or similar
governing body of such Person pursuant to a public offering or spin-off (by
means of a dividend) of such securities.

 

“Term Loan Agreement” has the meaning specified in the recitals to this
Guaranty.

 

E-3

Form of Subsidiary Guaranty

--------------------------------------------------------------------------------


 

(c)           Interpretation.  The rules of interpretation set forth in Sections
1.02 and 1.03 of the Term Loan Agreement shall be applicable to this Guaranty
and are incorporated herein by this reference.

 

SECTION 2.                Guaranty.

 

(a)           Each Guarantor hereby severally absolutely, unconditionally and
irrevocably guarantees for the Guaranteed Parties, and their respective
successors, endorsees, transferees and assigns, the full and prompt payment when
due (whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise) of all (and not merely a lesser or
proportional part of) the indebtedness, liabilities and other obligations of the
Borrower (now existing or hereafter arising) to the Guaranteed Parties under or
in connection with the Term Loan Agreement, the Term Notes and the other Loan
Documents, including all unpaid principal of the Loans, all interest accrued
thereon, all fees due under the Term Loan Agreement and all other amounts
payable by the Borrower to the Guaranteed Parties thereunder, in connection
therewith, and in connection with any other Loan Document.  The terms
“indebtedness,” “liabilities” and “obligations” are used herein in their most
comprehensive sense and include without limitation any and all advances, debts,
obligations and liabilities, whether now existing or hereafter arising, whether
voluntary or involuntary and whether due or not due, absolute or contingent,
liquidated or unliquidated, determined or undetermined, and whether recovery
upon such indebtedness, liabilities and obligations may be or hereafter become
unenforceable or shall be an allowed or disallowed claim under any Debtor Relief
Law, and including interest that accrues after the commencement by or against
the Borrower or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding.  The foregoing
indebtedness, liabilities and other obligations of the Borrower, and all other
indebtedness, liabilities and obligations to be paid or performed by the
Guarantors in connection with this Guaranty (including any and all amounts due
under Section 14), shall hereinafter be collectively referred to as the
“Guaranteed Obligations.”

 

(b)           To the extent that any court of competent jurisdiction shall
impose by final judgment under applicable law (including if applicable, the New
York Uniform Fraudulent Conveyance Act or other applicable state law and §§ 544
and 548 of the Bankruptcy Code) any limitations on the amount of any Guarantor’s
liability with respect to the Guaranteed Obligations which any Guaranteed Party
can enforce under this Guaranty, the Guaranteed Parties by their acceptance
hereof accept such limitation on the amount of the Guarantor’s liability
hereunder to the extent needed to make this Guaranty and the Guarantor Documents
fully enforceable and nonavoidable.

 

SECTION 3.                Liability of Guarantors.  The liability of each
Guarantor under this Guaranty shall be irrevocable, absolute, independent and
unconditional, and shall not be affected by any circumstance which might
constitute a discharge of a surety or guarantor other than the indefeasible
payment and performance in full of all Guaranteed Obligations.  In furtherance
of the foregoing and without limiting the generality thereof, each Guarantor
agrees as follows:

 

(a)           the Guarantor’s liability hereunder shall be the immediate,
direct, and primary obligation of the Guarantor and shall not be contingent upon
any Guaranteed Party’s

 

E-4

Form of Subsidiary Guaranty

--------------------------------------------------------------------------------


 

exercise or enforcement of any remedy it may have against the Borrower or any
other Person, or against any Collateral;

 

(b)           this Guaranty is a guaranty of payment when due and not merely of
collectibility;

 

(c)           the Guaranteed Parties may enforce this Guaranty upon the
occurrence and during the continuance of an Event of Default notwithstanding the
existence of any dispute between any of the Guaranteed Parties and the Borrower
with respect to the existence of such Event of Default;

 

(d)           the Guarantor’s payment of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge the
Guarantor’s liability for any portion of the Guaranteed Obligations remaining
unsatisfied; and

 

(e)           the Guarantor’s liability with respect to the Guaranteed
Obligations shall remain in full force and effect without regard to, and shall
not be impaired or affected by, nor shall the Guarantor be exonerated or
discharged by, any of the following events:

 

(i)            any Insolvency Proceeding with respect to the Borrower, the
Guarantor, any other Guarantor or other Loan Party or any other Person;

 

(ii)           any limitation, discharge, or cessation of the liability of the
Borrower, the Guarantor, any other Guarantor or other Loan Party or any other
Person for any Guaranteed Obligations due to any statute, regulation or rule of
law, or any invalidity or unenforceability in whole or in part of any of the
Guaranteed Obligations or the Loan Documents;

 

(iii)          any merger, acquisition, consolidation or change in structure of
the Borrower, the Guarantor or any other Guarantor or other Loan Party or
Person, or any sale, lease, transfer or other disposition of any or all of the
assets or shares of the Borrower, the Guarantor, any other Guarantor or other
Loan Party or other Person (in each case, except as otherwise provided in
Section 25 hereof);

 

(iv)          any assignment or other transfer, in whole or in part, of any
Guaranteed Party’s interests in and rights under this Guaranty or the other Loan
Documents, including any Guaranteed Party’s right to receive payment of the
Guaranteed Obligations, or any assignment or other transfer, in whole or in
part, of any Guaranteed Party’s interests in and to any of the Collateral;

 

(v)           any claim, defense, counterclaim or setoff, other than that of
prior performance, that the Borrower, the Guarantor, any other Guarantor or
other Loan Party or other Person may have or assert, including any defense of
incapacity or lack of corporate or other authority to execute any of the Loan
Documents;

 

(vi)          any Guaranteed Party’s amendment, modification, renewal,
extension, cancellation or surrender of any Loan Document, any Guaranteed
Obligations, or any Collateral, or any Guaranteed Party’s exchange, release, or
waiver of any Collateral;

 

E-5

Form of Subsidiary Guaranty

--------------------------------------------------------------------------------


 

(vii)         any Guaranteed Party’s exercise or nonexercise of any power, right
or remedy with respect to any of the Collateral, including any Guaranteed
Party’s compromise, release, settlement or waiver with or of the Borrower, any
other Guarantor or other Loan Party or any other Person;

 

(viii)        any Guaranteed Party’s vote, claim, distribution, election,
acceptance, action or inaction in any Insolvency Proceeding related to the
Guaranteed Obligations;

 

(ix)          any impairment or invalidity of any of the Collateral or any other
collateral securing any of the Guaranteed Obligations or any failure to perfect
any of the Liens of the Guaranteed Parties thereon or therein; and

 

(x)           any other guaranty, whether by the Guarantor or any other
Guarantor or other Person, of all or any part of the Guaranteed Obligations or
any other indebtedness, obligations or liabilities of the Borrower to any
Guaranteed Party.

 

SECTION 4.                Consents of Guarantors.  Each Guarantor hereby
unconditionally consents and agrees that, without notice to or further assent
from the Guarantor:

 

(a)           the principal amount of the Guaranteed Obligations may be
increased or decreased and additional Obligations of the Loan Parties under the
Loan Documents may be incurred, by one or more amendments, modifications,
renewals or extensions of any Loan Document or otherwise;

 

(b)           the time, manner, place or terms of any payment under any Loan
Document may be extended or changed, including by an increase or decrease in the
interest rate on any Guaranteed Obligation or any fee or other amount payable
under such Loan Document, by an amendment, modification or renewal of any Loan
Document or otherwise;

 

(c)           the time for the Borrower’s (or any other Person’s) performance of
or compliance with any term, covenant or agreement on its part to be performed
or observed under any Loan Document may be extended, or such performance or
compliance waived, or failure in or departure from such performance or
compliance consented to, all in such manner and upon such terms as the
Guaranteed Parties may deem proper;

 

(d)           any Guaranteed Party may discharge or release, in whole or in
part, any other Guarantor or other Loan Party or any other Person liable for the
payment and performance of all or any part of the Guaranteed Obligations, and
may permit or consent to any such action or any result of such action, and shall
not be obligated to demand or enforce payment upon any of the Collateral or any
other collateral, nor shall any Guaranteed Party be liable to the Guarantor for
any failure to collect or enforce payment or performance of the Guaranteed
Obligations from any Person or to realize on the Collateral or other collateral
therefor;

 

(e)           in addition to the Collateral, the Guaranteed Parties may take and
hold other security (legal or equitable) of any kind, at any time, as collateral
for the Guaranteed Obligations, and may, from time to time, in whole or in part,
exchange, sell, surrender, release,

 

E-6

Form of Subsidiary Guaranty

--------------------------------------------------------------------------------


 

subordinate, modify, waive, rescind, compromise or extend such security and may
permit or consent to any such action or the result of any such action, and may
apply such security and direct the order or manner of sale thereof;

 

(f)            the Guaranteed Parties may request and accept other guaranties of
the Guaranteed Obligations and any other indebtedness, obligations or
liabilities of the Borrower to any Guaranteed Party and may, from time to time,
in whole or in part, surrender, release, subordinate, modify, waive, rescind,
compromise or extend any such guaranty and may permit or consent to any such
action or the result of any such action; and

 

(g)           the Guaranteed Parties may exercise, or waive or otherwise refrain
from exercising, any other right, remedy, power or privilege (including the
right to accelerate the maturity of any Loan and any power of sale) granted by
any Loan Document or other security document or agreement, or otherwise
available to any Guaranteed Party, with respect to the Guaranteed Obligations or
any of the Collateral, even if the exercise of such right, remedy, power or
privilege affects or eliminates any right of subrogation or any other right of
the Guarantor against the Borrower;

 

all as the Guaranteed Parties may deem advisable, and all without impairing,
abridging, releasing or affecting this Guaranty.

 

SECTION 5.                Guarantor Waivers.

 

(a)           Certain Waivers.  Each Guarantor waives and agrees not to assert:

 

(i)            any right to require any Guaranteed Party to marshal assets in
favor of the Borrower, the Guarantor, any other Loan Party or any other Person,
to proceed against the Borrower, any other Loan Party or any other Person, to
proceed against or exhaust any of the Collateral, to give notice of the terms,
time and place of any public or private sale of personal property security
constituting the Collateral or other collateral for the Guaranteed Obligations
or comply with any other provisions of § 9-611 of the New York Uniform
Commercial Code (or any equivalent provision of any other applicable law) or to
pursue any other right, remedy, power or privilege of any Guaranteed Party
whatsoever;

 

(ii)           the defense of the statute of limitations in any action hereunder
or for the collection or performance of the Guaranteed Obligations;

 

(iii)          any defense arising by reason of any lack of corporate or other
authority or any other defense of the Borrower or any other Person;

 

(iv)          any defense based upon any Guaranteed Party’s errors or omissions
in the administration of the Guaranteed Obligations;

 

(v)           any rights to set-offs and counterclaims;

 

(vi)          any defense based upon an election of remedies (including, if
available, an election to proceed by nonjudicial foreclosure) which destroys or
impairs the

 

E-7

Form of Subsidiary Guaranty

--------------------------------------------------------------------------------


 

subrogation rights of the Guarantor or the right of the Guarantor to proceed
against the Borrower or any other obligor of the Guaranteed Obligations for
reimbursement; and

 

(vii)         without limiting the generality of the foregoing, to the fullest
extent permitted by law, any defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties, or which may conflict with the terms of this Guaranty.

 

(b)           Additional Waivers.

 

(i)            Each Guarantor waives any and all notice of the acceptance of
this Guaranty, and any and all notice of the creation, renewal, modification,
extension or accrual of the Guaranteed Obligations, or the reliance by the
Guaranteed Parties upon this Guaranty, or the exercise of any right, power or
privilege hereunder.  The Guaranteed Obligations shall conclusively be deemed to
have been created, contracted, incurred and permitted to exist in reliance upon
this Guaranty.  Each Guarantor waives promptness, diligence, presentment,
protest, demand for payment, notice of default, dishonor or nonpayment and all
other notices to or upon the Borrower, the Guarantor or any other Guarantor or
other Person with respect to the Guaranteed Obligations.

 

(ii)           Until the Guaranteed Obligations have been paid in full in cash,
each Guarantor waives (A) any defenses the Guarantor may have to the Guaranty by
reason of an election of remedies by the Guaranteed Parties, (B) any rights or
defenses the Guarantor may have by reason of protection afforded to the Borrower
or any other Loan Party pursuant to the anti-deficiency or other laws of the
State of New York limiting or discharging the Borrower’s or such other Loan
Party’s indebtedness, (C) any defenses arising by reason of any disability or
other defense of the Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Guaranteed Party) of the
liability of the Borrower, (D) any defenses based on any claim that the
Guarantor’s obligations exceed or are more burdensome than those of the
Borrower, (E) any right to compel any Guaranteed Party to proceed against or
exhaust any security for the Guaranteed Obligations (or to proceed against such
security in a particular order) or to pursue any other remedy in such Guaranteed
Party’s power whatsoever, and (F) any benefit of and any right to participate in
any security now or hereafter held by the Guaranteed Parties.

 

(iii)          Each Guarantor warrants and agrees that each of the waivers set
forth herein is made with full knowledge of its significance and consequences
and that if any such waivers are determined to be contrary to any applicable law
or public policy, such waivers shall be effective only to the maximum extent
permitted by applicable law.

 

(c)           Independent Obligations.  The obligations of each Guarantor
hereunder are independent of and separate from the obligations of any other
Guarantor or other guarantor of the Guaranteed Obligations, the Borrower and any
other Loan Party and upon the occurrence and during the continuance of any Event
of Default, a separate action or actions may be brought against each Guarantor,
whether or not the Borrower or any such other Guarantor or other Loan Party is
joined therein or a separate action or actions are brought against the Borrower
or any such other Guarantor or other Loan Party.

 

E-8

Form of Subsidiary Guaranty

--------------------------------------------------------------------------------


 

(d)           Financial Condition of Borrower.  No Guarantor shall have any
right to require any Guaranteed Party to obtain or disclose any information with
respect to:  (i) the financial condition or character of the Borrower or the
ability of the Borrower to pay and perform the Obligations; (ii) the Guaranteed
Obligations; (iii) the Collateral; (iv) the existence or nonexistence of any
other guarantees of all or any part of the Guaranteed Obligations; (v) any
action or inaction on the part of any Guaranteed Party or any other Person; or
(vi) any other matter, fact or occurrence whatsoever.

 

SECTION 6.                Subrogation.  Until the Guaranteed Obligations (other
than contingent indemnification obligations) shall be satisfied in full and the
Commitments shall be terminated, no Guarantor shall have, and no Guarantor shall
directly or indirectly exercise, (a) any rights that it may acquire by way of
subrogation under this Guaranty, by any payment hereunder or otherwise, (b) any
rights of contribution, indemnification, reimbursement or similar suretyship
claims arising out of this Guaranty, or (c) any other right which it might
otherwise have or acquire (in any way whatsoever) which could entitle it at any
time to share or participate in any right, remedy or security of any Guaranteed
Party as against the Borrower or any other Guarantor or other Loan Party,
whether in connection with this Guaranty, any of the other Loan Documents or
otherwise.  If any amount shall be paid to any Guarantor on account of the
foregoing rights at any time when all the Guaranteed Obligations shall not have
been paid in full, such amount shall be held in trust for the benefit of the
Guaranteed Parties and shall forthwith be paid to the Administrative Agent to be
credited and applied to the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents.  Upon the
indefeasible payment in full of the Guaranteed Obligations and the termination
of all Commitments, each Guarantor shall be subrogated to the rights of the
Guaranteed Parties against the Borrower to the extent otherwise permitted by
law; provided that such subrogation shall not (i) constitute a representation or
warranty, express or implied, by any Guaranteed Party as to the enforceability
or collectibility of any obligations of the Borrower under the Loan Documents or
as to the perfection, priority or enforceability of any lien or security
interest contained in or relating to any Loan Document; (ii) grant to the
Guarantor any right of recourse against any Guaranteed Party in respect thereof;
(iii) give rise to any duty on the part of any Guaranteed Party to cooperate
with the Guarantor in the protection, preservation or enforcement of any rights
the Guarantor may have against the Borrower or any other Loan Party; (iv) impair
any Guaranteed Party’s unfettered discretion to settle or otherwise compromise
any claims such Guaranteed Party may have against the Borrower or otherwise
impair or affect any of the waivers or consents contained herein; or
(v) restrict any Guaranteed Party from enforcing or forbearing from enforcing
any of its rights or remedies against the Borrower; provided, further, that each
Guarantor shall, upon demand, indemnify each Guaranteed Party against any and
all costs and expenses arising directly or indirectly in connection with such
right of subrogation.

 

SECTION 7.                Continuing Guaranty; Reinstatement.

 

(a)           This Guaranty is a continuing guaranty and agreement of
subordination relating to any Guaranteed Obligations, including Guaranteed
Obligations which may exist continuously or which may arise from time to time in
connection with successive transactions consummated under the Term Loan
Agreement and the other Loan Documents, and each Guarantor expressly
acknowledges that this Guaranty shall remain in full force and effect
notwithstanding that there may be periods in which no Guaranteed Obligations
exist.  This

 

E-9

Form of Subsidiary Guaranty

--------------------------------------------------------------------------------


 

Guaranty shall, subject to Section 26 hereof, continue in effect and be binding
upon each Guarantor until termination of the Commitments and payment and
performance in full of the Guaranteed Obligations.

 

(b)           This Guaranty shall continue to be effective or shall be
reinstated and revived, as the case may be, if, for any reason, any payment of
the Guaranteed Obligations by or on behalf of the Borrower (or receipt of any
proceeds of Collateral) shall be rescinded, invalidated, declared to be
fraudulent or preferential, set aside, voided or otherwise required to be repaid
to the Borrower, its estate, trustee, receiver or any other Person (including
under the Bankruptcy Code or other state or federal law), or must otherwise be
restored by the Administrative Agent or any Lender, whether as a result of
Insolvency Proceedings or otherwise.  To the extent any payment is so rescinded,
set aside, voided or otherwise repaid or restored, the Guaranteed Obligations
shall be revived in full force and effect without reduction or discharge for
such payment.

 

SECTION 8.                Payments.

 

(a)           Each Guarantor hereby agrees, in furtherance of the foregoing
provisions of this Guaranty and not in limitation of any other right which any
Guaranteed Party or any other Person may have against the Guarantor by virtue
hereof, upon the failure of the Borrower to pay any of the Guaranteed
Obligations when and as the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under § 362(a) of the Bankruptcy Code or comparable provision of other
applicable Debtor Relief Law), the Guarantor shall forthwith pay, or cause to be
paid, in cash, to the Administrative Agent an amount equal to the amount of the
Guaranteed Obligations then due as aforesaid (including interest which, but for
the filing of a petition in any Insolvency Proceeding with respect to the
Borrower, would have accrued on such Guaranteed Obligations, whether or not a
claim is allowed against the Borrower for such interest in any such Insolvency
Proceeding).  Each Guarantor shall make each payment hereunder, unconditionally
in full without set-off, counterclaim or other defense, on the day when due in
the currency in which such Guaranteed Obligations are denominated in Same Day
Funds, to the Administrative Agent at such office of the Administrative Agent
and to such account as is specified in the Term Loan Agreement.

 

(b)           Any and all payments by or on account of any obligation of any
Guarantor hereunder shall be made without deduction or withholding for any
Taxes, except as required by applicable law.  If any applicable Law requires the
deduction or withholding of any Tax from any such payment, then the applicable
Guarantor and, if applicable, the Administrative Agent shall be entitled to make
such deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Guarantor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 8) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.  As soon as practicable after
any payment of Taxes by any Guarantor to a Governmental Authority pursuant to
this Section 8, such Guarantor shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such

 

E-10

Form of Subsidiary Guaranty

--------------------------------------------------------------------------------


 

Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

 

(c)           In addition, each Guarantor agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise or property taxes
or charges or similar levies which arise from any payment made under the
Guarantor Documents or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, the Guarantor Documents
(hereinafter referred to as “Other Taxes”).

 

(d)           Without limiting the provisions of Section 8.(c) above, each
Guarantor shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

 

(e)           The Guarantors shall indemnify each Recipient, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes and Other
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 8) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(f)            Any payment by any Guarantor hereunder the application of which
is not otherwise provided for herein, shall be applied in the order specified in
Section 8.03 of the Term Loan Agreement.

 

(g)           As soon as practicable after any payment of Taxes or Other Taxes
by any Guarantor to a Governmental Authority, each Guarantor shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payments, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(h)           The agreements in this Section 8 shall survive the payment of all
Guaranteed Obligations.

 

SECTION 9.                Contribution among Guarantors.  Guarantors desire to
allocate among themselves, in a fair and equitable manner, their rights of
contribution from each other when any payment is made by any Guarantor under
this Guaranty.  Accordingly, if any payment is made by any Guarantor under this
Guaranty (a “Funding Guarantor”) that exceeds its Fair Share, the Funding
Guarantor shall be entitled to a contribution from each other Guarantor in the
amount of such other Guarantor’s Fair Share Shortfall, so that all such
contributions shall cause each Guarantor’s Aggregate Guaranty Payments to equal
its Fair Share.  The amounts payable as contributions hereunder shall be
determined by the Funding Guarantor as of the date on which the related payment
or distribution is made by the Funding Guarantor, and such determination shall
be binding on the other Guarantors absent manifest error.  The allocation and
right of contribution among Guarantors set forth in this Section 9 shall not be
construed to limit in any

 

E-11

Form of Subsidiary Guaranty

--------------------------------------------------------------------------------


 

way the liability of any Guarantor under this Guaranty or the amount of the
Guaranteed Obligations.

 

SECTION 10.              Representations and Warranties.  In order to induce the
Lenders to make Loans to the Borrower pursuant to the Term Loan Agreement, each
Guarantor (other than Flextronics (Netherlands)) represents and warrants to each
Guaranteed Party that:

 

(a)           Organization and Powers.  Each Guarantor (i) (A) is duly organized
and validly existing and (B) in any jurisdiction in which such legal concept is
applicable, is in good standing under the laws of its jurisdiction of
organization, (ii) has the power and authority to own, lease and operate its
properties and carry on its business as now conducted and (iii) is duly
qualified and licensed to do business as a foreign entity in each jurisdiction
where the ownership, lease or operation of its properties or the conduct of its
business requires such qualification or license, except in each case referred to
in clauses (i)(B) or (iii), where the failure to be in good standing or so
qualified or licensed is not reasonably and substantially likely (alone or in
the aggregate) to have a Material Adverse Effect.

 

(b)           Authorization; No Conflict.  The execution, delivery and
performance by each Guarantor of this Guaranty and any other Guarantor Documents
executed, or to be executed, by such person and the consummation of the
transaction contemplated thereby (i) are within the power of such person and
(ii) have been duly authorized by all necessary actions on the part of such
Person, and do not and will not (x) violate any material Requirement of Law
applicable to such Guarantor, (y) violate any provision of, or result in the
breach or the acceleration of, or entitle any other Person to accelerate
(whether after the giving of notice or lapse of time or both), any material
Contractual Obligation of such Guarantor or (z) result in the creation or
imposition of any material Lien (or the obligation to create or impose any Lien)
upon any property, asset or revenue of such Guarantor (other than Liens created
under the Loan Documents).

 

(c)           Binding Obligation.  This Guaranty has been, and the other
Guarantor Documents, when executed and delivered by each Guarantor, will have
been, duly executed and delivered by such Guarantor.  This Guaranty constitutes,
and each other Guarantor Document when so executed and delivered will
constitute, a legal, valid and binding obligation of the Guarantor, enforceable
against each Guarantor in accordance with its terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to or
affecting the enforcement of creditor’s rights generally and general principles
of equity.

 

(d)           Governmental Consents.  No material consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Authority or any other Person is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Guarantor of
this Guaranty or any other Guarantor Documents, except such as (i) have been
made or obtained and are in full force and effect or (ii) are being made or
obtained in a timely manner and once made or obtained will be in full force and
effect.

 

(e)           Consideration.  Each Guarantor has received at least “reasonably
equivalent value” (as such phrase is used in § 548 of the Bankruptcy Code), and
at least “fair consideration” (as such term is used in § 272 of the New York
Uniform Fraudulent Conveyance

 

E-12

Form of Subsidiary Guaranty

--------------------------------------------------------------------------------


 

Act) and more than sufficient consideration to support its obligations hereunder
in respect of the Guaranteed Obligations and under any of the Collateral
Documents to which it is a party.

 

(f)            Solvency.  Immediately prior to and after and giving effect to
the incurrence of each Guarantor’s obligations under this Guaranty such
Guarantor is and will be Solvent.

 

(g)           Term Loan Agreement Representations.  Each representation and
warranty made by the Borrower in the Term Loan Agreement in reference to any
Guarantor is true and correct as to such Guarantor.

 

SECTION 11.              Term Loan Agreement Covenants.  Each Guarantor shall
observe, perform and comply with all covenants applicable to the Guarantor set
forth in Articles VI and VII of the Term Loan Agreement, which by their terms
the Borrower is required to cause the Guarantor to observe, perform and comply
with (or which by the terms of such Articles are to be complied with by such
Guarantor), as if such covenants were set forth in full herein.

 

SECTION 12.              Notices.  Unless otherwise expressly provided herein,
all notices and other communications provided for hereunder shall be in writing
(including by facsimile transmission) and mailed, faxed, emailed (subject to the
provisions of the final sentence of this Section 12) or delivered, in the case
of a Guarantor, to the address or facsimile number or email address specified on
the signature page hereof, and in the case of any Guaranteed Party, to the
address or facsimile number or email address specified in the Term Loan
Agreement, or to such other address, facsimile number or email address as shall
be designated by such party in a notice to the other parties.  All such notices
and other communications shall be deemed to be given or made upon the earlier to
occur of (a) actual receipt by the intended recipient and (b) (i) if delivered
by hand or by courier, when signed for by the intended recipient; (ii) if
delivered by mail, four Business Days after deposit in the mails, postage
prepaid; (iii) if delivered by facsimile, when sent and receipt has been
confirmed by telephone, when delivered; and (iv) if delivered by electronic mail
(which form of delivery is subject to the provisions of the final sentence of
this Section 12), when delivered. In no event shall a voicemail message be
effective as a notice, communication or confirmation hereunder. Electronic mail
and Internet and intranet websites may be used only to distribute routine
communications, and to distribute documents for execution by the parties
thereto, and may not be used for any other purpose.

 

SECTION 13.              No Waiver; Cumulative Remedies.  No failure by any
Guaranteed Party to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder or under any other Guarantor
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein or therein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

E-13

Form of Subsidiary Guaranty

--------------------------------------------------------------------------------


 

SECTION 14.              Costs and Expenses.

 

(a)           Costs and Expenses.  Each Guarantor severally, shall: (i) pay or
reimburse the Administrative Agent for all reasonable costs and expenses
incurred in connection with the development, preparation, negotiation and
execution of this Guaranty and the other Guarantor Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all reasonable costs and expenses of
counsel; and (ii) pay or reimburse the Administrative Agent and each other
Guaranteed Party for all costs and expenses incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Guaranty or the other Guarantor Documents (including all such costs
and expenses incurred during any “workout” or restructuring in respect of the
Guaranteed Obligations and during any legal proceeding, including any proceeding
under any Debtor Relief Law), including all costs and expenses of counsel.  The
foregoing costs and expenses shall include all search, filing, recording, title
insurance and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Administrative Agent and the cost of
independent public accountants and other outside experts retained by any
Guaranteed Party.

 

(b)           Interest.  Any amounts payable by a Guarantor under this
Section 14 or otherwise under this Guaranty if not paid upon demand shall bear
interest from the date of such demand until paid in full, at a fluctuating
interest rate per annum at all times equal to the Default Rate applicable to
Base Rate Loans to the fullest extent permitted by applicable Law.  Any such
interest shall be due and payable upon demand and shall be calculated on the
basis of a year of 365 or 366 days, as the case may be, and the actual number of
days elapsed.

 

(c)           Payment.  All amounts due under this Section 14 shall be payable
within ten Business Days after demand therefor.

 

(d)           Survival.  The agreements in this Section 14 shall survive the
termination of the Commitments and repayment of all Guaranteed Obligations.

 

SECTION 15.              Right of Set-Off.  In addition to any rights and
remedies of the Lenders provided by law, upon the occurrence and during the
continuance of any Event of Default each Lender and each of their respective
Affiliates is authorized at any time and from time to time, without prior notice
to the applicable Guarantor, any such notice being waived by each Guarantor to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender or any such Affiliate
to or for the credit or the account of such Guarantor against any and all
Obligations owing to such Lender, now or hereafter existing, irrespective of
whether or not the Administrative Agent or such Lender shall have made demand
under this Guaranty or any other Guarantor Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or indebtedness.  Each of the
Lenders agrees (by its acceptance hereof) promptly to notify the Guarantors and
the Administrative Agent after any such set-off and application made by such
Lender; provided, however, that the failure to give such notice shall not affect
the validity of such set-off and application.  The rights of each Lender and
their

 

E-14

Form of Subsidiary Guaranty

--------------------------------------------------------------------------------


 

respective Affiliates under this Section XV are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have.

 

SECTION 16.              Marshalling; Payments Set Aside.  Neither the
Administrative Agent nor any other Guaranteed Party shall be under any
obligation to marshal any assets in favor of any Guarantor or any other Person
or against or in payment of any or all of the Guaranteed Obligations.  To the
extent that any Guarantor makes a payment to any Guaranteed Party, or any
Guaranteed Party exercises its right of set-off, and such payment or the
proceeds of such set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any Guaranteed Party in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any Insolvency Proceeding or otherwise, then (a) to the extent
of such recovery the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each of the
Lenders severally agrees (by its acceptance hereof) to pay to the Administrative
Agent upon demand its pro rata share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

 

SECTION 17.              Benefits of Guaranty.  This Guaranty is entered into
for the sole protection and benefit of the Administrative Agent and each other
Guaranteed Party and their respective successors and assigns, and no other
Person (other than any Indemnitee specified herein) shall be a direct or
indirect beneficiary of, or shall have any direct or indirect cause of action or
claim in connection with, this Guaranty.  The Guaranteed Parties, by their
acceptance of this Guaranty, shall not have any obligations under this Guaranty
to any Person other than the Guarantors, and such obligations shall be limited
to those expressly stated herein.

 

SECTION 18.              Binding Effect; Assignment.

 

(a)           Binding Effect.  This Guaranty shall be binding upon each
Guarantor and its successors and assigns, and inure to the benefit of and be
enforceable by the Administrative Agent and each other Guaranteed Party and
their respective successors, endorsees, transferees and assigns.

 

(b)           Assignment.  Except to the extent otherwise provided in the Term
Loan Agreement, no Guarantor shall have the right to assign or transfer its
rights and obligations hereunder or under any other Guarantor Documents without
the prior written consent of the Required Lenders.  Each Lender may, without
notice to or consent by any Guarantor, sell, assign, transfer or grant
participations in all or any portion of such Lender’s rights and obligations
hereunder and under the other Guarantor Documents in connection with any sale,
assignment, transfer or grant of a participation by such Lender in accordance
with Section 10.06 of the Term Loan Agreement of or in its rights and
obligations thereunder and under the other Loan Documents.  In the event of any
grant of a participation, the participant (A) shall be deemed to have a right of
setoff under Section 15 in respect of its participation to the same extent as if
it were such “Guaranteed Party;” and (B) shall also be entitled to the benefits
of Section 14.

 

E-15

Form of Subsidiary Guaranty

--------------------------------------------------------------------------------


 

SECTION 19.              Governing Law and Jurisdiction.

 

(a)           THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR
ANY OTHER GUARANTOR DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK SITTING IN THE BOROUGH OF MANHATTAN, OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS GUARANTY,
EACH GUARANTOR CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH GUARANTOR IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
GUARANTY OR ANY OTHER GUARANTOR DOCUMENT. EACH GUARANTOR AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY AGAINST SUCH
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.  EACH GUARANTOR
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

(c)           Each Guarantor hereby irrevocably appoints CT Corporation, with
offices on the date hereof at 111 Eighth Avenue, New York, New York 10011, as
its authorized agent (in such capacity, the “Process Agent”) with all powers
necessary to receive on its behalf service of copies of the summons and
complaint and any other process which may be served in any action or proceeding
arising out of or relating to this Guaranty and the other Guarantor Documents in
any of the courts in and of the State of New York.  Such service may be made by
mailing or delivering a copy of such process to the Guarantor in care of the
Process Agent at the Process Agent’s address and the Guarantor hereby
irrevocably authorizes and directs the Process Agent to accept such service on
its behalf and agrees that the failure of the Process Agent to give any notice
of any such service to the Guarantor shall not impair or affect the validity of
such service or of any judgment rendered in any action or proceeding based
thereon.  As an alternative method of service, each Guarantor also irrevocably
consents to the service of any and all process in any such action or proceeding
by the mailing of copies of such process to the Guarantor at its address
specified on the signature page hereof.  If for any reason the Borrower shall
cease to act as Process Agent, each Guarantor shall appoint forthwith, in the
manner provided for herein, a successor Process Agent qualified to act as an
agent for service of process with respect to all courts in and of the State of
New York and acceptable to the Administrative Agent.

 

(d)           Nothing in this Section 19 shall affect the right of the
Guaranteed Parties to serve legal process in any other manner permitted by law
or limit the right of the Guaranteed

 

E-16

Form of Subsidiary Guaranty

--------------------------------------------------------------------------------


 

Parties to bring any action or proceeding against the Guarantor or its property
in the courts of other jurisdictions.

 

SECTION 20.              Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER GUARANTOR DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER GUARANTOR DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 20.

 

SECTION 21.              Entire Agreement; Amendments and Waivers.  This
Guaranty together with the other Guarantor Documents embodies the entire
agreement of the Guarantor with respect to the matters set forth herein and
supersedes all prior or contemporaneous agreements and understandings of the
Guarantors, verbal or written, relating to the subject matter hereof and thereof
and shall not be amended as to any Guarantor except by written agreement of the
Guarantor, the Administrative Agent and the Required Lenders.  No waiver of any
rights of the Guaranteed Parties under any provision of this Guaranty or consent
to any departure by any Guarantor therefrom shall be effective unless in writing
and signed by the Administrative Agent and the Required Lenders, or the
Administrative Agent (with the written consent of the Required Lenders).  Any
such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

SECTION 22.              Severability.  If any provision of this Guaranty or the
other Guarantor Documents is held to be illegal, invalid or unenforceable as to
any or all Guarantors, (a) the legality, validity and enforceability of the
remaining provisions of this Guaranty and the other Guarantor Documents as to
such affected Guarantor(s) shall not be affected or impaired thereby, (b) the
legality, validity and enforceability of such provisions and any other
provisions as to any other Guarantor shall not be affected or impaired thereby,
and (c) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

SECTION 23.              Counterparts.  This Guaranty may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

SECTION 24.              Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Guarantor Document in

 

E-17

Form of Subsidiary Guaranty

--------------------------------------------------------------------------------


 

one currency into another currency, the rate of exchange used shall be that at
which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of each
Guarantor in respect of any such sum due from it to any Guaranteed Party
hereunder or under the other Guarantor Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of the Term Loan
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency.  If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Guarantor
in the Agreement Currency, the Guarantor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss.  If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent in such currency, the Administrative Agent (by its
acceptance hereof) agrees to return the amount of any excess to the Guarantor
(or to any other Person who may be entitled thereto under applicable law). The
agreements in this Section 24 shall survive the termination of the Commitments
and repayment of all Guaranteed Obligations.

 

SECTION 25.              Future Guarantors.  At such time following the date
hereof as any Subsidiary of the Borrower (an “Acceding Subsidiary”) is required
to accede hereto pursuant to the terms of Section 6.10(a) of the Term Loan
Agreement, such Acceding Subsidiary shall execute and deliver to the
Administrative Agent a Joinder Agreement substantially in the form of Annex I
hereto, signifying its agreement to be bound by the provisions of this Guaranty
as a Guarantor to the same extent as if such Acceding Subsidiary had originally
executed this Guaranty as of the date hereof.

 

SECTION 26.              Guarantor Release.  Each Guarantor shall remain
obligated under and bound by this Guaranty until termination of the Commitments
and payment and performance in full of the Guaranteed Obligations; provided that
this Guaranty shall be terminated as to any Guarantor, provided there exists no
Default (except as otherwise specified in Section 6.10(b) of the Term Loan
Agreement), upon the occurrence of a Release Date as to such released Guarantor,
without affecting or impairing the obligations of any other Guarantor hereunder.

 

SECTION 27.              California Judicial Reference.  If any action or
proceeding is filed in a court of the State of California by or against any
party hereto in connection with any of the transactions contemplated by this
Guaranty or any other Loan Document, (a) the court shall, and is hereby directed
to, make a general reference pursuant to California Code of Civil Procedure
Section 638 to a referee (who shall be a single active or retired judge) to hear
and determine all of the issues in such action or proceeding (whether of fact or
of law) and to report a statement of decision, provided that at the option of
any party to such proceeding, any such issues pertaining to a “provisional
remedy” as defined in California Code of Civil Procedure Section 1281.8 shall be
heard and determined by the court, and (b) without limiting the

 

E-18

Form of Subsidiary Guaranty

--------------------------------------------------------------------------------


 

generality of Section 10.04 of the Term Loan Agreement, the Guarantors shall be
solely responsible to pay all fees and expenses of any referee appointed in such
action or proceeding.

 

[Remainder of page intentionally left blank]

 

E-19

Form of Subsidiary Guaranty

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantors have executed this Guaranty, as of the date
first above written.

 

 

 

[GUARANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

[GUARANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

[GUARANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

[SIGNATURE PAGE TO SUBSIDIARY GUARANTY]

 

E-20

--------------------------------------------------------------------------------


 

[FORM OF]

 

GUARANTY JOINDER AGREEMENT

 

THIS JOINDER IN GUARANTY (this “Joinder”) is executed as of                ,
20     by                                           , a                   
[corporation/limited liability company/partnership] (“Joining Party”), and
delivered to THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as administrative agent (in
such capacity, the “Administrative Agent”), for the benefit of the Lenders (as
defined below).  Except as otherwise defined herein, terms used herein and
defined in the Term Loan Agreement (as defined below) shall be used herein as
therein defined.

 

A.            Flextronics International Ltd., a Singapore company (“Borrower”),
the lenders from time to time party thereto (each a “Lender” and, collectively,
the “Lenders”), and the Administrative Agent are parties to a Term Loan
Agreement, dated as of [               ], 2013 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Term Loan
Agreement”);

 

B.            The Joining Party is a direct or indirect Subsidiary of the
Borrower and desires, or is required pursuant to the provisions of the Term Loan
Agreement, to become a Guarantor under the Subsidiary Guaranty; and

 

C.            The Joining Party will obtain benefits from the incurrence and
continuance of Loans by the Borrower, in each case pursuant to the Term Loan
Agreement and, accordingly, desires to execute this Joinder in order to satisfy
the requirements described in the preceding paragraph;

 

Accordingly, in consideration of the foregoing and other benefits accruing to
the Joining Party, the receipt and sufficiency of which are hereby acknowledged,
the Joining Party hereby makes the following representations and warranties to
each Lender and the Administrative Agent and hereby covenants and agrees with
each Lender and the Administrative Agent as follows:

 

1.             By this Joinder, the Joining Party becomes a Guarantor for all
purposes under the Subsidiary Guaranty, pursuant to Section 25 thereof.

 

2.             The Joining Party agrees that, upon its execution hereof, it will
become a Guarantor under the Subsidiary Guaranty with respect to all Guaranteed
Obligations (as defined in the Subsidiary Guaranty), and will be bound by all
terms, conditions and duties applicable to a Guarantor under the Guaranty and
the other Loan Documents.  Without limitation of the foregoing, and in
furtherance thereof, the Joining Party severally absolutely, unconditionally and
irrevocably guarantees the full and prompt payment when due of all (and not
merely a lesser or proportional part of the) Guaranteed Obligations (on the same
basis as the other Guarantors under the Subsidiary Guaranty).

 

3.             The Joining Party hereby makes and undertakes, as the case may
be, each covenant, representation and warranty made by, and as a Guarantor
pursuant to the Subsidiary Guaranty, in each case as of the date hereof (except
to the extent any such representation or warranty relates solely to an earlier
date in which case such representation and warranty shall be true and correct as
of such earlier date), and agrees to be bound by all covenants, agreements and
obligations of a Guarantor and Loan Party pursuant to the Subsidiary Guaranty
and all other Loan Documents to which it is or becomes a party.

 

E-21

Form of Subsidiary Guarantee

--------------------------------------------------------------------------------


 

4.             This Joinder shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and its successors and assigns,
provided, however, the Joining Party may not assign any of its rights,
obligations or interest hereunder or under any other Loan Document without the
prior written consent of the Lenders or as otherwise permitted by the Loan
Documents.  THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.  This Joinder may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument.  In the event that any provision of this Joinder
shall prove to be invalid or unenforceable, such provision shall be deemed to be
severable from the other provisions of this Joinder, which shall remain binding
on all parties hereto.

 

5.             From and after the execution and delivery hereof by the parties
hereto, this Joinder shall constitute a “Loan Document” for all purposes of the
Term Loan Agreement and the other Loan Documents.

 

6.             The effective date of this Joinder is                , 20    .

 

[Remainder of page intentionally left blank]

 

E-22

Form of Subsidiary Guarantee

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be duly
executed as of the date first above written.

 

 

 

[NEW GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Accepted and Acknowledged by:

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

E-23

Form of Subsidiary Guarantee

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF GUARANTOR RELEASE CERTIFICATE

 

To:          The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement, dated as of
[               ], 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Flextronics
International Ltd., a Singapore company (the “Borrower”), the Lenders from time
to time party thereto and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
Administrative Agent.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                        of the Borrower, and that as such, he/she
is authorized to execute and deliver this Certificate to the Administrative
Agent on behalf of the Borrower pursuant to Section 6.10(b) of the Agreement and
that:

 

1.             There exists no Default as of the date hereof.

 

[Select One]

 

2.             As set forth on the worksheet attached hereto as Annex I, [name
of applicable Subsidiary Guarantor] has ceased to be a Material Subsidiary as of
the Borrower’s fiscal year end dated                , 20    .

 

2.             [Name of applicable Subsidiary Guarantor] has ceased to be an
Eligible Material Subsidiary as of [insert date] by virtue of the satisfaction
of clause (a) of the definition of “Ineligible Material Subsidiary” in the
Agreement solely due to a Change in Law, and the Borrower is unable, with the
exercise of commercially reasonable efforts, to restore the status of such
Subsidiary as an Eligible Material Subsidiary.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
               ,             .

 

 

 

FLEXTRONICS INTERNATIONAL LTD.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

F-1

Form of Guarantor Release Certificate

--------------------------------------------------------------------------------


 

Name of Subsidiary:

 

 

 

 

MATERIAL SUBSIDIARY CALCULATION

($ in 000’s)

 

 

 

 

 

 

 

I.

Material Subsidiary Test (“MS Test”) Based on Adjusted Revenues.

 

 

 

 

 

 

 

 

 

1.

 

Total revenues of Subsidiary:

 

$

 

 

 

 

 

 

 

 

 

2.

 

Intercompany Revenues:

 

$

 

 

 

 

 

 

 

 

 

3.

 

Adjusted revenues (Line I.1 — Line I.2):

 

$

 

 

 

 

 

 

 

 

 

4.

 

Consolidated total revenues for FIL (other than Flextronics (Netherlands)):

 

$

 

 

 

 

 

 

 

 

 

5.

 

5% of Line I.4:

 

$

 

 

 

 

 

 

 

 

 

6.

 

Line I.3 — Line I.5:

 

$

 

 

 

 

 

 

 

 

 

Test Result:

MS Test met if Line I.6 is equal to 0 or is a positive number

 

 

 

 

 

 

 

 

 

 

 

 

 

MS Test Not Met (if Line I.6 is a negative number)

 

 

 

 

 

II.

MS Test Based on Adjusted Assets

 

 

 

 

 

 

 

 

 

 

 

1.

 

Total assets of Subsidiary:

 

$

 

 

 

 

 

 

 

 

 

2.

 

Intercompany Receivables:

 

$

 

 

 

 

 

 

 

 

 

3.

 

Intercompany Investments:

 

$

 

 

 

 

 

 

 

 

 

4.

 

Adjusted assets (Line II.1 — 2 — 3):

 

$

 

 

 

 

 

 

 

 

 

5.

 

Consolidated total assets for FIL (other than Flextronics (Netherlands)):

 

$

 

 

 

 

 

 

 

 

 

6.

 

10% of Line II.6:

 

$

 

 

 

 

 

 

 

 

 

7.

 

Line II.4 — Line II.7:

 

$

 

 

 

 

 

 

 

 

 

Test Result:

MS Test met if Line II.7 is equal to 0 or a positive number

 

 

 

 

 

 

 

 

 

 

 

 

 

Not Met if Line II.7 is negative number

 

 

 

F-2

Form of Guarantor Release Certificate

--------------------------------------------------------------------------------


 

III.

Pro Forma MS Test Based on Adjusted Revenues.

 

 

 

 

 

 

 

 

 

 

 

1.

 

Total revenues of Subsidiary determined on a pro forma basis after giving effect
to any Material Subsidiary Recalculation Event and all other Material Subsidiary
Recalculation Events occurring on or prior thereto:

 

$

 

 

 

 

 

 

 

 

 

2.

 

Intercompany Revenues:

 

$

 

 

 

 

 

 

 

 

 

3.

 

Adjusted revenues on a pro forma basis (Lines III.1 — Line III.2):

 

$

 

 

 

 

 

 

 

 

 

4.

 

Consolidated total revenues for FIL (other than Flextronics (Netherlands)):

 

$

 

 

 

 

 

 

 

 

 

5.

 

5% of Line III.4:

 

$

 

 

 

 

 

 

 

 

 

6.

 

Line III.3 — Line III.5:

 

$

 

 

 

 

 

 

 

 

 

Test Result:

MS Test met if Line III.6 is a positive number

 

 

 

 

 

 

 

 

 

 

 

 

 

MS Test not met if Line III.6 is a negative number

 

 

 

 

 

 

 

 

 

IV.

Pro Forma MS Test Based on Net Assets.

 

 

 

 

 

 

 

 

 

 

 

1.

 

Total assets of Subsidiary determined on a pro forma basis after giving effect
to any Material Subsidiary Recalculation Event and all other Material Subsidiary
Recalculation Events on or prior thereto:

 

$

 

 

 

 

 

 

 

 

 

2.

 

Intercompany Receivables:

 

$

 

 

 

 

 

 

 

 

 

3.

 

Intercompany Investments:

 

$

 

 

 

 

 

 

 

 

 

4.

 

Adjusted assets (Line IV.1 — Line IV.2 — Line IV.3):

 

$

 

 

 

 

 

 

 

 

 

5.

 

Consolidated total assets of FIL (other than Flextronics (Netherlands)):

 

$

 

 

 

 

 

 

 

 

 

6.

 

10% of Line IV.5:

 

$

 

 

 

 

 

 

 

 

 

7.

 

Line IV.4 — Line IV.6:

 

$

 

 

 

 

 

 

 

 

 

Test Result:

MS Test met if Line IV.7 is equal to 0 or a positive number

 

 

 

 

 

 

 

 

 

 

 

 

 

MS Test not met if Line IV.7 is a negative number

 

 

 

F-3

Form of Guarantor Release Certificate

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

FAX ALONG WITH COMMITMENT LETTER TO:

 

[                          ], Agency Management /BTMU

 

FAX#: [                    ]

 

I.  Borrower Name: Flextronics International Ltd

 

II. Legal Name of Lender of Record for Signature Page:

 

·                  Signing Term Loan Agreement                    YES        
          NO

·                  Coming in via Assignment                   YES        
          NO

 

III. Type of Lender:

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Borrower, Hedge
Fund, Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund,
Special Purpose Vehicle, Other — please specify)

 

IV. Domestic Address:

 

V.  Eurodollar Address:

 

 

 

 

VI.  Contact Information:

 

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s).  The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

 

 

 

 

Primary

 

Secondary

 

 

 

Credit Contact

 

Operations Contact

 

Operations Contact

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

E Mail Address:

 

 

 

 

 

 

 

 

Does Secondary Operations Contact need copy of notices?         YES          NO

 

G-1

Form of Administrative Questionnaire

--------------------------------------------------------------------------------


 

 

 

Letter of Credit

 

Draft Documentation

 

 

 

 

 

Contact

 

Contact

 

Legal Counsel

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

E Mail Address:

 

 

 

 

 

 

 

 

PLEASE CHECK IF YOU CAN FUND IN THE CURRENCIES REQUIRED FOR THIS TRANSACTION
LISTED BELOW:

 

o

o

o

o

o

o

 

VII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

 

Pay to:

 

 

 

(Bank Name)

 

 

 

 

 

 

 

 

(ABA #)

 

 

 

 

 

 

 

 

(Account #)

 

 

 

 

 

 

 

 

(Attention)

 

 

VIII. Lender’s Fed Wire Payment Instructions:

 

Pay to:

 

 

 

(Bank Name)

 

 

 

 

 

 

 

 

(ABA #)

(City/State)

 

 

 

 

 

 

 

 

 

(Account #)

(Account Name)

 

 

 

 

 

 

 

 

 

(Attention)

 

 

IX. Organizational Structure and Tax Status

 

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

 

Lender Taxpayer Identification Number (TIN):

 

Tax Withholding Form Delivered to The Bank of Tokyo-Mitsubishi UFJ, Ltd.*:

 

G-2

Form of Administrative Questionnaire

--------------------------------------------------------------------------------


 

W-9

W-8BEN

W-8ECI

W-8EXP

W-8IMY

 

NON—U.S. LENDER INSTITUTIONS

 

1. Corporations:

 

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

 

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI.  It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S.  Please refer to the
instructions when completing the form applicable to your institution.  In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms.  An original tax form must be submitted.

 

2. Flow-Through Entities

 

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form

 

W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity, or
Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement.  Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

 

Please refer to the instructions when completing this form.  In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms.  Original tax form(s) must be submitted.

 

U.S. LENDER INSTITUTIONS:

 

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).  Please be advised that we require an original form W-9.

 

Pursuant to the language contained in the tax section of the Term Loan
Agreement, the applicable tax form for your institution must be completed and
returned on or prior to the date on which your institution becomes a lender
under this Term Loan Agreement.  Failure to provide the proper tax form when
requested will subject your institution to U.S. tax withholding.

 

--------------------------------------------------------------------------------

*Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

[Tax Form Tool Kit (2006)]

 

G-3

Form of Administrative Questionnaire

--------------------------------------------------------------------------------


 

X. BTMU Payment Instructions:

 

USD

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

ABA#

Acct. #

Attn:

Ref: Flextronics International Ltd

 

G-4

Form of Administrative Questionnaire

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF U.S. TAX CERTIFICATES

 

[See attached]

 

H-1

Form of U.S. Tax Certificates

--------------------------------------------------------------------------------


 

EXHIBIT H-1

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Term Loan Agreement, dated as of
[                    ], 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Term Loan Agreement”; the
terms defined therein being used herein as therein defined), among Flextronics
International Ltd., a Singapore company (the “Borrower”), the Lenders from time
to time party thereto and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
Administrative Agent.

 

Pursuant to the provisions of Section 3.01 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Term Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

 

[NAME OF LENDER]

 

 

By:

 

 

 

Name: 

 

Title: 

 

Date:                      , 20[  ]

 

H-2

Form of U.S. Tax Certificates

--------------------------------------------------------------------------------


 

EXHIBIT H-2

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Term Loan Agreement, dated as of
[                    ], 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Term Loan Agreement”; the
terms defined therein being used herein as therein defined), among Flextronics
International Ltd., a Singapore company (the “Borrower”), the Lenders from time
to time party thereto and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
Administrative Agent.

 

Pursuant to the provisions of Section 3.01 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

 

Name: 

 

Title: 

 

Date:                      , 20[  ]

 

H-3

Form of U.S. Tax Certificates

--------------------------------------------------------------------------------


 

EXHIBIT H-3

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Term Loan Agreement, dated as of
[                    ], 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Term Loan Agreement”; the
terms defined therein being used herein as therein defined), among Flextronics
International Ltd., a Singapore company (the “Borrower”), the Lenders from time
to time party thereto and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
Administrative Agent.

 

Pursuant to the provisions of Section 3.01 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

 

Name: 

 

Title: 

 

Date:                      , 20[  ]

 

H-4

Form of U.S. Tax Certificates

--------------------------------------------------------------------------------


 

EXHIBIT H-4

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Term Loan Agreement, dated as of
[                    ], 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Term Loan Agreement”; the
terms defined therein being used herein as therein defined), among Flextronics
International Ltd., a Singapore company (the “Borrower”), the Lenders from time
to time party thereto and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
Administrative Agent.

 

Pursuant to the provisions of Section 3.01 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Term Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Term Note(s) evidencing such Loan(s)), (iii) with respect to the extension of
credit pursuant to this Term Loan Agreement or any other Loan Document, neither
the undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

 

[NAME OF LENDER]

 

 

By:

 

 

 

Name: 

 

Title: 

 

Date:                      , 20[  ]

 

H-5

Form of U.S. Tax Certificates

--------------------------------------------------------------------------------